 456 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCardinal Systems, a Division of Hospitality Motor The RemedyInns, Inc., d/b/a Cummins Component Plantand Hotel and Restaurant Employees and Bar- As we have found that Respondent violated Sec-tenders Union, Local No. 58, AFL-CIO and tion 8(a)(1) of the Act by soliciting employees toNaomi Joyce Thompson. Cases 25-CA-11597, revoke dues-checkoff authorizations, we shall25-CA-11838, and 25-CA-11795 adopt the Administrative Law Judge's recommend-ed cease-and-desist provision with respect to thisDecember 2, 1981 violation. The General Counsel excepts to the Ad-DECISION AND ORDER ministrative Law Judge's refusal to order an addi-tional remedy requiring Respondent to remit duesBY MEMBERS FANNING, JENKINS, AND to the Union on behalf of those employees whoZIMMERMAN were unlawfully solicited to revoke their dues-On April 16, 1981, Administrative Law Judge checkoff authorizations. We find merit to the Gen-Henry L. Jalette issued the attached Decision in eral Counsel's exception.4this proceeding. Thereafter, Respondent and the As more fully described by the AdministrativeGeneral Counsel filed exceptions and supporting Law Judge, the credited testimony establishes thatbriefs and Respondent filed a brief in answer to the Respondent's cafeteria manager, Marge Cox, ap-General Counsel's exceptions.' preached employees on frequent occasions andPursuant to the provisions of Section 3(b) of the urged these employees to submit to RespondentNational Labor Relations Act, as amended, the Na- written notices revealing whether or not they de-tional Labor Relations Board has delegated its au- sired to continue to maintain their dues-checkoffthority in this proceeding to a three-member panel authorizations. During the course of these solicita-The Board has considered the record and the at- tions Cox made disparaging remarks to one em-tached Decision in light of the exceptions and ployee about the "--Union" and approached an-briefs and has decided to affirm the rulings, find- other employee a second time after that employee'sings,2and conclusions of the Administrative Law initial written indication that she desired to main-Judge and to adopt his recommended Order, as tain her dues-checkoff authorization. Followingmodified herein.3Cox's solicitations, several employees tendered re-Respondent has requested oral argument. This request is hereby ocations of their previously executed authorza-denied as the record, the exceptions, and the briefs adequately present the tions. Inasmuch as Cox approached some employ-issues and positions of the parties. ees who had never made any inquiries whatsoeverI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to regarding their dues obligations, the only reason-overrule an administrative law judge's resolutions with respect to credi- able inference to be drawn is that, absent Cox's un-bility unless the clear preponderance of all of the relevant evidence con- lawful solicitation, these employees would likelyvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Peggy Cox's name in Hiten's presence to the showing-of-interest state-The General Counsel has excepted to the Administrative Law ment, we find the Administrative Law Judge's hesitancy unwarranted.Judge's finding and conclusion that Respondent did not engage in con- Accordingly, we conclude that Respondent additionally violated Sec.duct amounting to solicitation of employees to engage in surveillance of 8(a)(l) of the Act by virtue of Marge Cox's signing of an employee'semployees' union activities. He contends that the credited testimony of name, while in the presence of another employee, on the showing-of-in-employee Wagner establishes that Cafeteria Manager Marge Cox, in addi- terest statement seeking the Union's removal as bargaining representative.tion to interrogating Wagner about events occurring at union meetings We have modified the Administrative Law Judge's recommended Orderalready held, as found by the Administrative Law Judge, also solicited to reflect these additional violations.Wagner before union meetings to let Cox know what transpired at such Finally the General Counsel has excepted to the Administrative Lawmeetings. We find merit to the General Counsel's exception. Thus, the Judge's failure to include a broad cease-and-desist order herein. It is therecord clearly establishes that Wagner testified to more than one conver- Board's policy that such an order is warranted only when a respondent issation with Cox, including a conversation before any union meetings shown to have a proclivity to violate the Act, or has engaged in suchwere held. Wagner's credited testimony in this regard indicates that Cox egregious or widespread misconduct as to demonstrate a general disre-asked Wagner "to let her know what went on at the Union meetings." gard for employees' fundamental statutory rights. Hickmott Foods, Inc.,Such conduct clearly constitutes a solicitation to engage in surveillance 242 NLRB 1357 (1979). With respect to the instant case, we find that aof employees' union activities in violation of Sec. 8(aXl) of the Act. broad order is not warranted.Daniel Construction Company, a Division of Daniel International Corpora- 'Member Fanning agrees with the Administrative Law Judge that re-tion, 241 NLRB 336 (1979). quiring Respondent to remit dues on behalf of the union members it un-In addition, the General Counsel excepts to the Administrative Law lawfully solicited to revoke checkoff is inconsistent with our holding thatJudge's failure to find and conclude that Respondent's cafeteria manager, an employer may unilaterally discontinue checkoff following expirationCox, falsely signed the name of a unit employee to a showing-of-interest of a collective-bargaining agreement. See Finger Lakes Plumbing d Heat-statement accompanying a decertification petition in violation of Sec. ing Co., Inc., 253 NLRB 406 (1980); Peerless Roofing Co., Ltd., 247 NLRB8(aXl). We agree. Although the Administrative Law Judge credited the 500 (1980). Because Respondent could lawfully discontinue checkofftestimony of employee Hiten that she observed Marge Cox sign the name without revocation, its solicitation of revocations could not have unlaw-of employee Peggy Cox to a showing-of-interest statement to be submit- fully caused any monetary loss to the Union. Moreover, the membersted with a decertification petition, he declined to specifically find, based remain liable to the Union for their dues regardless of whether or noton signature comparisons, that the name of Peggy Cox on the showing- Respondent deducts those dues from wages. In those cases which the ma-of-interest statement was forged. However, in view of the Administrative jority relies upon, the obligation itself arose from an unlawfully createdLaw Judge's crediting of Hiten's testimony that Marge Cox falsely signed relationship.259 NLRB No. 65456 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCardinal Systems, a Division of Hospitality Motor The RemedyInns, Inc., d/b/a Cummins Component Plantand Hotel and Restaurant Employees and Bar- AswehavefoundthatRespondent violated Sec-tenders Union, Local No. 58, AFL-CIO and tion 8(a)(l) of the Act by soliciting employees toNaomi Joyce Thompson. Cases 25-CA-11597, revoke dues-checkoff authorizations, we shall25-CA-11838, and 25-CA-11795 adopt the Administrative Law Judge's recommend-December 2, 1981 edcease-and-desist provision with respect to thisviolation. The General Counsel excepts to the Ad-DECISION AND ORDER ministrative Law Judge's refusal to order an addi-tional remedy requiring Respondent to remit duesBY MEMBERS FANNING, JENKINS, AND to the Union on behalf of those employees whoZIMMERMAN were unlawfully solicited to revoke their dues-On April 16, 1981, Administrative Law Judge checkoff authorizations. We find merit to the Gen-Henry L. Jalette issued the attached Decision in eral Counsel's exception.4this proceeding. Thereafter, Respondent and the As more fully described by the AdministrativeGeneral Counsel filed exceptions and supporting Law Judge, the credited testimony establishes thatbriefs and Respondent filed a brief in answer to the Respondent's cafeteria manager, Marge Cox, ap-General Counsel's exceptions. Ipreached employees on frequent occasions andPursuant to the provisions of Section 3(b) of the urged these employees to submit to RespondentNational Labor Relations Act, as amended, the Na- written notices revealing whether or not they de-tional Labor Relations Board has delegated its au- sired to continue to maintain their dues-checkoffthority in this proceeding to a three-member panel,. authorizations. During the course of these solicita-The Board has considered the record and the at- tions Cox made disparaging remarks to one em-tached Decision in light of the exceptions and ployee about the "-- Union" and approached an-briefs and has decided to affirm the rulings, find- other employee a second time after that employee'sings,2and conclusions of the Administrative Law initial written indication that she desired to main-Judge and to adopt his recommended Order, as tain her dues-checkoff authorization. Followingmodified herein. 3 Cox's solicitations, several employees tendered re-' Respondent has requested oral argument. This request is hereby vocations of their previously executed authoriza-denied as the record, the exceptions, and the briefs adequately present the tions. Inasmuch as Cox approached Some employ-issues and positions of the parties. ees who had never made any inquiries whatsoeverI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to regarding their dues obligations, the Only reason-overrule an administrative law judge's resolutions with respect to credi- able inference to be drawn is that, absent Cox's un-bility unless the clear preponderance of all of the relevant evidence con- lawful solicitation, these employees would likelyvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Peggy Cox's name in Hiten's presence to the showing-of-interest state-' The General Counsel has excepted to the Administrative Law ment, we find the Administrative Law Judge's hesitancy unwarranted.Judge's inding and conclusion that Respondent did not engage in con- Accordingly, we conclude that Respondent additionally violated Sec.duct amounting to solicitation of employees to engage in surveillance of 8(a)(l) of the Act by virtue of Marge Cox's signing of an employee'semployees' union activities. He contends that the credited testimony of name, while in the presence of another employee, on the showing-of-in-employee Wagner establishes that Cafeteria Manager Marge Cox, in addi- terest statement seeking the Union's removal as bargaining representative.tion to interrogating Wagner about events occurring at union meetings We have modified the Administrative Law Judge's recommended Orderalready held, as found by the Administrative Law Judge, also solicited to reflect these additional violations.Wagner before union meetings to let Cox know what transpired at such Finally the General Counsel has excepted to the Administrative Lawmeetings. We rind merit to the General Counsel's exception. Thus, the Judge's failure to include a broad cease-and-desist order herein. It is therecord clearly establishes that Wagner testified to more than one conver- Board's policy that such an order is warranted only when a respondent issation with Cox, including a conversation before any union meetings shown to have a proclivity to violate the Act, or has engaged in suchwere held. Wagner's credited testimony in this regard indicates that Cox egregious or widespread misconduct as to demonstrate a general disre-asked Wagner "to let her know what went on at the Union meetings." gard for employees' fundamental statutory rights. Hickmott Foods, Inc.,Such conduct clearly constitutes a solicitation to engage in surveillance 242 NLRB 1357 (1979). With respect to the instant case, we rind that aof employees' union activities in violation of Sec. 8(a)l) of the Act. broad order is not warranted.Daniel Construction Company, a Division of Daniel International Corpora- IMember Fanning agrees with the Administrative Law Judge that re-tion, 241 NLRB 336 (1979). quiring Respondent to remit dues on behalf of the union members it un-In addition, the General Counsel excepts to the Administrative Law lawfully solicited to revoke checkoff is inconsistent with our holding thatJudge's failure to find and conclude that Respondent's cafeteria manager, an employer may unilaterally discontinue checkoff following expirationCox, falsely signed the name of a unit employee to a showing-of-interest of a collective-bargaining agreement. See Finger Lakes Plumbing Heoat-statement accompanying a decertification petition in violation of Sec. ing Co., Inc., 253 NLRB 406 (1980); Peerless Roofing Co., Ltd., 247 NLRB8(aX(). We agree. Although the Administrative Law Judge credited the 500 (1980). Because Respondent could lawfully discontinue checkofftestimony of employee Hiten that she observed Marge Cox sign the name without revocation, its solicitation of revocations could not have unlaw-of employee Peggy Cox to a showing-of-interest statement to be submit- fully caused any monetary loss to the Union. Moreover, the membersted with a decertification petition, he declined to specifically find, based remain liable to the Union for their dues regardless of whether or noton signature comparisons, that the name of Peggy Cox on the showing- Respondent deducts those dues from wages. In those cases which the ma-of-interest statement was forged. However, in view of the Administrative jority relies upon, the obligation itself arose from an unlawfully createdLaw Judge's crediting of Hiten's testimony that Marge Cox falsely signed relationship.259 NLRB No. 65456 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCardinal Systems, a Division of Hospitality Motor The RemedyInns, Inc., d/b/a Cummins Component Plantand Hotel and Restaurant Employees and Bar- AswehavefoundthatRespondent violated Sec-tenders Union, Local No. 58, AFL-CIO and tion 8(a)(l) of the Act by soliciting employees toNaomi Joyce Thompson. Cases 25-CA-11597, revoke dues-checkoff authorizations, we shall25-CA-11838, and 25-CA-11795 adopt the Administrative Law Judge's recommend-December 2, 1981 edcease-and-desist provision with respect to thisviolation. The General Counsel excepts to the Ad-DECISION AND ORDER ministrative Law Judge's refusal to order an addi-tional remedy requiring Respondent to remit duesBY MEMBERS FANNING, JENKINS, AND to the Union on behalf of those employees whoZIMMERMAN were unlawfully solicited to revoke their dues-On April 16, 1981, Administrative Law Judge checkoff authorizations. We find merit to the Gen-Henry L. Jalette issued the attached Decision in eral Counsel's exception.4this proceeding. Thereafter, Respondent and the As more fully described by the AdministrativeGeneral Counsel filed exceptions and supporting Law Judge, the credited testimony establishes thatbriefs and Respondent filed a brief in answer to the Respondent's cafeteria manager, Marge Cox, ap-General Counsel's exceptions. Ipreached employees on frequent occasions andPursuant to the provisions of Section 3(b) of the urged these employees to submit to RespondentNational Labor Relations Act, as amended, the Na- written notices revealing whether or not they de-tional Labor Relations Board has delegated its au- sired to continue to maintain their dues-checkoffthority in this proceeding to a three-member panel,. authorizations. During the course of these solicita-The Board has considered the record and the at- tions Cox made disparaging remarks to one em-tached Decision in light of the exceptions and ployee about the "-- Union" and approached an-briefs and has decided to affirm the rulings, find- other employee a second time after that employee'sings,2and conclusions of the Administrative Law initial written indication that she desired to main-Judge and to adopt his recommended Order, as tain her dues-checkoff authorization. Followingmodified herein. 3 Cox's solicitations, several employees tendered re-' Respondent has requested oral argument. This request is hereby vocations of their previously executed authoriza-denied as the record, the exceptions, and the briefs adequately present the tions. Inasmuch as Cox approached Some employ-issues and positions of the parties. ees who had never made any inquiries whatsoeverI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to regarding their dues obligations, the Only reason-overrule an administrative law judge's resolutions with respect to credi- able inference to be drawn is that, absent Cox's un-bility unless the clear preponderance of all of the relevant evidence con- lawful solicitation, these employees would likelyvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Peggy Cox's name in Hiten's presence to the showing-of-interest state-' The General Counsel has excepted to the Administrative Law ment, we find the Administrative Law Judge's hesitancy unwarranted.Judge's inding and conclusion that Respondent did not engage in con- Accordingly, we conclude that Respondent additionally violated Sec.duct amounting to solicitation of employees to engage in surveillance of 8(a)(l) of the Act by virtue of Marge Cox's signing of an employee'semployees' union activities. He contends that the credited testimony of name, while in the presence of another employee, on the showing-of-in-employee Wagner establishes that Cafeteria Manager Marge Cox, in addi- terest statement seeking the Union's removal as bargaining representative.tion to interrogating Wagner about events occurring at union meetings We have modified the Administrative Law Judge's recommended Orderalready held, as found by the Administrative Law Judge, also solicited to reflect these additional violations.Wagner before union meetings to let Cox know what transpired at such Finally the General Counsel has excepted to the Administrative Lawmeetings. We rind merit to the General Counsel's exception. Thus, the Judge's failure to include a broad cease-and-desist order herein. It is therecord clearly establishes that Wagner testified to more than one conver- Board's policy that such an order is warranted only when a respondent issation with Cox, including a conversation before any union meetings shown to have a proclivity to violate the Act, or has engaged in suchwere held. Wagner's credited testimony in this regard indicates that Cox egregious or widespread misconduct as to demonstrate a general disre-asked Wagner "to let her know what went on at the Union meetings." gard for employees' fundamental statutory rights. Hickmott Foods, Inc.,Such conduct clearly constitutes a solicitation to engage in surveillance 242 NLRB 1357 (1979). With respect to the instant case, we rind that aof employees' union activities in violation of Sec. 8(a)l) of the Act. broad order is not warranted.Daniel Construction Company, a Division of Daniel International Corpora- IMember Fanning agrees with the Administrative Law Judge that re-tion, 241 NLRB 336 (1979). quiring Respondent to remit dues on behalf of the union members it un-In addition, the General Counsel excepts to the Administrative Law lawfully solicited to revoke checkoff is inconsistent with our holding thatJudge's failure to find and conclude that Respondent's cafeteria manager, an employer may unilaterally discontinue checkoff following expirationCox, falsely signed the name of a unit employee to a showing-of-interest of a collective-bargaining agreement. See Finger Lakes Plumbing Heoat-statement accompanying a decertification petition in violation of Sec. ing Co., Inc., 253 NLRB 406 (1980); Peerless Roofing Co., Ltd., 247 NLRB8(aXl). We agree. Although the Administrative Law Judge credited the 500 (1980). Because Respondent could lawfully discontinue checkofftestimony of employee Hiten that she observed Marge Cox sign the name without revocation, its solicitation of revocations could not have unlaw-of employee Peggy Cox to a showing-of-interest statement to be submit- fully caused any monetary loss to the Union. Moreover, the membersted with a decertification petition, he declined to specifically find, based remain liable to the Union for their dues regardless of whether or noton signature comparisons, that the name of Peggy Cox on the showing- Respondent deducts those dues from wages. In those cases which the ma-of-interest statement was forged. However, in view of the Administrative jority relies upon, the obligation itself arose from an unlawfully createdLaw Judge's crediting of Hiten's testimony that Marge Cox falsely signed relationship.259 NLRB No. 65456 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCardinal Systems, a Division of Hospitality Motor The RemedyInns, Inc., d/b/a Cummins Component Plantand Hotel and Restaurant Employees and Bar- AswehavefoundthatRespondent violated Sec-tenders Union, Local No. 58, AFL-CIO and tion 8(a)(l) of the Act by soliciting employees toNaomi Joyce Thompson. Cases 25-CA-11597, revoke dues-checkoff authorizations, we shall25-CA-11838, and 25-CA-11795 adopt the Administrative Law Judge's recommend-December 2 1981 aedcease-and-desist provision with respect to thisviolation. The General Counsel excepts to the Ad-DECISION AND ORDER ministrative Law Judge's refusal to order an addi-tional remedy requiring Respondent to remit duesBY MEMBERS FANNING, JENKINS, AND to the Union on behalf of those employees whoZIMMERMAN were unlawfully solicited to revoke their dues-On April 16, 1981, Administrative Law Judge checkoff authorizations. We find merit to the Gen-Henry L. Jalette issued the attached Decision in eral Counsel's exception.4this proceeding. Thereafter, Respondent and the As more fully described by the AdministrativeGeneral Counsel filed exceptions and supporting Law Judge, the credited testimony establishes thatbriefs and Respondent filed a brief in answer to the Respondent's cafeteria manager, Marge Cox, ap-General Counsel's exceptions. Ipreached employees on frequent occasions andPursuant to the provisions of Section 3(b) of the urged these employees to submit to RespondentNational Labor Relations Act, as amended, the Na- written notices revealing whether or not they de-tional Labor Relations Board has delegated its au- sired to continue to maintain their dues-checkoffthority in this proceeding to a three-member panel,. authorizations. During the course of these solicita-The Board has considered the record and the at- tions Cox made disparaging remarks to one em-tached Decision in light of the exceptions and ployee about the "-- Union" and approached an-briefs and has decided to affirm the rulings, find- other employee a second time after that employee'sings,2and conclusions of the Administrative Law initial written indication that she desired to main-Judge and to adopt his recommended Order, as tain her dues-checkoff authorization. Followingmodified herein. 3 Cox's solicitations, several employees tendered re-' Respondent has requested oral argument. This request is hereby vocations of their previously executed authoriza-denied as the record, the exceptions, and the briefs adequately present the tions. Inasmuch as Cox approached Some employ-issues and positions of the parties. ees who had never made any inquiries whatsoeverI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to regarding their dues obligations, the Only reason-overrule an administrative law judge's resolutions with respect to credi- able inference to be drawn is that, absent Cox's un-bility unless the clear preponderance of all of the relevant evidence con- lawful solicitation, these employees would likelyvinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings. Peggy Cox's name in Hiten's presence to the showing-of-interest state-' The General Counsel has excepted to the Administrative Law ment, we find the Administrative Law Judge's hesitancy unwarranted.Judge's inding and conclusion that Respondent did not engage in con- Accordingly, we conclude that Respondent additionally violated Sec.duct amounting to solicitation of employees to engage in surveillance of 8(a)(l) of the Act by virtue of Marge Cox's signing of an employee'semployees' union activities. He contends that the credited testimony of name, while in the presence of another employee, on the showing-of-in-employee Wagner establishes that Cafeteria Manager Marge Cox, in addi- terest statement seeking the Union's removal as bargaining representative.tion to interrogating Wagner about events occurring at union meetings We have modified the Administrative Law Judge's recommended Orderalready held, as found by the Administrative Law Judge, also solicited to reflect these additional violations.Wagner before union meetings to let Cox know what transpired at such Finally the General Counsel has excepted to the Administrative Lawmeetings. We rind merit to the General Counsel's exception. Thus, the Judge's failure to include a broad cease-and-desist order herein. It is therecord clearly establishes that Wagner testified to more than one conver- Board's policy that such an order is warranted only when a respondent issation with Cox, including a conversation before any union meetings shown to have a proclivity to violate the Act, or has engaged in suchwere held. Wagner's credited testimony in this regard indicates that Cox egregious or widespread misconduct as to demonstrate a general disre-asked Wagner "to let her know what went on at the Union meetings." gard for employees' fundamental statutory rights. Hickmott Foods, Inc.,Such conduct clearly constitutes a solicitation to engage in surveillance 242 NLRB 1357 (1979). With respect to the instant case, we rind that aof employees' union activities in violation of Sec. 8(a)l) of the Act. broad order is not warranted.Daniel Construction Company, a Division of Daniel International Corpora- IMember Fanning agrees with the Administrative Law Judge that re-tion, 241 NLRB 336 (1979). quiring Respondent to remit dues on behalf of the union members it un-In addition, the General Counsel excepts to the Administrative Law lawfully solicited to revoke checkoff is inconsistent with our holding thatJudge's failure to find and conclude that Respondent's cafeteria manager, an employer may unilaterally discontinue checkoff following expirationCox, falsely signed the name of a unit employee to a showing-of-interest of a collective-bargaining agreement. See Finger Lakes Plumbing Heoat-statement accompanying a decertification petition in violation of Sec. ing Co., Inc., 253 NLRB 406 (1980); Peerless Roofing Co., Ltd., 247 NLRB8(aXl). We agree. Although the Administrative Law Judge credited the 500 (1980). Because Respondent could lawfully discontinue checkofftestimony of employee Hiten that she observed Marge Cox sign the name without revocation, its solicitation of revocations could not have unlaw-of employee Peggy Cox to a showing-of-interest statement to be submit- fully caused any monetary loss to the Union. Moreover, the membersted with a decertification petition, he declined to specifically find, based remain liable to the Union for their dues regardless of whether or noton signature comparisons, that the name of Peggy Cox on the showing- Respondent deducts those dues from wages. In those cases which the ma-of-interest statement was forged. However, in view of the Administrative jority relies upon, the obligation itself arose from an unlawfully createdLaw Judge's crediting of Hiten's testimony that Marge Cox falsely signed relationship.259 NLRB No. 65 CUMMINS COMPONENT PLANT 457have continued to maintain in effect their dues- Amended Conclusions of Lawcheckoff authorizations. In any event, since Cox's S e te f g r ioconduct makes it impossible to ascertain with abso- Sulute certainty whether the solicited employeeswould have voluntarily maintained their authoriza- "6. By soliciting employees to engage in surveil-tions, any doubts resulting from the illegal conduct lance of employees unon activities, by falsely sign-should be resolved against the responsible party. ing the name of an employee to a statement seekingIn ordering this additional remedy, we find Re- the Union's removal as bargaining representative,spondent's unlawful solicitation analogous to those by questioning employees about their union senti-instances in which we have ordered reimbursement mets or activities and their cooperation with theof union dues where employees have been unlaw- National Labor Relations Board in the processingfully influenced or coerced by their employers into of cases i a manner and under circumstances tend-paying dues, joining a union, or maintaining their ing to coerce employees in the exercise of Sectionunion membership. See Haven Manor Health Relat- 7 rights, by creating the impression that the unioned Facility, 226 NLRB 329 (1976); R. L Sweet activities of the employees were under surveillance,Lumber Company, 207 NLRB 529, 539-540 (1973). by promises of higher wages, improved workingAs in those cases, a cease-and-desist order, standing conditions, or other benefits, by threats of a reduc-alone, is insufficient to return the parties to the tion in hours if employees selected the Union in anstatus quo existing prior to the commission of the election, by assisting employees in the filing of aunfair labor practice and, thus, reimbursement to decertification petition, by soliciting employees tothe Union of dues lost herein as a result of Re- revoke dues-checkoff authorizations, by prohibitingspondent's unfair labor practice is necessary and employees from talking about the Union on non-proper to effectuate the purposes and policies of working time, and by threats to discharge employ-the Act.5 Accordingly, in addition to the remedy ees for cooperating with the National Labor Rela-provided by the Administrative Law Judge, we tions Board, Respondent has engaged in, and is en-shall order Respondent to reimburse the Union for gaging in, unfair labor practices within the meaningany dues lost by the Union with regard to those of Sections 8(a)(1) and 2(6) and (7) of the Act."employees unlawfully solicited. ORDERORDER' We find unpersuasive Member Fanning's assertion that Respondent's Pursuant to Section 10(c) of the National Laborunlawful solicitation could not have caused any monetary loss to the Pursuant t Section 10(c) of the National LaborUnion because, under Sec. 8(aX5) of the Act, Respondent could lawfully Relations Act, as amended, the National Labor Re-discontinue dues checkoff without employee revocation following con- lations Board adopts as its Order the recommendedtract expiration. In our view, Respondent's statutory right unilaterally todiscontinue checkoff at contract expiration bears no causal relationship to Order of the Administrative Law Judge, as modi-whether or not unlawfully solicited employees would, in fact, have vol- fed below, and hereby orders that the Respondent,untarily maintained those authorizations in the absence of Respondent's Cardinal Systems, a Division of Hospitality Motorunlawful conduct. Thus, while we agree that Respondent lawfully could Cardinal Systems, a Division of Hospitality Motorhave discontinued the contractual checkoff mechanism for all unit em- Inns, Inc., d/b/a Cummins Component Plant,ployees upon expiration of the contract without first securing individual Walesboro, Indiana, its officers, agents, successors,revocations, the evidence indicates that Respondent instead chose to so- in ilicit employees individually to express in writing their intentions concern- and assigns, shall take the action set forth in theing continued checkoff deductions and apparently continued to honor said recommended Order, as so modified:such deductions for those employees who did not tender such a revoca-tion. Accordingly, in these circumstances, the Union may in fact have 1 Insert the following as paragraph l(c) and re-suffered monetary loss as a result of the revocations unlawfully solicited letter the subsequent paragraphs accordingly:by Respondent. In the absence of Respondent's unlawful conduct, the "( Soliciting ems to engage in surveil-Union would likely have continued to receive dues through the checkoff "(c) Soliciting employees t engage in rveil-mechanism on behalf of those employees unlawfully solicited by Re- lance of employees' union activities."spondent. Therefore, in our view, a remedy requiring remittance of dues 2. Insert the following as paragraph l(g) and re-to the Union lost as a likely result of Respondent's unlawful solicitationproperly returns the parties to the status quo ante existing prior to Re- letter the subsequent paragraphs accordingly:spondent's unlawful conduct. "(g) Falsely signing the name of an employee toI As the record does not reveal whether the unlawfully solicited em-ployees otherwise continued to tender dues to the Union apart from the a statement seeking the Union's removal as bargain-checkoff mechanism, we shall leave the determination of the amounts ac- ing representative."tually lost by the Union, if any, to the compliance stage of these proceed- 3. Insert the following as paragraph 2() and re-ings. Further, we will limit such reimbursement as applicable to onlynsert the following paragraph 2(c) and re-those employees who made no specific inquiries to Respondent regarding letter the subsequent paragraphs accordingly:their dues obligations prior to Respondent's solicitations. Of course, reim- "(C) Reimburse Hotel and Restaurant Employeesbursement will be ordered only with respect to those employees who infact otherwise had a dues obligation to the Union. and Bartenders Union, Local No. 58, AFL-CIO,In accordance with his dissent in Olympic Medical Corporation, 250 all union dues not tendered to the Union by em-NLRB 146 (1980), Member Jenkins would award interest on the pay-ments for break periods and the holiday pay for Christmas 1979 due ployees solicited to revoke their dues-checkoff au-based on the formula set forth therein. thorizations, with interest thereon."CUMMINS COMPONENT PLANT 457have continued to maintain in effect their dues- Amended Conclusions of Lawcheckoff authorizations. In any event, since Cox's it the followin for Cnlio o Tconduct makes it impossible to ascertain with abso- 6:lute certainty whether the solicited employees .B s i e t ewould have voluntarily maintained their authoriza- 6.^ soliciting employees to engage in surveil-tions, any doubts resulting from the illegal conduct lanceofemployees union activities, by falsely sign-should be resolved against the responsible party. the thenameofanemployee to a statement seekingIn ordering this additional remedy, we find Re- theueton'sremovalasbargaining representative,spondent's unlawful solicitation analogous to those questioning employees about their union senti-instances in which we have ordered reimbursement Nmetsoractivities and their cooperation with theof union dues where employees have been unlaw- oNational Labor Relations Board in the processingfully influenced or coerced by their employers intoofcasesin a manner and under circumstances tend-paying dues, joining a union, or maintaining their ing tocoerceemployees in the exercise of Sectionunion membership. See Haven Manor Health Relat- 7 rights, by creating the impression that the unioned Facility, 226 NLRB 329 (1976); R. L. Sweet activities of the employees were under surveillance,Lumber Company, 207 NLRB 529, 539-540 (1973). by promises of higher wages, improved workingAs in those cases, a cease-and-desist order, standing conditions, or other benefits, by threats of a reduc-alone, is insufficient to return the parties to the tioninhoursifemployees selected the Union in anstatus quo existing prior to the commission of the election, by assisting employees in the filing of aunfair labor practice and, thus, reimbursement to decertification petition, by soliciting employees tothe Union of dues lost herein as a result of Re- revoke dues-checkoff authorizations, by prohibitingspondent's unfair labor practice is necessary and employees from talking about the Union on non-proper to effectuate the purposes and policies of working time, and by threats to discharge employ-the Act.5 Accordingly, in addition to the remedy ees for cooperating with the National Labor Rela-provided by the Administrative Law Judge, we tions Board, Respondent has engaged in, and is en-shall order Respondent to reimburse the Union for gaging in, unfair labor practices within the meaningany dues lost by the Union with regard to those of Sections 8(a)(l) and 2(6) and (7) of the Act."employees unlawfully solicited."ORDERI We find unpersuasive Member Fanning's assertion that Respondent's *— — -in ~c l T N *_i T L.unlawful solicitation could not have caused any monetary loss to the Pursuant tO Section 10(c) of the National LaborUnion because, under Sec. 8(aX5) of the Act, Respondent could lawfully Relations Act, as amended, the National Labor Re-discontinue dues checkoff without employee revocation following con- lations Board adopts as its Order the recommendedtract expiration. In our view. Respondent's statutory right unilaterally todiscontinue checkoff at contract expiration bears no causal relationship to Order of the Administrative Law Judge, as modi-whether or not unlawfully solicited employees would, in fact, have vol- fied below, and hereby orders that the Respondent,untarily maintained those authorizations in the absence of Respondent's Car—-na; i —*——, s *«* «* u ** r* \s *unlawful conduct. Thus, while we agree that Respondent lawfully could Cardinal Systems, a Division of Hospitality Motorhave discontinued the contractual checkoff mechanism for all unit em- Inns, Inc., d/b/a Cummins Component Plant,ployees upon expiration of the contract without first securing individual Walesboro, Indiana, its officers, agents, successors,revocations, the evidence indicates that Respondent instead chose to so- , * i. n i i. * r , * .licit employees individually to express in writing their intentions concern- and assigns, Shall take the action set forth in theing continued checkoff deductions and apparently continued to honor said recommended Order, as so modified:such deductions for those employees who did not tender such a revoca-tion. Accordingly, in these circumstances, the Union may in fact have 1. Insertthefollowing as paragraph l(c) and re-suffered monetary loss as a result of the revocations unlawfully solicited letter the Subsequent paragraphs accordingly:by Respondent. In the absence of Respondent's unlawful conduct, the "(c) t'l1cit:ng e__i^.,_^ to —_-_— ; -Union would likely have continued to receive dues through the checkoff(c) Soliciting employees tO engage in surveil-mechanism on behalf of those employees unlawfully solicited by Re- lance of employees' Union activities."spondent. Therefore, in our view, a remedy requiring remittance of dues 2. Insert the following as paragraph l(g) and re-to the Union lost as a likely result of Respondent's unlawful solicitationproperly returns the parties to the status quo ante existing prior to Re- letter the Subsequent paragraphs accordingly:spondent's unlawful conduct. "(g) Falsely signing the name of an employee to*As the record does not reveal whether the unlawfully solicited em-ployees otherwise continued to tender dues to the Union apart from the a Statement Seeking the Union's removal as bargain-checkoff mechanism, we shall leave the determination of the amounts ac- ing representative."tually lost by the Union, if any, to the compliance stage of these proceed- I T-- » lo~r n g .-i- 11 \ -ings. Further, we will limit such reimbursement as applicable to only 3. Insertthefollowing as paragraph 2(c) and re-those employees who made no specific inquiries to Respondent regarding letter the Subsequent paragraphs accordingly:their dues obligations prior to Respondent's solicitations. Of course, reim- "(C) Reimburse Hotel and Restaurant Employeesbursement will be ordered only with respect to those employees who infact otherwise had a dues obligation to the Union. and Bartenders Union, Local NO. 58, AFL-CIO,In accordance with his dissent in Olympic Medical Corporation, 250 all union dues not tendered tO the Union by em-NLRB 146 (1980), Member Jenkins would award interest on the pay- r ... j .i .i_ * , i < pr.ments for break periods and the holiday pay for Christmas 1979 due ployees Solicited tO revoke their dues-checkoff au-based on the formula set forth therein. thorizations, with interest thereon."CUMMINS COMPONENT PLANT 457have continued to maintain in effect their dues- Amended Conclusions of Lawcheckoff authorizations. In any event, since Cox's it the followin for Cnlio o Tconduct makes it impossible to ascertain with abso- 6:lute certainty whether the solicited employees .B s i e t ewould have voluntarily maintained their authoriza- 6.^ soliciting employees to engage in surveil-tions, any doubts resulting from the illegal conduct lanceofemployees union activities, by falsely sign-should be resolved against the responsible party. the thenameofanemployee to a statement seekingIn ordering this additional remedy, we find Re- theueton'sremovalasbargaining representative,spondent's unlawful solicitation analogous to those questioning employees about their union senti-instances in which we have ordered reimbursement Nmetsoractivities and their cooperation with theof union dues where employees have been unlaw- oNational Labor Relations Board in the processingfully influenced or coerced by their employers into ofcasesma manner and under circumstances tend-paying dues, joining a union, or maintaining their ing tocoerceemployees in the exercise of Sectionunion membership. See Haven Manor Health Relat- 7 rights, by creating the impression that the unioned Facility, 226 NLRB 329 (1976); R. L. Sweet activities of the employees were under surveillance,Lumber Company, 207 NLRB 529, 539-540 (1973). by promises of higher wages, improved workingAs in those cases, a cease-and-desist order, standing conditions, or other benefits, by threats of a reduc-alone, is insufficient to return the parties to the tioninhours ifemployees selected the Union in anstatus quo existing prior to the commission of the election, by assisting employees in the filing of aunfair labor practice and, thus, reimbursement to decertification petition, by soliciting employees tothe Union of dues lost herein as a result of Re- revoke dues-checkoff authorizations, by prohibitingspondent's unfair labor practice is necessary and employees from talking about the Union on non-proper to effectuate the purposes and policies of working time, and by threats to discharge employ-the Act.5 Accordingly, in addition to the remedy ees for cooperating with the National Labor Rela-provided by the Administrative Law Judge, we tions Board, Respondent has engaged in, and is en-shall order Respondent to reimburse the Union for gaging in, unfair labor practices within the meaningany dues lost by the Union with regard to those of Sections 8(a)(l) and 2(6) and (7) of the Act."employees unlawfully solicited."ORDERI We find unpersuasive Member Fanning's assertion that Respondent's *— — -in ~c l T N *_i T L.unlawful solicitation could not have caused any monetary loss to the Pursuant tO Section 10(c) of the National LaborUnion because, under Sec. 8(aX5) of the Act, Respondent could lawfully Relations Act, as amended, the National Labor Re-discontinue dues checkoff without employee revocation following con- lations Board adopts as its Order the recommendedtract expiration. In our view. Respondent's statutory right unilaterally todiscontinue checkoff at contract expiration bears no causal relationship to Order of the Administrative Law Judge, as modi-whether or not unlawfully solicited employees would, in fact, have vol- fied below, and hereby orders that the Respondent,untarily maintained those authorizations in the absence of Respondent's Car—-na; i —*——, s *«* «* u ** r* \s *unlawful conduct. Thus, while we agree that Respondent lawfully could Cardinal Systems, a Division of Hospitality Motorhave discontinued the contractual checkoff mechanism for all unit em- Inns, Inc., d/b/a Cummins Component Plant,ployees upon expiration of the contract without first securing individual Walesboro, Indiana, its officers, agents, successors,revocations, the evidence indicates that Respondent instead chose to so- , * i. n i i. * r , * .licit employees individually to express in writing their intentions concern- and assigns, Shall take the action set forth in theing continued checkoff deductions and apparently continued to honor said recommended Order, as so modified:such deductions for those employees who did not tender such a revoca-tion. Accordingly, in these circumstances, the Union may in fact have 1. Insertthefollowing as paragraph l(c) and re-suffered monetary loss as a result of the revocations unlawfully solicited letter the Subsequent paragraphs accordingly:by Respondent. In the absence of Respondent's unlawful conduct, the "(c) t'l1cit:ng e__i^.,_^ to —_-_— ; -Union would likely have continued to receive dues through the checkoff(c) Soliciting employees tO engage in surveil-mechanism on behalf of those employees unlawfully solicited by Re- lance of employees' Union activities."spondent. Therefore, in our view, a remedy requiring remittance of dues 2. Insert the following as paragraph l(g) and re-to the Union lost as a likely result of Respondent's unlawful solicitationproperly returns the parties to the status quo ante existing prior to Re- letter the Subsequent paragraphs accordingly:spondent's unlawful conduct. "(g) Falsely signing the name of an employee to*As the record does not reveal whether the unlawfully solicited em-ployees otherwise continued to tender dues to the Union apart from the a Statement Seeking the Union's removal as bargain-checkoff mechanism, we shall leave the determination of the amounts ac- ing representative."tually lost by the Union, if any, to the compliance stage of these proceed- I T-- » lo~r n g .-i- 11 \ -ings. Further, we will limit such reimbursement as applicable to only 3.Insertthefollowing as paragraph 2(c) and re-those employees who made no specific inquiries to Respondent regarding letter the Subsequent paragraphs accordingly:their dues obligations prior to Respondent's solicitations. Of course, reim- "(C) Reimburse Hotel and Restaurant Employeesbursement will be ordered only with respect to those employees who infact otherwise had a dues obligation to the Union. and Bartenders Union, Local NO. 58, AFL-CIO,In accordance with his dissent in Olympic Medical Corporation, 250 all union dues not tendered tO the Union by em-NLRB 146 (1980), Member Jenkins would award interest on the pay- r ... j .i .1 * , , , pr.ments for break periods and the holiday pay for Christmas 1979 due ployees Solicited tO revoke their dues-checkoff au-based on the formula set forth therein. thorizations, with interest thereon."CUMMINS COMPONENT PLANT 457have continued to maintain in effect their dues- Amended Conclusions of Lawcheckoff authorizations. In any event, since Cox's it the followin for Cnlio o Tconduct makes it impossible to ascertain with abso- 6:lute certainty whether the solicited employees .B s i e t ewould have voluntarily maintained their authoriza- 6.^ soliciting employees to engage in surveil-tions, any doubts resulting from the illegal conduct lanceofemployees union activities, by falsely sign-should be resolved against the responsible party. the thenameofanemployee to a statement seekingIn ordering this additional remedy, we find Re- theueton'sremovalasbargaining representative,spondent's unlawful solicitation analogous to those questioning employees about their union senti-instances in which we have ordered reimbursement Nmetsoractivities and their cooperation with theof union dues where employees have been unlaw- oNational Labor Relations Board in the processingfully influenced or coerced by their employers into ofcasesmamanner and under circumstances tend-paying dues, joining a union, or maintaining their ing tocoerceemployees in the exercise of Sectionunion membership. See Haven Manor Health Relat- 7 rights, by creating the impression that the unioned Facility, 226 NLRB 329 (1976); R. L. Sweet activities of the employees were under surveillance,Lumber Company, 207 NLRB 529, 539-540 (1973). by promises of higher wages, improved workingAs in those cases, a cease-and-desist order, standing conditions, or other benefits, by threats of a reduc-alone, is insufficient to return the parties to the tioninhours if employees selected the Union in anstatus quo existing prior to the commission of the election, by assisting employees in the filing of aunfair labor practice and, thus, reimbursement to decertification petition, by soliciting employees tothe Union of dues lost herein as a result of Re- revoke dues-checkoff authorizations, by prohibitingspondent's unfair labor practice is necessary and employees from talking about the Union on non-proper to effectuate the purposes and policies of working time, and by threats to discharge employ-the Act.5 Accordingly, in addition to the remedy ees for cooperating with the National Labor Rela-provided by the Administrative Law Judge, we tions Board, Respondent has engaged in, and is en-shall order Respondent to reimburse the Union for gaging in, unfair labor practices within the meaningany dues lost by the Union with regard to those of Sections 8(a)(l) and 2(6) and (7) of the Act."employees unlawfully solicited."ORDERI We find unpersuasive Member Fanning's assertion that Respondent's *— — -in ~c l T N *_i T L.unlawful solicitation could not have caused any monetary loss to the Pursuant tO Section 10(c) of the National LaborUnion because, under Sec. 8(aX5) of the Act, Respondent could lawfully Relations Act, as amended, the National Labor Re-discontinue dues checkoff without employee revocation following con- lations Board adopts as its Order the recommendedtract expiration. In our view. Respondent's statutory right unilaterally todiscontinue checkoff at contract expiration bears no causal relationship to Order of the Administrative Law Judge, as modi-whether or not unlawfully solicited employees would, in fact, have vol- fied below, and hereby orders that the Respondent,untarily maintained those authorizations in the absence of Respondent's Car—-na; i —*——, s *«* «* u ** r* \s *unlawful conduct. Thus, while we agree that Respondent lawfully could Cardinal Systems, a Division of Hospitality Motorhave discontinued the contractual checkoff mechanism for all unit em- Inns, Inc., d/b/a Cummins Component Plant,ployees upon expiration of the contract without first securing individual Walesboro, Indiana, its officers, agents, successors,revocations, the evidence indicates that Respondent instead chose to so- , * i. n i i. * r , * .licit employees individually to express in writing their intentions concern- and assigns, Shall take the action set forth in theing continued checkoff deductions and apparently continued to honor said recommended Order, as so modified:such deductions for those employees who did not tender such a revoca-tion. Accordingly, in these circumstances, the Union may in fact have 1. Insertthefollowing as paragraph l(c) and re-suffered monetary loss as a result of the revocations unlawfully solicited letter the Subsequent paragraphs accordingly:by Respondent. In the absence of Respondent's unlawful conduct, the "(c) t'l1cit:ng e__i^.,_^ to —_-_— ; -Union would likely have continued to receive dues through the checkoff(c) Soliciting employees tO engage in surveil-mechanism on behalf of those employees unlawfully solicited by Re- lance of employees' Union activities."spondent. Therefore, in our view, a remedy requiring remittance of dues 2. Insert the following as paragraph l(g) and re-to the Union lost as a likely result of Respondent's unlawful solicitationproperly returns the parties to the status quo ante existing prior to Re- letter the Subsequent paragraphs accordingly:spondent's unlawful conduct. "(g) Falsely signing the name of an employee to*As the record does not reveal whether the unlawfully solicited em-ployees otherwise continued to tender dues to the Union apart from the a Statement Seeking the Union's removal as bargain-checkoff mechanism, we shall leave the determination of the amounts ac- ing representative."tually lost by the Union, if any, to the compliance stage of these proceed- I T-- » lo~r n g .-i- 11 \ -ings. Further, we will limit such reimbursement as applicable to only 3. Insertthefollowing as paragraph 2(c) and re-those employees who made no specific inquiries to Respondent regarding letter the Subsequent paragraphs accordingly:their dues obligations prior to Respondent's solicitations. Of course, reim- "(C) Reimburse Hotel and Restaurant Employeesbursement will be ordered only with respect to those employees who infact otherwise had a dues obligation to the Union. and Bartenders Union, Local NO. 58, AFL-CIO,In accordance with his dissent in Olympic Medical Corporation, 250 all union dues not tendered tO the Union by em-NLRB 146 (1980), Member Jenkins would award interest on the pay- r ... j .i .1 * , , , pr.ments for break periods and the holiday pay for Christmas 1979 due ployees Solicited tO revoke their dues-checkoff au-based on the formula set forth therein. thorizations, with interest thereon." 458 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Substitute the attached notice for that of the sentative of our employees in the appropriateAdministrative Law Judge. unit. The appropriate unit is:APPENDIX All full-time and regular part-time employ-ees employed at our food service operationsNOTICE To EMPLOYEES at the Cummins Engine Company facility inPOSTED BY ORDER OF THE Walesboro, Indiana, exclusive of all clericalNATIONAL LABOR RELATIONS BOARD employees, all confidential employees, allAn Agency of the United States Government professional employees, all guards and su-pervisors as defined in the Act.After a hearing at which all sides had an opportu-nity to present evidence and state their positions,WE WILL NOT make changes in workingthe National Labor Relations Board found that we conditions with regard to clocking out forhave violated the National Labor Relations Act, as breaks or payment of holiday pay withoutamended, and has ordered us to post this notice. notice no, or consultation with, the above-named Union.WE WILL NOT question employees about WE WILL NOT in any like or related mannertheir union sentiments or activities or their co- interfere with, restrain, or coerce our employ-operation with the National Labor Relation ees in the exercise of the rights guaranteedBoard in the processing of cases. them by Section 7 of the National Labor Rela-WE WILL NOT create the impression that we tions Act as amended.are keeping your union activities under surveil- WE WILL, upon request, meet and bargainlance by telling employees we will find out with the above-named Union in the appropri-what happens at union meetings. ate unit described above concerning rates ofWE WILL NOT solicit employees to engage pay, wages, hours of work, and conditions ofin surveillance of employees' union activities. employment of our employees and, if an un-WE WILL NOT promise higher wages, im- derstanding is reached, embody such under-proved working conditions, or other benefits, standing in a signed agreement.in order to induce you to withdraw your sup- WE WILL make Lois Wagner and Mike Fer-port from Hotel and Restaurant Employees guson whole for any loss of pay they mayand Bartenders Union, Local No. 58, AFL- .''10 Batndr UnoLclNo Fhave suffered by reason of our change in theCIO.*, ... , ..practice with regard to clocking out forWE WILL NOT threaten you with a reduction breaksin hours of work if you select Hotel and Res- Etaurant Employees and Bartenders Union,WE WILL make all our employees wholewho were otherwise entitled to payment ofLocal No. 58, AFL-CIO, as your representa- who were otrwise entitled to payment oftive in an election to be conducted by the Na- holiday pay for the Christmas 1979 holidaytional Labor Relations Board. season by payment to them of 4 days of holi-WE WILL NOT assist you in filing a petition day pay, wth terest thereon.to decertify Hotel and Restaurant Employees WE WILL remit to Hotel and Restaurantand Bartenders Union, Local No. 58, AFL- Employees and Bartenders Union, Local No.CIOd B s U , L l N. 5, A -58, AFL-CIO, all union dues not tendered toWE WILL NOT falsely sign the name of an the Union by employees solicited to revokeemployee to a statement seeking the removal their dues-checkoff authorizations, with inter-of Hotel and Restaurant Employees and Bar- est otenders Union, Local No. 58, AFL-CIO, asbargaining representative. CARDINAL SYSTEMS, A DIVISION OFWE WILL NOT solicit you to revoke the HOSPITALITY MOTOR INNS, INC.,dues-checkoff authorizations on behalf of D/B/A CUMMINS COMPONENT PLANTHotel and Restaurant Employees and Bartend- DECISIONers Union, Local No. 58, AFL-CIO.WE WILL NOT prohibit you from talking STATEMENT OF THE CASEabout the Union on nonworking time. HENRY L. JALETTE, Administrative Law Judge: ThisWE WILL NOT threaten to discharge employ- proceeding involves allegations that Cardinal Systems, aees for cooperating with the National Labor Division of Hospitality Motor Inns, Inc., d/b/a CumminsRelations Board. Component Plant (Respondent) violated Section 8(aX1),WE WILL NOT refuse to recognize and bar- (3), and (5) of the Act. The proceeding is based on again with the above-named Union as the repre- charge filed by the Hotel and Restaurant Employees and458 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Substitute the attached notice for that of the sentative of our employees in the appropriateAdministrative Law Judge. unit. The appropriate unit is:APPENDIX All full-time and regular part-time employ-ees employed at our food service operationsNOTICE To EMPLOYEES at the Cummins Engine Company facility inPOSTED BY ORDER OF THE Walesboro, Indiana, exclusive of all clericalNATIONAL LABOR RELATIONS BOARD employees, all confidential employees, allAn Agency of the United States Government professional employees, all guards and su-pervisors as defined in the Act.After a hearing at which all sides had an opportu-.nity to present evidence and state their positions, WE WILL NOT make changes in workingthe National Labor Relations Board found that we conditions with regard to clocking out forhave violated the National Labor Relations Act, as breaksorPayment of holiday pay withoutamended, and has ordered us to post this notice. noticeno, orconsultation with, the above-named Union.WE WILL NOT question employees about WE WILL NOT in any like or related mannertheir union sentiments or activities or their co- interfere with, restrain, or coerce our employ-operation with the National Labor Relation ees in the exercise of the rights guaranteedBoard in the processing of cases, them by Section 7 of the National Labor Rela-WE WILL NOT create the impression that we tions Act, as amended.are keeping your union activities under surveil- WE WILL, upon request, meet and bargainlance by telling employees we will find out with the above-named Union in the appropri-what happens at union meetings. ate unit described above concerning rates ofWE WILL NOT solicit employees to engage pay, wages, hours of work, and conditions ofin surveillance of employees' union activities. employment of our employees and, if an un-WE WILL NOT promise higher wages, im- derstanding is reached, embody such under-proved working conditions, or other benefits, standing in a signed agreement.in order to induce you to withdraw your sup-Wport from Hotel and Restaurant Employees guson whole for any loss of pay they mayand Bartenders Union, Local No. 58, AFL-B.,. * .,*a e n cAhave suffered by reason of our change in theCIO. ,, ..., , .practice with regard to clocking out forWE WILL NOT threaten you with a reduction breaks.in hours of work if you select Hotel and Res- WE W mk ataurant Employees and Bartenders Union, WEWILL make all our employees wholetaurnt Eployes ad Batendrs Uion, who were otherwise entitled to payment ofLocal No. 58, AFL-CIO, as your representa- hopay for the Chritmas to holidaytive in an election to be conducted by the Na- sholiday pay for the Christmas 1979 holidaytional Labor Relations Board.seasonbypimenters themof4 daysofhn.1-WE WILL NOT assist you in filing a petitionWEWIp Le withtoterestthereond Rto decertify Hotel and Restaurant Employees Employees andB ni, al Noand Bartenders Union, Local No. 58, AFL- EmployeesandBartendersUnlon, LocalNo.a e n cA58, AFL-CIO, all union dues not tenderci toWE WILL NOT falsely sign the name of antheUnionby employees solicited to revokeemployee to a statement seeking the removaletheir dues-checkoff authorizations, with nter-of Hotel and Restaurant Employees and Bar-tenders Union, Local No. 58, AFL-CIO, asbargaining representative. CARDINAL SYSTEMS, A DIVISION OFWE WILL NOT solicit you to revoke the HOSPITALITY MOTOR INNS, INC.,dues-checkoff authorizations on behalf of D/B/A CUMMINS COMPONENT PLANTHotel and Restaurant Employees and Bartend- DECISIONers Union, Local No. 58, AFL-CIO.WE WILL NOT prohibit you from talking STATEMENT OF THE CASEabout the Union on nonworking time. HENRY L. JALETrE, Administrative Law Judge: ThisWE WILL NOT threaten to discharge employ- proceeding involves allegations that Cardinal Systems, aees for cooperating with the National Labor Division of Hospitality Motor Inns, Inc., d/b/a CumminsRelations Board. Component Plant (Respondent) violated Section 8(a)l),WE WILL NOT refuse to recognize and bar- (3), and (5) of the Act. The proceeding is based on again with the above-named Union as the repre- charge filed by the Hotel and Restaurant Employees and458 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Substitute the attached notice for that of the sentative of our employees in the appropriateAdministrative Law Judge. unit. The appropriate unit is:APPENDIX All full-time and regular part-time employ-ees employed at our food service operationsNOTICE To EMPLOYEES at the Cummins Engine Company facility inPOSTED BY ORDER OF THE Walesboro, Indiana, exclusive of all clericalNATIONAL LABOR RELATIONS BOARD employees, all confidential employees, allAn Agency of the United States Government professional employees, all guards and su-pervisors as defined in the Act.After a hearing at which all sides had an opportu-.nity to present evidence and state their positions, WE WILL NOT make changes in workingthe National Labor Relations Board found that we conditions with regard to clocking out forhave violated the National Labor Relations Act, as breaksorPayment of holiday pay withoutamended, and has ordered us to post this notice. noticeno, orconsultation with, the above-named Union.WE WILL NOT question employees about WE WILL NOT in any like or related mannertheir union sentiments or activities or their co- interfere with, restrain, or coerce our employ-operation with the National Labor Relation ees in the exercise of the rights guaranteedBoard in the processing of cases, them by Section 7 of the National Labor Rela-WE WILL NOT create the impression that we tions Act, as amended.are keeping your union activities under surveil- WE WILL, upon request, meet and bargainlance by telling employees we will find out with the above-named Union in the appropri-what happens at union meetings. ate unit described above concerning rates ofWE WILL NOT solicit employees to engage pay, wages, hours of work, and conditions ofin surveillance of employees' union activities. employment of our employees and, if an un-WE WILL NOT promise higher wages, im- derstanding is reached, embody such under-proved working conditions, or other benefits, standing in a signed agreement.in order to induce you to withdraw your sup-Wport from Hotel and Restaurant Employees guson whole for any loss of pay they mayand Bartenders Union, Local No. 58, AFL-B.,. * .,*a e n cAhave suffered by reason of our change in theCIO. ,, ..., , .practice with regard to clocking out forWE WILL NOT threaten you with a reduction breaks.in hours of work if you select Hotel and Res- WE W mk ataurant Employees and Bartenders Union, WEWILL make all our employees wholetaurnt Eployes ad Batendrs Uion, who were otherwise entitled to payment ofLocal No. 58, AFL-CIO, as your representa- hopay for the Chritmas to holidaytive in an election to be conducted by the Na- sholiday pay for the Christmas 1979 holidaytional Labor Relations Board.seasonbypimenters themof4daysofhn.1-WE WILL NOT assist you in filing a petitionWy ILe withtoterestthereond Rtrto decertify Hotel and Restaurant Employees Employees andB ni, al Noand Bartenders Union, Local No. 58, AFL- EmployeesandBartendersUnlon, LocalNo.a e n cA58, AFL-CIO, all union dues not tenderei toWE WILL NOT falsely sign the name of antheUnionby employees solicited to revokeemployee to a statement seeking the removaletheir dues-checkoff authorizations, with nter-of Hotel and Restaurant Employees and Bar-tenders Union, Local No. 58, AFL-CIO, asbargaining representative. CARDINAL SYSTEMS, A DIVISION OFWE WILL NOT solicit you to revoke the HOSPITALITY MOTOR INNS, INC.,dues-checkoff authorizations on behalf of D/B/A CUMMINS COMPONENT PLANTHotel and Restaurant Employees and Bartend- DECISIONers Union, Local No. 58, AFL-CIO.WE WILL NOT prohibit you from talking STATEMENT OF THE CASEabout the Union on nonworking time. HENRY L. JALETrE, Administrative Law Judge: ThisWE WILL NOT threaten to discharge employ- proceeding involves allegations that Cardinal Systems, aees for cooperating with the National Labor Division of Hospitality Motor Inns, Inc., d/b/a CumminsRelations Board. Component Plant (Respondent) violated Section 8(a)l),WE WILL NOT refuse to recognize and bar- (3), and (5) of the Act. The proceeding is based on again with the above-named Union as the repre- charge filed by the Hotel and Restaurant Employees and458 DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Substitute the attached notice for that of the sentative of our employees in the appropriateAdministrative Law Judge. unit. The appropriate unit is:APPENDIX All full-time and regular part-time employ-ees employed at our food service operationsNOTICE To EMPLOYEES at the Cummins Engine Company facility inPOSTED BY ORDER OF THE Walesboro, Indiana, exclusive of all clericalNATIONAL LABOR RELATIONS BOARD employees, all confidential employees, allAn Agency of the United States Government professional employees, all guards and su-pervisors as defined in the Act.After a hearing at which all sides had an opportu-.nity to present evidence and state their positions, WE WILL NOT make changes in workingthe National Labor Relations Board found that we conditions with regard to clocking out forhave violated the National Labor Relations Act, as breaksorPayment of holiday pay withoutamended, and has ordered us to post this notice. noticeno, orconsultation with, the above-named Union.WE WILL NOT question employees about WE WILL NOT in any like or related mannertheir union sentiments or activities or their co- interfere with, restrain, or coerce our employ-operation with the National Labor Relation ees in the exercise of the rights guaranteedBoard in the processing of cases, them by Section 7 of the National Labor Rela-WE WILL NOT create the impression that we tions Act, as amended.are keeping your union activities under surveil- WE WILL, upon request, meet and bargainlance by telling employees we will find out with the above-named Union in the appropri-what happens at union meetings. ate unit described above concerning rates ofWE WILL NOT solicit employees to engage pay, wages, hours of work, and conditions ofin surveillance of employees' union activities. employment of our employees and, if an un-WE WILL NOT promise higher wages, im- derstanding is reached, embody such under-proved working conditions, or other benefits, standing in a signed agreement.in order to induce you to withdraw your sup-Wport from Hotel and Restaurant Employees guson whole for any loss of pay they mayand Bartenders Union, Local No. 58, AFL-B.,. * .,*a e n cAhave suffered by reason of our change in theCIO. ,, ..., , .practice with regard to clocking out forWE WILL NOT threaten you with a reduction breaks.in hours of work if you select Hotel and Res- WE W mk ataurant Employees and Bartenders Union, WEWILL make all our employees wholetaurnt Eployes ad Batendrs Uion, who were otherwise entitled to payment ofLocal No. 58, AFL-CIO, as your representa- hopay for the Chritmas to holidaytive in an election to be conducted by the Na- sholiday pay for the Christmas 1979 holidaytional Labor Relations Board.dseason^ pay, menters themof4 n. ofh01-WE WILL NOT assist you in filing a petitionWy ILe withtoterestthereond Rtrto decertify Hotel and Restaurant Employees Employees andBeUn alrntand Bartenders Union, Local No. 58, AFL- EmployeesandBartendersUnlon, LocalNo.a e n cA58, AFL-CIO, all union dues not tendered toWE WILL NOT falsely sign the name of antheUnionby employees solicited to revokeemployee to a statement seeking the removaletheir dues-checkoff authorizations, with nter-of Hotel and Restaurant Employees and Bar-tenders Union, Local No. 58, AFL-CIO, asbargaining representative. CARDINAL SYSTEMS, A DIVISION OFWE WILL NOT solicit you to revoke the HOSPITALITY MOTOR INNS, INC.,dues-checkoff authorizations on behalf of D/B/A CUMMINS COMPONENT PLANTHotel and Restaurant Employees and Bartend- DECISIONers Union, Local No. 58, AFL-CIO.WE WILL NOT prohibit you from talking STATEMENT OF THE CASEabout the Union on nonworking time. HENRY L. JALETrE, Administrative Law Judge: ThisWE WILL NOT threaten to discharge employ- proceeding involves allegations that Cardinal Systems, aees for cooperating with the National Labor Division of Hospitality Motor Inns, Inc., d/b/a CumminsRelations Board. Component Plant (Respondent) violated Section 8(a)l),WE WILL NOT refuse to recognize and bar- (3), and (5) of the Act. The proceeding is based on again with the above-named Union as the repre- charge filed by the Hotel and Restaurant Employees and CUMMINS COMPONENT PLANT 459Bartenders Union, Local No. 58, AFL-CIO (the Union) 1I. THE ALLEGED UNFAIR LABOR PRACTICESin Case 25-CA-11597 on November 30, 1979, whichcharge was amended on January 3, 1980. Complaint A. Introductory Statementsthereon issued on January 8, 1980, which complaint was The complaints herein allege that Respondent engagedamended on May 14 and 27, 1980. On January 30, 1980, in a number of unfair labor practices before and after thea charge was filed by Naomi Thompson in Case 25-CA- filing of the RD petition, including encouraging and as-11795. That charge was amended on March 6, 1980, and sisting employees in the preparation and filing of the pe-complaint issued on March 7, 1980. On February 6, 1980, tition and refusing to meet and bargain with the Union.the Union filed the charge in Case 25-CA-11838, and on In support thereof, testimony was adduced attributing aMarch 19, 1980, complaint issued thereon with an order number of unlawful remarks to Cox over a period of sev-consolidating Cases 25-CA-11795 and 25-CA-11597. On eral months, and a substantial part of the case dependsJune 5 and 6 and September 15 and 16, 1980, hearing on her credibility. Klassen's credibility is also at issue,was held in Columbus, Indiana. but he is not alleged to have engaged in unfair laborUpon the entire record,' including my observation of practices to the same extent as Cox.the witnesses, and after due consideration of the briefs of A threshold issue then, is who is to be credited. In mythe parties, I hereby make the following: judgment, in most instances of conflict, the GeneralCounsel's witnesses are to be credited. In general, al-FINDINGS OF FACT leged discriminatee Thompson being the exception, I cansee no motive for the General Counsel's witnesses to lie.I. THE FACTUAL SETTING Essentially, the record discloses employees aggrievedRespondent is an Ohio corporation with its principal over poor union representation with their grievances inoffice at Mayfield, Ohio, and facilities in the States of such regard being encouraged by Respondent. Thus, theof ad Iaa, il, a faclity m te C s General Counsel's witnesses, again with the exception ofOhio and Indiana, including a facility at the Cummins Thompson, signed the petition to decertify the UnionThompson, signed the petition to decertify the UnionComponent Plant of Cummins Engine Company in and revoke their dues-checkoff authorizations. In theseWalesboro, Indiana (the facility involved herein), where circumstances, and granted that they may have been ag-it is engaged in providing food services to employees of grieved at Respondent about working conditions, I amCummins.2At all times material herein, either as west persuaded that their testimony was not the product of in-area food manager or regional manager of food support, terest or bias.Frank Klassen was the supervisor primarily responsible The same may not be said for Respondent's witnesses.for the operation of a number of Respondent's cafeterias, They clearly had an interest in the outcome of the pro-including the Walesboro cafeteria. Marge Cox was man- ceeding. Linda Young was strongly opposed to thcager of the Walesboro cafeteria. Union. Marge Cox' conduct was in issue, as was Klas-On June 28, 1973, the Union was certified as bargain- sen's. On the matter of demeanor, Marge Cox was noting representative of Respondent's employees who impressive. Her answers to questions were evasive andworked at the cafeteria at the Walesboro plant. The last she clearly did not answer truthfully when confrontedcontract between Respondent and the Union was entered with General Counsel's Exhibit 44, a sheet of her scrib-into on December 7, 1976, effective to December 7, blings.1979. On the basis of the foregoing, I credit the GeneralOn October 1, 1979, a petition signed by employee Counsel's witnesses generally except where it appears toLinda Young was filed in Case 25-RD-646. me they were mistaken. I do not credit Respondent'sOn October 23, 1979, the parties entered into a consent witnesses generally. In those instances where I do, I relyelection agreement and pursuant thereto an election was on circumstances which tend to support their testimony.scheduled for November 30, 1979.On the morning of November 30, the Union filed the B. Ccharge in Case 25-CA-11597, and by reason thereof the 1. The independent 8(a)(1) violationballots cast in the election later that day were impound-ed. On January 25, 1980, the Regional Director dis- Paragraphs 5(a), (b), and (c) of the complaint allegemissed the petition in Case 25-RD-646, and on April 9, that in late July, August, and September 1979, Marge1980, the Board affirmed the dismissal action. Cox interrogated employees about union activities, solic-ited employees to engage in surveillance, and created theimpression of surveillance. In support of these allega-tions, the General Counsel adduced the testimony ofLois Wagner that in early August, Cox asked her "HowThe original exhibits were misplaced and never reached me. Dupli- do you feel about the Union thing?" ox then discussedcate exhibits were substituted except for G.C. Exhs. 47 and 49. The Gen- the fact that the union contract was expiring in Decem-eral Counsel conceded by letter dated December 10. 1980, which is ber and added that "If you do not vote for your contracthereby made part of the record that the absence of Exhs. 47 and 49 was in December we can get you more money." She alsonot significant in terms of analysis of the issues.Jurisdiction is not in issue. The complaint alleges, Respondent admits, asked Wagner if she was a good union member. Wagnerand I find that Respondent meets the Board's standards for the assertion testified further that in late August, September, October,of jurisdiction. or November, Cox would ask her after there had been aCUMMINS COMPONENT PLANT 459Bartenders Union, Local No. 58, AFL-CIO (the Union) 11. THE ALLEGED UNFAIR LABOR PRACTICESin Case 25-CA-11597 on November 30, 1979, whichcharge was amended on January 3, 1980. Complaint A. Introductory Statementsthereon issued on January 8, 1980, which complaint was The complaints herein allege that Respondent engagedamended on May 14 and 27, 1980. On January 30, 1980, in a number of unfair labor practices before and after thea charge was filed by Naomi Thompson in Case 25-CA- filing of the RD petition, including encouraging and as-11795. That charge was amended on March 6, 1980, and sisting employees in the preparation and filing of the pe-complaint issued on March 7, 1980. On February 6, 1980, tition and refusing to meet and bargain with the Union.the Union filed the charge in Case 25-CA-11838, and on In support thereof, testimony was adduced attributing aMarch 19, 1980, complaint issued thereon with an order number of unlawful remarks to Cox over a period of sev-consolidating Cases 25-CA-11795 and 25-CA-11597. On eral months, and a substantial part of the case dependsJune 5 and 6 and September 15 and 16, 1980, hearing on her credibility. Klassen's credibility is also at issue,was held in Columbus, Indiana. but he is not alleged to have engaged in unfair laborUpon the entire record,' including my observation of practices to the same extent as Cox.the witnesses, and after due consideration of the briefs of A threshold issue then, is who is to be credited. In mythe parties, I hereby make the following: judgment, in most instances of conflict, the GeneralCounsel's witnesses are to be credited. In general, al-FINDINGS OF FACT leged discriminatee Thompson being the exception, I cansee no motive for the General Counsel's witnesses to lie.I. THE FACTUAL SETTING Essentially, the record discloses employees aggrievedRespondent is an Ohio corporation with its principal over poor union representation with their grievances inoffice at Mayfield, Ohio, and facilities in the States of suchregard being encouraged by Respondent. Thus, theOhio and Indiana, including a facility at the Cummins General Counsel's witnesses, again with the exception ofComponent Pndantaf nClumins a Efacintatte Companyins Thompson, signed the petition to decertify the UnionComponent Plant of Cummins Engine Company in and revoke their dues-checkoff authorizations. In theseWalesboro, Indiana (the facility involved herein), where circumstances, and granted that they may have been ag-it is engaged in providing food services to employees of grieved at Respondent about working conditions, I amCummins.' At all times material herein, either as west persuaded that their testimony was not the product of in-area food manager or regional manager of food support, terest or bias.Frank Klassen was the supervisor primarily responsible The same may not be said for Respondent's witnesses.for the operation of a number of Respondent's cafeterias, They clearly had an interest in the outcome of the pro-including the Walesboro cafeteria. Marge Cox was man- ceeding. Linda Young was strongly opposed to theager of the Walesboro cafeteria. Union. Marge Cox' conduct was in issue, as was Klas-On June 28, 1973, the Union was certified as bargain- sen's. On the matter of demeanor, Marge Cox was noting representative of Respondent's employees who impressive. Her answers to questions were evasive andworked at the cafeteria at the Walesboro plant. The last she clearly did not answer truthfully when confrontedcontract between Respondent and the Union was entered with General Counsel's Exhibit 44, a sheet of her scrib-into on December 7, 1976, effective to December 7, blings.1979. On the basis of the foregoing, I credit the GeneralOn October 1, 1979, a petition signed by employee Counsel's witnesses generally except where it appears toLinda Young was filed in Case 25-RD-646. me they were mistaken. I do not credit Respondent'sOn October 23, 1979, the parties entered into a consent witnesses generally. In those instances where I do, I relyelection agreement and pursuant thereto an election was oncircumstances which tend to support their testimony.scheduled for November 30, 1979.On the morning of November 30, the Union filed thecharge in Case 25-CA-11597, and by reason thereof the 1. The independent 8(a)(l) violationballots cast in the election later that day were impound-ed. On January 25, 1980, the Regional Director dis- Paragraphs 5(a), (b), and (c) of the complaint allegemissed the petition in Case 25-RD-646, and on April 9, thatinlate July, August, and September 1979, Marge1980, the Board affirmed the dismissal action. Coxinterrogated employees about union activities, solic-ited employees to engage in surveillance, and created theimpression of surveillance. In support of these allega-tions, the General Counsel adduced the testimony ofLois Wagner that in early August, Cox asked her "How*The original exhibits were misplaced and never reached me. Dupli- doyou feelabouttheUnionthing?" Coxthendiscussedcate exhibits were substituted except for G.C. Exhs. 47 and 49. The Gen- the fact that the union contract was expiring in Decem-eral Counsel conceded by letter dated December 10. 1980, which is ber and added that "If you do not vote for your contracthereby made part of the record that the absence of Exhs. 47 and 49 was in December we can get you more money." She alsonot significant in terms of analysis of the issues. se an i h s o uo m br Wgr" Jurisdiction is not in issue. The complaint alleges, Respondent admits, asd Wagner if she was a good union member. Wagnerand I rind that Respondent meets the Board's standards for the assertion testified further that in late August, September, October,of jurisdiction. or November, Cox would ask her after there had been aCUMMINS COMPONENT PLANT 459Bartenders Union, Local No. 58, AFL-CIO (the Union) 11. THE ALLEGED UNFAIR LABOR PRACTICESin Case 25-CA-11597 on November 30, 1979, whichcharge was amended on January 3, 1980. Complaint A. Introductory Statementsthereon issued on January 8, 1980, which complaint was The complaints herein allege that Respondent engagedamended on May 14 and 27, 1980. On January 30, 1980, in a number of unfair labor practices before and after thea charge was filed by Naomi Thompson in Case 25-CA- filing of the RD petition, including encouraging and as-11795. That charge was amended on March 6, 1980, and sisting employees in the preparation and filing of the pe-complaint issued on March 7, 1980. On February 6, 1980, tition and refusing to meet and bargain with the Union.the Union filed the charge in Case 25-CA-11838, and on In support thereof, testimony was adduced attributing aMarch 19, 1980, complaint issued thereon with an order number of unlawful remarks to Cox over a period of sev-consolidating Cases 25-CA-11795 and 25-CA-11597. On eral months, and a substantial part of the case dependsJune 5 and 6 and September 15 and 16, 1980, hearing on her credibility. Klassen's credibility is also at issue,was held in Columbus, Indiana. but he is not alleged to have engaged in unfair laborUpon the entire record,' including my observation of practices to the same extent as Cox.the witnesses, and after due consideration of the briefs of A threshold issue then, is who is to be credited. In mythe parties, I hereby make the following: judgment, in most instances of conflict, the GeneralCounsel's witnesses are to be credited. In general, al-FINDINGS OF FACT leged discriminatee Thompson being the exception, I cansee no motive for the General Counsel's witnesses to lie.I. THE FACTUAL SETTING Essentially, the record discloses employees aggrievedRespondent is an Ohio corporation with its principal over poor union representation with their grievances inoffice at Mayfield, Ohio, and facilities in the States of suchregard being encouraged by Respondent. Thus, theOhio and Indiana, including a facility at the Cummins General Counsel's witnesses, again with the exception ofComponent Pndantaf nClumins a Efacintatte Companyins Thompson, signed the petition to decertify the UnionComponent Plant of Cummins Engine Company in and revoke their dues-checkoff authorizations. In theseWalesboro, Indiana (the facility involved herein), where circumstances, and granted that they may have been ag-it is engaged in providing food services to employees of grieved at Respondent about working conditions, I amCummins.' At all times material herein, either as west persuaded that their testimony was not the product of in-area food manager or regional manager of food support, terest or bias.Frank Klassen was the supervisor primarily responsible The same may not be said for Respondent's witnesses.for the operation of a number of Respondent's cafeterias, They clearly had an interest in the outcome of the pro-including the Walesboro cafeteria. Marge Cox was man- ceeding. Linda Young was strongly opposed to theager of the Walesboro cafeteria. Union. Marge Cox' conduct was in issue, as was Klas-On June 28, 1973, the Union was certified as bargain- sen's. On the matter of demeanor, Marge Cox was noting representative of Respondent's employees who impressive. Her answers to questions were evasive andworked at the cafeteria at the Walesboro plant. The last she clearly did not answer truthfully when confrontedcontract between Respondent and the Union was entered with General Counsel's Exhibit 44, a sheet of her scrib-into on December 7, 1976, effective to December 7, blings.1979. On the basis of the foregoing, I credit the GeneralOn October 1, 1979, a petition signed by employee Counsel's witnesses generally except where it appears toLinda Young was filed in Case 25-RD-646. me they were mistaken. I do not credit Respondent'sOn October 23, 1979, the parties entered into a consent witnesses generally. In those instances where I do, I relyelection agreement and pursuant thereto an election was oncircumstances which tend to support their testimony.scheduled for November 30, 1979.On the morning of November 30, the Union filed thecharge in Case 25-CA-11597, and by reason thereof the 1. The independent 8(a)(l) violationballots cast in the election later that day were impound-ed. On January 25, 1980, the Regional Director dis- Paragraphs 5(a), (b), and (c) of the complaint allegemissed the petition in Case 25-RD-646, and on April 9, thatinlate July, August, and September 1979, Marge1980, the Board affirmed the dismissal action. Coxinterrogated employees about union activities, solic-ited employees to engage in surveillance, and created theimpression of surveillance. In support of these allega-tions, the General Counsel adduced the testimony ofLois Wagner that in early August, Cox asked her "How*The original exhibits were misplaced and never reached me. Dupli- doyou feelabouttheUnionthing?" Coxthendiscussedcate exhibits were substituted except for G.C. Exhs. 47 and 49. The Gen- the fact that the union contract was expiring in Decem-eral Counsel conceded by letter dated December 10. 1980, which is ber and added that "If you do not vote for your contracthereby made part of the record that the absence of Exhs. 47 and 49 was in December we can get you more money." She alsonot significant in terms of analysis of the issues. se an i h s o uo m br Wgr"Jurisdiction is not in issue. The complaint alleges. Respondent admits, asd Wagner if she was a good union member. Wagnerand I rind that Respondent meets the Board's standards for the assertion testified further that in late August, September, October,of jurisdiction. or November, Cox would ask her after there had been aCUMMINS COMPONENT PLANT 459Bartenders Union, Local No. 58, AFL-CIO (the Union) 11. THE ALLEGED UNFAIR LABOR PRACTICESin Case 25-CA-11597 on November 30, 1979, whichcharge was amended on January 3, 1980. Complaint A. Introductory Statementsthereon issued on January 8, 1980, which complaint was The complaints herein allege that Respondent engagedamended on May 14 and 27, 1980. On January 30, 1980, in a number of unfair labor practices before and after thea charge was filed by Naomi Thompson in Case 25-CA- filing of the RD petition, including encouraging and as-11795. That charge was amended on March 6, 1980, and sisting employees in the preparation and filing of the pe-complaint issued on March 7, 1980. On February 6, 1980, tition and refusing to meet and bargain with the Union.the Union filed the charge in Case 25-CA-11838, and on In support thereof, testimony was adduced attributing aMarch 19, 1980, complaint issued thereon with an order number of unlawful remarks to Cox over a period of sev-consolidating Cases 25-CA-11795 and 25-CA-11597. On eral months, and a substantial part of the case dependsJune 5 and 6 and September 15 and 16, 1980, hearing on her credibility. Klassen's credibility is also at issue,was held in Columbus, Indiana. but he is not alleged to have engaged in unfair laborUpon the entire record,' including my observation of practices to the same extent as Cox.the witnesses, and after due consideration of the briefs of A threshold issue then, is who is to be credited. In mythe parties, I hereby make the following: judgment, in most instances of conflict, the GeneralCounsel's witnesses are to be credited. In general, al-FINDINGS OF FACT leged discriminatee Thompson being the exception, I cansee no motive for the General Counsel's witnesses to lie.I. THE FACTUAL SETTING Essentially, the record discloses employees aggrievedRespondent is an Ohio corporation with its principal over poor union representation with their grievances inoffice at Mayfield, Ohio, and facilities in the States of suchregard being encouraged by Respondent. Thus, theOhio and Indiana, including a facility at the Cummins General Counsel's witnesses, again with the exception ofComponent Pndantaf nClumins a Efacintatte Companyins Thompson, signed the petition to decertify the UnionComponent Plant of Cummins Engine Company in and revoke their dues-checkoff authorizations. In theseWalesboro, Indiana (the facility involved herein), where circumstances, and granted that they may have been ag-it is engaged in providing food services to employees of grieved at Respondent about working conditions, I amCummins.' At all times material herein, either as west persuaded that their testimony was not the product of in-area food manager or regional manager of food support, terest or bias.Frank Klassen was the supervisor primarily responsible The same may not be said for Respondent's witnesses.for the operation of a number of Respondent's cafeterias, They clearly had an interest in the outcome of the pro-including the Walesboro cafeteria. Marge Cox was man- ceeding. Linda Young was strongly opposed to theager of the Walesboro cafeteria. Union. Marge Cox' conduct was in issue, as was Klas-On June 28, 1973, the Union was certified as bargain- sen's. On the matter of demeanor, Marge Cox was noting representative of Respondent's employees who impressive. Her answers to questions were evasive andworked at the cafeteria at the Walesboro plant. The last she clearly did not answer truthfully when confrontedcontract between Respondent and the Union was entered with General Counsel's Exhibit 44, a sheet of her scrib-into on December 7, 1976, effective to December 7, blings.1979. On the basis of the foregoing, I credit the GeneralOn October 1, 1979, a petition signed by employee Counsel's witnesses generally except where it appears toLinda Young was filed in Case 25-RD-646. me they were mistaken. I do not credit Respondent'sOn October 23, 1979, the parties entered into a consent witnesses generally. In those instances where I do, I relyelection agreement and pursuant thereto an election was oncircumstances which tend to support their testimony.scheduled for November 30, 1979.On the morning of November 30, the Union filed thecharge in Case 25-CA-11597, and by reason thereof the 1. The independent 8(a)(l) violationballots cast in the election later that day were impound-ed. On January 25, 1980, the Regional Director dis- Paragraphs 5(a), (b), and (c) of the complaint allegemissed the petition in Case 25-RD-646, and on April 9, thatinlate July, August, and September 1979, Marge1980, the Board affirmed the dismissal action. Coxinterrogated employees about union activities, solic-ited employees to engage in surveillance, and created theimpression of surveillance. In support of these allega-tions, the General Counsel adduced the testimony ofLois Wagner that in early August, Cox asked her "How*The original exhibits were misplaced and never reached me. Dupli- doyou feelabouttheUnionthing?" Coxthendiscussedcate exhibits were substituted except for G.C. Exhs. 47 and 49. The Gen- the fact that the union contract was expiring in Decem-eral Counsel conceded by letter dated December 10. 1980, which is ber and added that "If you do not vote for your contracthereby made part of the record that the absence of Exhs. 47 and 49 was in December we can get you more money." She alsonot significant in terms of analysis of the issues. se an i h s o uo m br Wgr"Jurisdiction is not in issue. The complaint alleges. Respondent admits, asd Wagner if she was a good union member. Wagnerand I rind that Respondent meets the Board's standards for the assertion testified further that in late August, September, October,of jurisdiction. or November, Cox would ask her after there had been a 460 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meeting what went on at the meeting, whether her the filing of the petition in Case 25-RD-646. The allega-name had been brought up, and whether contract pro- tions are based essentially on the testiony of Sue Hiten.posals had been discussed. When Wagner told Cox that Hiten is a former employee of Respondent who wasshe could not give her any information, Cox told her she employed from October 1976 to January 1980 when shewould find somebody else that would. quit.3According to Hiten, she had several conversationsCox did not specifically deny having the conversations with Marge Cox in which Cox remarked that the Unionwith Wagner which Wagner described, and, contrary to was not doing anything for the employees and she (Cox)Respondent's contentions, I find that in asking Wagner could do nothing for them as long as the Union washow she felt about the Union, whether she was a good there.union member, and what went on at the union meetings, In mid-August, Klassen held a meeting of employeesCox engaged in unlawful interrogation. Her questions assertedly to advise them that the Company had beenhad no legitimate purpose and occurred in the context of notified by the Union of a dues increase. (Apparently all,other unfair labor practices as set forth below, including or most, of the employees had authorized dues checkoff.)an implied promise of benefit. In the circumstances, such Klassen testified that the employees were upset at thequestioning would have a tendency to coerce the em- news and said they could not understand since the Unionployee in the exercise of Section 7 rights and was viola- was not doing anything for them.tive of Section 8(a)(l) of the Act. Hiten testified that a few days before September 26,The allegation in paragraph 5(b) that in asking Wagner she talked to Klassen about how she could go about get-about what happened at union meetings Cox solicited an ting rid of the Union. She testified he told her to contactemployee to engage in surveillance is found lacking in the National Labor Relations Board and he would getmerit. As I construe Wagner's testimony, Cox was en- her the telephone number. Hiten said she was later givengaging in interrogation. However, in telling Wagner that the number, but she could not recall whether Cox orshe would find somebody else that would tell her what Klassen gave it to herhappened, I find that Cox created the impression of sur- On September 26, on reporting to work, Marge Coxveillance as alleged in paragraph 5(c). asked Hiten if she had called the NLRB and Hiten saidParagraph 5(d) of the complaint alleges that in late she had but no one was there. They then went to Cox'sJuly or early August 1979, Marge Cox told employees office and Hiten called Indianapolis and asked to bethat Respondent could "buy off" the Union and thereby billed on her home phone as Cox suggested. Cox toldremove it as the employees' collective-bargaining agent. her Klassen would reimburse her. (Hiten testified Klas-The allegation is based on the testimony of Naomi sen later paid her $3.) On September 28, Hiten came toThompson that Cox remarked to her that the people work with the NLRB petition form. She testified thatwho owned Cardinal now had enough money "to buy she showed it to Cox and told her she did not know howand sell the union ..they even had enough money to fill it out. Cox suggested they go to the Company's... to buy the Empire State Building." office (located some distance from the cafeteria). TheyI credit Thompson's testimony, but I find the remark did, and there they met with Klassen, and Hiten fillednot to be violative of the Act. I construe the remark as a out the petition with information supplied by Klassen.boast of Respondent's economic strength and not as a Item 1 of the form specifies the purpose of the petitionsuggestion that Respondent would "buy off" the Union. which Hiten had checked as certification of representa-Paragraph 5(e) of the complaint alleges that Marge tive and Klassen corrected that to withdrawal of union-Cox in late July and August 1979, made promises of shop authority (which was also incorrect). Before theybenefits if employees rejected the Union. In support of left, Klassen's secretary weighed the material and placedthis allegation, the General Counsel adduced the testimo- postage on an envelope. The petition was not ready forny of Wagner, described earlier, when Cox interrogated mailing because it was not signed. Hiten had told Klas-Wagner and told her "If you do not vote for your con- sen she would not sign it because of a matter pendingtract in December, we can get you more money." before the Union in which she was involved and CoxI credit this testimony and find an unlawful promise of had suggested that Linda Young would sign.higher wages. Cox and Hiten returned to the cafeteria and thereWagner testified that Cox had told her on various oc- Hiten prepared a statement to be signed by employees tocasions that she thought the employees could make more be submitted with the petition as a showing of interest.money if they did not have a union. I credit Wagner and She remarked to Cox that she would have to get Peggyfind such remarks to constitute implied promises of Cox, Marge Cox's daughter statement and an employeehigher wages in violation of Section 8(a)(l) of the Act. of Respondent, to sign the showing of interest and CoxEmployee Mike Ferguson testified that maybe a month said she would sign for her and she did. Hiten left Cox'sbefore the filing of the RD petition Cox said she would office and obtained the signatures of two employees,like to see the Union out. She said the working condi- then she returned to the office where she obtainedtions would be a lot better with the Union out. I credit Young's signature and turned over to Young both theFerguson and find Cox's remark to constitute an unlaw- showing of interest statement and the petition whichful promise of improved working conditions in violation Young signed. Hiten never saw the papers again.of Section 8(a)(l) of the Act.Paragraphs 5(f), (g), (h), (i), and () allege, in effect, In November 1977 Hiten was fired, but was reinstated in Augustthat Respondent assisted and encouraged employees in 1978, without backpay, as a result of grievance proceedings.460 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meeting what went on at the meeting, whether her the filing of the petition in Case 25-RD-646. The allega-name had been brought up, and whether contract pro- tions are based essentially on the testiony of Sue Hiten.posals had been discussed. When Wagner told Cox that Hiten is a former employee of Respondent who wasshe could not give her any information, Cox told her she employed from October 1976 to January 1980 when shewould find somebody else that would. quit.3According to Hiten, she had several conversationsCox did not specifically deny having the conversations with Marge Cox in which Cox remarked that the Unionwith Wagner which Wagner described, and, contrary to was not doing anything for the employees and she (Cox)Respondent's contentions, I find that in asking Wagner could do nothing for them as long as the Union washow she felt about the Union, whether she was a good there.union member, and what went on at the union meetings, In mid-August, Klassen held a meeting of employeesCox engaged in unlawful interrogation. Her questions assertedly to advise them that the Company had beenhad no legitimate purpose and occurred in the context of notified by the Union of a dues increase. (Apparently all,other unfair labor practices as set forth below, including or most, of the employees had authorized dues checkoff.)an implied promise of benefit. In the circumstances, such Klassen testified that the employees were upset at thequestioning would have a tendency to coerce the em- news and said they could not understand since the Unionployee in the exercise of Section 7 rights and was viola- was not doing anything for them.tive of Section 8(a)(1) of the Act. Hiten testified that a few days before September 26,The allegation in paragraph 5(b) that in asking Wagner she talked to Klassen about how she could go about get-about what happened at union meetings Cox solicited an ting rid of the Union. She testified he told her to contactemployee to engage in surveillance is found lacking in the National Labor Relations Board and he would getmerit. As I construe Wagner's testimony, Cox was en- her the telephone number. Hiten said she was later givengaging in interrogation. However, in telling Wagner that the number, but she could not recall whether Cox orshe would find somebody else that would tell her what Klassen gave it to her.happened, I find that Cox created the impression of sur- On September 26, on reporting to work, Marge Coxveillance as alleged in paragraph 5(c). asked Hiten if she had called the NLRB and Hiten saidParagraph 5(d) of the complaint alleges that in late she had but no one was there. They then went to Cox'sJuly or early August 1979, Marge Cox told employees office and Hiten called Indianapolis and asked to bethat Respondent could "buy off" the Union and thereby billed on her home phone as Cox suggested. Cox toldremove it as the employees' collective-bargaining agent: her Klassen would reimburse her. (Hiten testified Klas-The allegation is based on the testimony of Naomi sen later paid her $3.) On September 28, Hiten came toThompson that Cox remarked to her that the people work with the NLRB petition form. She testified thatwho owned Cardinal now had enough money "to buy she showed it to Cox and told her she did not know howand sell the union ..they even had enough money to fill it out. Cox suggested they go to the Company's... to buy the Empire State Building." office (located some distance from the cafeteria). TheyI credit Thompson's testimony, but I find the remark did, and there they met with Klassen, and Hiten fillednot to be violative of the Act. I construe the remark as a out the petition with information supplied by Klassen.boast of Respondent's economic strength and not as a Item I of the form specifies the purpose of the petitionsuggestion that Respondent would "buy off" the Union. which Hiten had checked as certification of representa-Paragraph 5(e) of the complaint alleges that Marge tive and Klassen corrected that to withdrawal of union-Cox in late July and August 1979, made promises of shop authority (which was also incorrect). Before theybenefits if employees rejected the Union. In support of left, Klassen's secretary weighed the material and placedthis allegation, the General Counsel adduced the testimo- postage on an envelope. The petition was not ready forny of Wagner, described earlier, when Cox interrogated mailing because it was not signed. Hiten had told Klas-Wagner and told her "If you do not vote for your con- sen she would not sign it because of a matter pendingtract in December, we can get you more money." before the Union in which she was involved and CoxI credit this testimony and find an unlawful promise of had suggested that Linda Young would sign.higher wages. Cox and Hiten returned to the cafeteria and thereWagner testified that Cox had told her on various oc- Hiten prepared a statement to be signed by employees tocasions that she thought the employees could make more be submitted with the petition as a showing of interest.money if they did not have a union. I credit Wagner and She remarked to Cox that she would have to get Peggyfind such remarks to constitute implied promises of Cox, Marge Cox's daughter statement and an employeehigher wages in violation of Section 8(a)(l) of the Act. of Respondent, to sign the showing of interest and CoxEmployee Mike Ferguson testified that maybe a month said she would sign for her and she did. Hiten left Cox'sbefore the filing of the RD petition Cox said she would office and obtained the signatures of two employees,like to see the Union out. She said the working condi- then she returned to the office where she obtainedtions would be a lot better with the Union out. I credit Young's signature and turned over to Young both theFerguson and find Cox's remark to constitute an unlaw- showing of interest statement and the petition whichful promise of improved working conditions in violation Young signed. Hiten never saw the papers again.of Section 8(a)(l) of the Act.Paragraphs 5(f), (g), (h), (i), and () allege, in effect, .In November 1977 Hiten was fired, but was reinstated in Augustthat Respondent assisted and encouraged employees in 1978. without backpay, as a result of grievance proceedings.460 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meeting what went on at the meeting, whether her the filing of the petition in Case 25-RD-646. The allega-name had been brought up, and whether contract pro- tions are based essentially on the testiony of Sue Hiten.posals had been discussed. When Wagner told Cox that Hiten is a former employee of Respondent who wasshe could not give her any information, Cox told her she employed from October 1976 to January 1980 when shewould find somebody else that would. quit.3According to Hiten, she had several conversationsCox did not specifically deny having the conversations with Marge Cox in which Cox remarked that the Unionwith Wagner which Wagner described, and, contrary to was not doing anything for the employees and she (Cox)Respondent's contentions, I find that in asking Wagner could do nothing for them as long as the Union washow she felt about the Union, whether she was a good there.union member, and what went on at the union meetings, In mid-August, Klassen held a meeting of employeesCox engaged in unlawful interrogation. Her questions assertedly to advise them that the Company had beenhad no legitimate purpose and occurred in the context of notified by the Union of a dues increase. (Apparently all,other unfair labor practices as set forth below, including or most, of the employees had authorized dues checkoff.)an implied promise of benefit. In the circumstances, such Klassen testified that the employees were upset at thequestioning would have a tendency to coerce the em- news and said they could not understand since the Unionployee in the exercise of Section 7 rights and was viola- was not doing anything for them.tive of Section 8(a)(1) of the Act. Hiten testified that a few days before September 26,The allegation in paragraph 5(b) that in asking Wagner she talked to Klassen about how she could go about get-about what happened at union meetings Cox solicited an ting rid of the Union. She testified he told her to contactemployee to engage in surveillance is found lacking in the National Labor Relations Board and he would getmerit. As I construe Wagner's testimony, Cox was en- her the telephone number. Hiten said she was later givengaging in interrogation. However, in telling Wagner that the number, but she could not recall whether Cox orshe would find somebody else that would tell her what Klassen gave it to her.happened, I find that Cox created the impression of sur- On September 26, on reporting to work, Marge Coxveillance as alleged in paragraph 5(c). asked Hiten if she had called the NLRB and Hiten saidParagraph 5(d) of the complaint alleges that in late she had but no one was there. They then went to Cox'sJuly or early August 1979, Marge Cox told employees office and Hiten called Indianapolis and asked to bethat Respondent could "buy off" the Union and thereby billed on her home phone as Cox suggested. Cox toldremove it as the employees' collective-bargaining agent: her Klassen would reimburse her. (Hiten testified Klas-The allegation is based on the testimony of Naomi sen later paid her $3.) On September 28, Hiten came toThompson that Cox remarked to her that the people work with the NLRB petition form. She testified thatwho owned Cardinal now had enough money "to buy she showed it to Cox and told her she did not know howand sell the union ..they even had enough money to fill it out. Cox suggested they go to the Company's... to buy the Empire State Building." office (located some distance from the cafeteria). TheyI credit Thompson's testimony, but I find the remark did, and there they met with Klassen, and Hiten fillednot to be violative of the Act. I construe the remark as a out the petition with information supplied by Klassen.boast of Respondent's economic strength and not as a Item I of the form specifies the purpose of the petitionsuggestion that Respondent would "buy off" the Union. which Hiten had checked as certification of representa-Paragraph 5(e) of the complaint alleges that Marge tive and Klassen corrected that to withdrawal of union-Cox in late July and August 1979, made promises of shop authority (which was also incorrect). Before theybenefits if employees rejected the Union. In support of left, Klassen's secretary weighed the material and placedthis allegation, the General Counsel adduced the testimo- postage on an envelope. The petition was not ready forny of Wagner, described earlier, when Cox interrogated mailing because it was not signed. Hiten had told Klas-Wagner and told her "If you do not vote for your con- sen she would not sign it because of a matter pendingtract in December, we can get you more money." before the Union in which she was involved and CoxI credit this testimony and find an unlawful promise of had suggested that Linda Young would sign.higher wages. Cox and Hiten returned to the cafeteria and thereWagner testified that Cox had told her on various oc- Hiten prepared a statement to be signed by employees tocasions that she thought the employees could make more be submitted with the petition as a showing of interest.money if they did not have a union. I credit Wagner and She remarked to Cox that she would have to get Peggyfind such remarks to constitute implied promises of Cox, Marge Cox's daughter statement and an employeehigher wages in violation of Section 8(a)(l) of the Act. of Respondent, to sign the showing of interest and CoxEmployee Mike Ferguson testified that maybe a month said she would sign for her and she did. Hiten left Cox'sbefore the filing of the RD petition Cox said she would office and obtained the signatures of two employees,like to see the Union out. She said the working condi- then she returned to the office where she obtainedtions would be a lot better with the Union out. I credit Young's signature and turned over to Young both theFerguson and find Cox's remark to constitute an unlaw- showing of interest statement and the petition whichful promise of improved working conditions in violation Young signed. Hiten never saw the papers again.of Section 8(a)(l) of the Act.Paragraphs 5(f), (g), (h), (i), and () allege, in effect, .In November 1977 Hiten was fired, but was reinstated in Augustthat Respondent assisted and encouraged employees in 1978. without backpay, as a result of grievance proceedings.460 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion meeting what went on at the meeting, whether her the filing of the petition in Case 25-RD-646. The allega-name had been brought up, and whether contract pro- tions are based essentially on the testiony of Sue Hiten.posals had been discussed. When Wagner told Cox that Hiten is a former employee of Respondent who wasshe could not give her any information, Cox told her she employed from October 1976 to January 1980 when shewould find somebody else that would. quit.3According to Hiten, she had several conversationsCox did not specifically deny having the conversations with Marge Cox in which Cox remarked that the Unionwith Wagner which Wagner described, and, contrary to was not doing anything for the employees and she (Cox)Respondent's contentions, I find that in asking Wagner could do nothing for them as long as the Union washow she felt about the Union, whether she was a good there.union member, and what went on at the union meetings, In mid-August, Klassen held a meeting of employeesCox engaged in unlawful interrogation. Her questions assertedly to advise them that the Company had beenhad no legitimate purpose and occurred in the context of notified by the Union of a dues increase. (Apparently all,other unfair labor practices as set forth below, including or most, of the employees had authorized dues checkoff.)an implied promise of benefit. In the circumstances, such Klassen testified that the employees were upset at thequestioning would have a tendency to coerce the em- news and said they could not understand since the Unionployee in the exercise of Section 7 rights and was viola- was not doing anything for them.tive of Section 8(a)(1) of the Act. Hiten testified that a few days before September 26,The allegation in paragraph 5(b) that in asking Wagner she talked to Klassen about how she could go about get-about what happened at union meetings Cox solicited an ting rid of the Union. She testified he told her to contactemployee to engage in surveillance is found lacking in the National Labor Relations Board and he would getmerit. As I construe Wagner's testimony, Cox was en- her the telephone number. Hiten said she was later givengaging in interrogation. However, in telling Wagner that the number, but she could not recall whether Cox orshe would find somebody else that would tell her what Klassen gave it to her.happened, I find that Cox created the impression of sur- On September 26, on reporting to work, Marge Coxveillance as alleged in paragraph 5(c). asked Hiten if she had called the NLRB and Hiten saidParagraph 5(d) of the complaint alleges that in late she had but no one was there. They then went to Cox'sJuly or early August 1979, Marge Cox told employees office and Hiten called Indianapolis and asked to bethat Respondent could "buy off" the Union and thereby billed on her home phone as Cox suggested. Cox toldremove it as the employees' collective-bargaining agent: her Klassen would reimburse her. (Hiten testified Klas-The allegation is based on the testimony of Naomi sen later paid her $3.) On September 28, Hiten came toThompson that Cox remarked to her that the people work with the NLRB petition form. She testified thatwho owned Cardinal now had enough money "to buy she showed it to Cox and told her she did not know howand sell the union ..they even had enough money to fill it out. Cox suggested they go to the Company's... to buy the Empire State Building." office (located some distance from the cafeteria). TheyI credit Thompson's testimony, but I find the remark did, and there they met with Klassen, and Hiten fillednot to be violative of the Act. I construe the remark as a out the petition with information supplied by Klassen.boast of Respondent's economic strength and not as a Item I of the form specifies the purpose of the petitionsuggestion that Respondent would "buy off" the Union. which Hiten had checked as certification of representa-Paragraph 5(e) of the complaint alleges that Marge tive and Klassen corrected that to withdrawal of union-Cox in late July and August 1979, made promises of shop authority (which was also incorrect). Before theybenefits if employees rejected the Union. In support of left, Klassen's secretary weighed the material and placedthis allegation, the General Counsel adduced the testimo- postage on an envelope. The petition was not ready forny of Wagner, described earlier, when Cox interrogated mailing because it was not signed. Hiten had told Klas-Wagner and told her "If you do not vote for your con- sen she would not sign it because of a matter pendingtract in December, we can get you more money." before the Union in which she was involved and CoxI credit this testimony and find an unlawful promise of had suggested that Linda Young would sign.higher wages. Cox and Hiten returned to the cafeteria and thereWagner testified that Cox had told her on various oc- Hiten prepared a statement to be signed by employees tocasions that she thought the employees could make more be submitted with the petition as a showing of interest.money if they did not have a union. I credit Wagner and She remarked to Cox that she would have to get Peggyfind such remarks to constitute implied promises of Cox, Marge Cox's daughter statement and an employeehigher wages in violation of Section 8(a)(l) of the Act. of Respondent, to sign the showing of interest and CoxEmployee Mike Ferguson testified that maybe a month said she would sign for her and she did. Hiten left Cox'sbefore the filing of the RD petition Cox said she would office and obtained the signatures of two employees,like to see the Union out. She said the working condi- then she returned to the office where she obtainedtions would be a lot better with the Union out. I credit Young's signature and turned over to Young both theFerguson and find Cox's remark to constitute an unlaw- showing of interest statement and the petition whichful promise of improved working conditions in violation Young signed. Hiten never saw the papers again.of Section 8(a)(l) of the Act.Paragraphs 5(f), (g), (h), (i), and () allege, in effect, .In November 1977 Hiten was fired, but was reinstated in Augustthat Respondent assisted and encouraged employees in 1978. without backpay, as a result of grievance proceedings. CUMMINS COMPONENT PLANT 461That evening, on the second shift, employees Lois the fact that Respondent's witnesses had more motive toWagner, Mike Ferguson, and Naomi Thompson were lie than Hiten, and my conviction that Marge Cox, inasked to sign the showing of interest statement by particular, was not a credible witness, I credit Hiten.Young, in the presence of Ann Walsh, a manager-trainee In light of the foregoing, I conclude and find thatand alleged supervisor. Wagner and Ferguson signed, but Marge Cox's conduct as described by Hiten and Wagner,Thompson refused. (Earlier that day, Wagner had re- Klassen's payment of the telephone bill and providingceived a call from Cox in which Cox asked her if she the postage for the RD petition, constituted unlawful as-was going to sign. Wagner said she did not know and sistance and encouragement in the filing of the RD peti-Cox said she and Ferguson might as well sign because tion and that Respondent thereby violated Section 8(a(1)"we" have signatures anyway.) of the Act. In making this finding, I do not rely on suchAs noted above, on October 1, 1979, the RD petition ministerial aid as Klassen or Cox may have provided inwas filed.waT foregoing is Hiten's descripton of the preparation giving Hiten the Board's telephone number, nor in Klas-The foregoing is Hiten's descripton of the preparation i ii 1 t Rand filing of the RD petition. Her testimony is contra- sens asistance i helpig Hiten correctly fill out the RDdicted in most of the essential particulars. Thus, Cox petition. I will therefore dismiss paragraph 5(h) of thedenied she accompanied Hiten to Klassen's office or that complaint.she signed her daughter's name. She testified that she did Paragraph 5(j) of the complaint alleges that Respond-not know about the RD petition until it was over with. ent violated Section 8(a)(l) of the Act by the conduct ofPeggy Cox testified that she signed the showing-of-inter- one Ann Walsh in directing employees to sign the RDest statement at the request of Hiten. Klassen also denied petition. The evidence that Ann Walsh engaged in un-that Cox accompanied Hiten to his office and that he re- lawful conduct is very sketchy. In any event, I concludeimbursed Hiten for a telephone call. Becky Van Natta and find that Walsh, who was a manager trainee, was notalso denied that Cox accompanied Hiten to the office a supervisor within the meaning of Section 2(13) of theand that she placed postage on an envelope for the peti- Act, nor did Respondent hold her out as an agent. Ac-tion. According to Linda Young, she and Hiten started cordingly, I shall dismiss paragraph 5(j) of the complaint.the RD petition. Hiten got her information about the Paragraphs 5(k), (1), and (n) allege that Marge CoxBoard from her father and Young, and Hiten went into threatened employees with a reduction in hours of work,Cox's office to call the Board. changes in working conditions, and unspecified reprisalsAs can be seen except as to the fact that Hiten initially if they continued to support the Union. In support ofinquired about how to go about decertifying the Union, these allegations, the General Counsel adduced testimonythere is a sharp conflict as to the preparation and filing by employee Lois Wagner that after a union meeting onof the petition and the procurement of the showing-of- November 17 Cox was angry with her about a remarkinterest statement, a conflict that can only be explained Wagner had made at the union meeting about Cox. Inas the result of consciously false testimony. The protago- the conversation they had, Cox told Wagner that, if thenists are Hiten on the one hand and Marge and Peggy Union got back in, there would be an awful lot ofCox, Klassen, Young, and Van Natta on the other. If the changes made. The General Counsel also adverts to testi-test were one of numbers, Hiten could not be credited. I employee Rocille Bennett that, prior to a unionmony by employee Rocille Bennett that, prior to a unioncredit Hiten. Contrary to Respondent's assertions, I can meeting in November, Cox told her that if she voted forconceive of no motive for Hiten to lie. True, she may te nion Benne her hos t ad odthe Union Bennett would get her hours cut and wouldhave been aggrieved against Respondent over loss of.wages during the period between her discharge in 1978 not get a raise. Hiten testified to a similar threat after thewages during the period between her discharge in 1978and her reinstatement and Respondent's failure to pay D election on November 30, wherein Cox told her iholiday pay in the 1979 Christmas season; yet, she ad- the Union got back in her hours would be cut and itmitted that she initiated the process which led to the would be rough on the employees.filing of the RD petition, a fact she would likely have The statements attributed to Cox are clearly unlawfulconcealed if she were embarked on fabricating a story threats. I credit Wagner, Bennett, and Hiten, for reasonsabout Respondent's participation in the process. More- earlier given, and I find that by such statements Re-over, the details in her description of Respondent's par- spondent violated Section 8(a)(l) of the Act.ticipation in the process lend credence to her testimony. Paragraph 5(m) of the complaint alleges that in mid-Such details as the forgery of Peggy Cox's name,5the April 1980 Cox promised increased rates of pay and ad-telephone bill, the postage stamp, while supportive of a herence to a collective-bargaining agreement if employ-finding of assistance, were not all necessary. The role of ees selected another union to represent them. It appearsMarge Cox alone was sufficient.5For these reasons, plus that, sometime in early 1980, Peggy Cox and LindaYoung undertook to obtain representation by a Team-'To resolve credibility on the issue of the alleged forged signature, I sters Union. During a period of sick leave, Wagner re-was asked to compare the writing of Peggy Cox name on G.C. Exh. 4 ceived phone calls from Marge Cox in one of which Coxwith specimens of her handwriting. The name Peggy Cox appears to bean easy one to forge and I am hesistant to base a finding on my compari- told Wagner about the activity on behalf of the Team-son, but were a comparison essential, I would find that the name of sters, and, one day after Wagner had returned to work,Peggy Cox on G.C. Exh. 4 was forged. Marge Cox told her that Peggy Cox would run theIn this connection, Wagner's testimony that Cox had called her and Union, that it would be run right, and that they wouldasked if she were going to sign the showing-of-interest statement andCox's saying Wagner and Ferguson might as well sign because "we" go by the contract. She also said that if Cummins tookhave signatures anyway was undenied and credited over the cafeteria the employees would be taken over byCUMMINS COMPONENT PLANT 461That evening, on the second shift, employees Lois the fact that Respondent's witnesses had more motive toWagner, Mike Ferguson, and Naomi Thompson were lie than Hiten, and my conviction that Marge Cox, inasked to sign the showing of interest statement by particular, was not a credible witness, I credit Hiten.Young, in the presence of Ann Walsh, a manager-trainee In light of the foregoing, I conclude and find thatand alleged supervisor. Wagner and Ferguson signed, but Marge Cox's conduct as described by Hiten and Wagner,Thompson refused. (Earlier that day, Wagner had re- Klassen's payment of the telephone bill and providingceived a call from Cox in which Cox asked her if she the postage for the RD petition, constituted unlawful as-was going to sign. Wagner said she did not know and sistance and encouragement in the filing of the RD peti-Cox said she and Ferguson might as well sign because tion and that Respondent thereby violated Section 8(aX1)"we" have signatures anyway.) of the Act. In making this finding, I do not rely on suchAs noted above, on October 1. 1979, the RD petition ministerial aid as Klassen or Cox may have provided inwasfiled.**—*>-. * r .i- giving Hiten the Board's telephone number, nor in Klas-The foregoing is Hiten's descripton of the preparation s a in iit c 1 f o1 the RDand filing of the RD petition. Her testimony is contra- pen.will therefo re d s a l of thedicted in most of the essential particulars. Thus, Cox petlhon.lw'" thereforedimiss Paragraph 5(h) of thedenied she accompanied Hiten to Klassen's office or thatcomplaint.she signed her daughter's name. She testified that she did Paragraph 5(j) of the complaint alleges that Respond-not know about the RD petition until it was over with. ent violated Section 8(a)(l) of the Act by the conduct ofPeggy Cox testified that she signed the showing-of-inter- one Ann Walsh in directing employees to sign the RDest statement at the request of Hiten. Klassen also denied petition. The evidence that Ann Walsh engaged in un-that Cox accompanied Hiten to his office and that he re- lawful conduct is very sketchy. In any event, I concludeimbursed Hiten for a telephone call. Becky Van Natta and find that Walsh, who was a manager trainee, was notalso denied that Cox accompanied Hiten to the office a supervisor within the meaning of Section 2(13) of theand that she placed postage on an envelope for the peti- Act, nor did Respondent hold her out as an agent. Ac-tion. According to Linda Young, she and Hiten started cordingly, I shall dismiss paragraph 5(j) of the complaint.the RD petition. Hiten got her information about the Paragraphs 5(k), (1), and (n) allege that Marge CoxBoard from her father and Young, and Hiten went into threatened employees with a reduction in hours of work,Cox's office to call the Board. changes in working conditions, and unspecified reprisalsAs can be seen except as to the fact that Hiten initially if they continued to support the Union. In support ofinquired about how to go about decertifying the Union, these allegations, the General Counsel adduced testimonythere is a sharp conflict as to the preparation and filing by employee Lois Wagner that after a union meeting onof the petition and the procurement of the showing-of- November 17 Cox was angry with her about a remarkinterest statement, a conflict that can only be explained Wagner had made at the union meeting about Cox. Inas the result of consciously false testimony. The protago- the conversation they had, Cox told Wagner that, if thenists are Hiten on the one hand and Marge and Peggy Union got back in, there would be an awful lot ofCox, Klassen, Young, and Van Natta on the other. If the changes made. The General Counsel also adverts to testi-test were one of numbers, Hiten could not be credited. I mony by employee Rocille Bennett that, prior to a unioncredit Hiten. Contrary to Respondent's assertions, I can meeting in November, Cox told her that if she voted forconceive of no motive for Hiten to lie. True, she mayBw g h hhave been aggrieved against Respondent over loss of. — .°, .. ..,have een agrievd aganst esponent oer los of not get a raise. Hiten testified to a similar threat after thewages during the period between her discharge in 1978 R e aion on Novemberd30o ahsreinrCoxreatdaher ifand her reinstatement and Respondent's failure to pay elenion ot bokember 30, woere n Cut and itholiday pay in the 1979 Christmas season; yet, she ad- theUmongot back in her hours would be cut and itmitted that she initiated the process which led to the wouldberough on theemployees.filing of the RD petition, a fact she would likely have Thestatements attributed to Cox are clearly unlawfulconcealed if she were embarked on fabricating a story threats. I credit Wagner, Bennett, and Hiten, for reasonsabout Respondent's participation in the process. More- earlier given, and I find that by such statements Re-over, the details in her description of Respondent's par- spondent violated Section 8(a)(l) of the Act.ticipation in the process lend credence to her testimony. Paragraph 5(m) of the complaint alleges that in mid-Such details as the forgery of Peggy Cox's name,5the April 1980 Cox promised increased rates of pay and ad-telephone bill, the postage stamp, while supportive of a herence to a collective-bargaining agreement if employ-finding of assistance, were not all necessary. The role of ees selected another union to represent them. It appearsMarge Cox alone was sufficient." For these reasons, plus that, sometime in early 1980, Peggy Cox and LindaYoung undertook to obtain representation by a Team-'To resolve credibility on the issue of the alleged forged signature, I sters Union. During a period of sick leave, Wagner re-was asked to compare the writing of Peggy Cox name on G.C. Exh. 4 ceived phone calls from Marge Cox in one of which Coxwith specimens of her handwriting. The name Peggy Cox appears to be — —, .^ , ; ; lf of the T-oŽan easy one to forge and I am hesistant to base a finding on my compari- toldWagner about the activity on behalf of the Team-son, but were a comparison essential, I would find that the name of sters, and, one day after Wagner had returned to work,Peggy Cox on O.C. Exh. 4 was forged. Marge Cox told her that Peggy Cox would run the*In this connection, Wagner's testimony that Cox had called her and Union, that it would be run right, and that they wouldasked if she were going to sign the showing-of-interest statement andCoX's saying Wagner and Ferguson might as well sign because "we" go0 by the contract. She also said that if Cummins tookhave signatures anyway was undenied and credited,.over the cafeteria the employees would be taken over byCUMMINS COMPONENT PLANT 461That evening, on the second shift, employees Lois the fact that Respondent's witnesses had more motive toWagner, Mike Ferguson, and Naomi Thompson were lie than Hiten, and my conviction that Marge Cox, inasked to sign the showing of interest statement by particular, was not a credible witness, I credit Hiten.Young, in the presence of Ann Walsh, a manager-trainee In light of the foregoing, I conclude and find thatand alleged supervisor. Wagner and Ferguson signed, but Marge Cox's conduct as described by Hiten and Wagner,Thompson refused. (Earlier that day, Wagner had re- Klassen's payment of the telephone bill and providingceived a call from Cox in which Cox asked her if she the postage for the RD petition, constituted unlawful as-was going to sign. Wagner said she did not know and sistance and encouragement in the filing of the RD peti-Cox said she and Ferguson might as well sign because tion and that Respondent thereby violated Section 8(aX1)"we" have signatures anyway.) of the Act. In making this finding, I do not rely on suchAs noted above, on October 1. 1979, the RD petition ministerial aid as Klassen or Cox may have provided inwasfiled.**—*>-. * r .i- giving Hiten the Board's telephone number, nor in Klas-The foregoing is Hiten's descripton of the preparation s a in iit c 1 f o1 the RDand filing of the RD petition. Her testimony is contra- pen.will therefo re d s a l of thedicted in most of the essential particulars. Thus, Cox petlhon.lw'" thereforedimiss Paragraph 5(h) of thedenied she accompanied Hiten to Klassen's office or thatcomplaint.she signed her daughter's name. She testified that she did Paragraph 5(j) of the complaint alleges that Respond-not know about the RD petition until it was over with. ent violated Section 8(a)(l) of the Act by the conduct ofPeggy Cox testified that she signed the showing-of-inter- one Ann Walsh in directing employees to sign the RDest statement at the request of Hiten. Klassen also denied petition. The evidence that Ann Walsh engaged in un-that Cox accompanied Hiten to his office and that he re- lawful conduct is very sketchy. In any event, I concludeimbursed Hiten for a telephone call. Becky Van Natta and find that Walsh, who was a manager trainee, was notalso denied that Cox accompanied Hiten to the office a supervisor within the meaning of Section 2(13) of theand that she placed postage on an envelope for the peti- Act, nor did Respondent hold her out as an agent. Ac-tion. According to Linda Young, she and Hiten started cordingly, I shall dismiss paragraph 5(j) of the complaint.the RD petition. Hiten got her information about the Paragraphs 5(k), (1), and (n) allege that Marge CoxBoard from her father and Young, and Hiten went into threatened employees with a reduction in hours of work,Cox's office to call the Board. changes in working conditions, and unspecified reprisalsAs can be seen except as to the fact that Hiten initially if they continued to support the Union. In support ofinquired about how to go about decertifying the Union, these allegations, the General Counsel adduced testimonythere is a sharp conflict as to the preparation and filing by employee Lois Wagner that after a union meeting onof the petition and the procurement of the showing-of- November 17 Cox was angry with her about a remarkinterest statement, a conflict that can only be explained Wagner had made at the union meeting about Cox. Inas the result of consciously false testimony. The protago- the conversation they had, Cox told Wagner that, if thenists are Hiten on the one hand and Marge and Peggy Union got back in, there would be an awful lot ofCox, Klassen, Young, and Van Natta on the other. If the changes made. The General Counsel also adverts to testi-test were one of numbers, Hiten could not be credited. I mony by employee Rocille Bennett that, prior to a unioncredit Hiten. Contrary to Respondent's assertions, I can meeting in November, Cox told her that if she voted forconceive of no motive for Hiten to lie. True, she mayBw g h hhave been aggrieved against Respondent over loss of. — .°, .. ..,have een agrievd aganst esponent oer los of not get a raise. Hiten testified to a similar threat after thewages during the period between her discharge in 1978 R e aion on Novemberd30o ahsreinrCoxreatdaher ifand her reinstatement and Respondent's failure to pay elenion ot bokember 30, woere n Cut and itholiday pay in the 1979 Christmas season; yet, she ad- theUmongot back in her hours would be cut and itmitted that she initiated the process which led to the wouldbe rough on the employees.filing of the RD petition, a fact she would likely have Thestatements attributed to Cox are clearly unlawfulconcealed if she were embarked on fabricating a story threats. I credit Wagner, Bennett, and Hiten, for reasonsabout Respondent's participation in the process. More- earlier given, and I find that by such statements Re-over, the details in her description of Respondent's par- spondent violated Section 8(a)(l) of the Act.ticipation in the process lend credence to her testimony. Paragraph 5(m) of the complaint alleges that in mid-Such details as the forgery of Peggy Cox's name,5the April 1980 Cox promised increased rates of pay and ad-telephone bill, the postage stamp, while supportive of a herence to a collective-bargaining agreement if employ-finding of assistance, were not all necessary. The role of ees selected another union to represent them. It appearsMarge Cox alone was sufficient." For these reasons, plus that, sometime in early 1980, Peggy Cox and LindaYoung undertook to obtain representation by a Team-'To resolve credibility on the issue of the alleged forged signature, I sters Union. During a period of sick leave, Wagner re-was asked to compare the writing of Peggy Cox name on G.C. Exh. 4 ceived phone calls from Marge Cox in one of which Coxwith specimens of her handwriting. The name Peggy Cox appears to be — —, .^ , ; ; lf of the T-oŽan easy one to forge and I am hesistant to base a finding on my compari- toldWagner about the activity on behalf of the Team-son, but were a comparison essential, I would find that the name of sters, and, one day after Wagner had returned to work,Peggy Cox on G.C. Exh. 4 was forged. Marge Cox told her that Peggy Cox would run the*In this connection, Wagner's testimony that Cox had called her and Union, that it would be run right, and that they wouldasked if she were going to sign the showing-of-interest statement andCoX's saying Wagner and Ferguson might as well sign because "we" g0 by the contract. She also said that if Cummins tookhave signatures anyway was undenied and credited,.over the cafeteria the employees would be taken over byCUMMINS COMPONENT PLANT 461That evening, on the second shift, employees Lois the fact that Respondent's witnesses had more motive toWagner, Mike Ferguson, and Naomi Thompson were lie than Hiten, and my conviction that Marge Cox, inasked to sign the showing of interest statement by particular, was not a credible witness, I credit Hiten.Young, in the presence of Ann Walsh, a manager-trainee In light of the foregoing, I conclude and find thatand alleged supervisor. Wagner and Ferguson signed, but Marge Cox's conduct as described by Hiten and Wagner,Thompson refused. (Earlier that day, Wagner had re- Klassen's payment of the telephone bill and providingceived a call from Cox in which Cox asked her if she the postage for the RD petition, constituted unlawful as-was going to sign. Wagner said she did not know and sistance and encouragement in the filing of the RD peti-Cox said she and Ferguson might as well sign because tion and that Respondent thereby violated Section 8(aX1)"we" have signatures anyway.) of the Act. In making this finding, I do not rely on suchAs noted above, on October 1. 1979, the RD petition ministerial aid as Klassen or Cox may have provided inwasfiled.**—*>-. * r .i- giving Hiten the Board's telephone number, nor in Klas-The foregoing is Hiten's descripton of the preparation s a in iit c 1 f o1 the RDand filing of the RD petition. Her testimony is contra- pen.will therefo re d s a l of thedicted in most of the essential particulars. Thus, Cox petlhon.lw'" thereforedimiss Paragraph 5(h) of thedenied she accompanied Hiten to Klassen's office or thatcomplaint.she signed her daughter's name. She testified that she did Paragraph 5(j) of the complaint alleges that Respond-not know about the RD petition until it was over with. ent violated Section 8(a)(l) of the Act by the conduct ofPeggy Cox testified that she signed the showing-of-inter- one Ann Walsh in directing employees to sign the RDest statement at the request of Hiten. Klassen also denied petition. The evidence that Ann Walsh engaged in un-that Cox accompanied Hiten to his office and that he re- lawful conduct is very sketchy. In any event, I concludeimbursed Hiten for a telephone call. Becky Van Natta and find that Walsh, who was a manager trainee, was notalso denied that Cox accompanied Hiten to the office a supervisor within the meaning of Section 2(13) of theand that she placed postage on an envelope for the peti- Act, nor did Respondent hold her out as an agent. Ac-tion. According to Linda Young, she and Hiten started cordingly, I shall dismiss paragraph 5(j) of the complaint.the RD petition. Hiten got her information about the Paragraphs 5(k), (1), and (n) allege that Marge CoxBoard from her father and Young, and Hiten went into threatened employees with a reduction in hours of work,Cox's office to call the Board. changes in working conditions, and unspecified reprisalsAs can be seen except as to the fact that Hiten initially if they continued to support the Union. In support ofinquired about how to go about decertifying the Union, these allegations, the General Counsel adduced testimonythere is a sharp conflict as to the preparation and filing by employee Lois Wagner that after a union meeting onof the petition and the procurement of the showing-of- November 17 Cox was angry with her about a remarkinterest statement, a conflict that can only be explained Wagner had made at the union meeting about Cox. Inas the result of consciously false testimony. The protago- the conversation they had, Cox told Wagner that, if thenists are Hiten on the one hand and Marge and Peggy Union got back in, there would be an awful lot ofCox, Klassen, Young, and Van Natta on the other. If the changes made. The General Counsel also adverts to testi-test were one of numbers, Hiten could not be credited. I mony by employee Rocille Bennett that, prior to a unioncredit Hiten. Contrary to Respondent's assertions, I can meeting in November, Cox told her that if she voted forconceive of no motive for Hiten to lie. True, she mayBw g h hhave been aggrieved against Respondent over loss of. — .°, .. ..,have een agrievd aganst esponent oer los of not get a raise. Hiten testified to a similar threat after thewages during the period between her discharge in 1978 R e aion on Novemberd30o ahsreinrCoxreatdaher ifand her reinstatement and Respondent's failure to pay elenion ot bokember 30, woere n Cut and itholiday pay in the 1979 Christmas season; yet, she ad- theUmongot back in her hours would be cut and itmitted that she initiated the process which led to the wouldbe rough on the employees.filing of the RD petition, a fact she would likely have Thestatements attributed to Cox are clearly unlawfulconcealed if she were embarked on fabricating a story threats. I credit Wagner, Bennett, and Hiten, for reasonsabout Respondent's participation in the process. More- earlier given, and I find that by such statements Re-over, the details in her description of Respondent's par- spondent violated Section 8(a)(l) of the Act.ticipation in the process lend credence to her testimony. Paragraph 5(m) of the complaint alleges that in mid-Such details as the forgery of Peggy Cox's name,5the April 1980 Cox promised increased rates of pay and ad-telephone bill, the postage stamp, while supportive of a herence to a collective-bargaining agreement if employ-finding of assistance, were not all necessary. The role of ees selected another union to represent them. It appearsMarge Cox alone was sufficient." For these reasons, plus that, sometime in early 1980, Peggy Cox and LindaYoung undertook to obtain representation by a Team-'To resolve credibility on the issue of the alleged forged signature, I sters Union. During a period of sick leave, Wagner re-was asked to compare the writing of Peggy Cox name on G.C. Exh. 4 ceived phone calls from Marge Cox in one of which Coxwith specimens of her handwriting. The name Peggy Cox appears to be — —, .^ , ; ; lf of the T-oŽan easy one to forge and I am hesistant to base a finding on my compari- toldWagner about the activity on behalf of the Team-son, but were a comparison essential, I would find that the name of sters, and, one day after Wagner had returned to work,Peggy Cox on G.C. Exh. 4 was forged. Marge Cox told her that Peggy Cox would run the*In this connection, Wagner's testimony that Cox had called her and Union, that it would be run right, and that they wouldasked if she were going to sign the showing-of-interest statement andCoX's saying Wagner and Ferguson might as well sign because "we" g0 by the contract. She also said that if Cummins tookhave signatures anyway was undenied and credited,.over the cafeteria the employees would be taken over by 462 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCummins and if they were represented by the Teamsters the questioning is by the supervisor who is alleged toUnion they would make more money. have engaged in unlawful conduct.I credit Wagner and find that Cox's remarks constitut-ed unlawful promises of benefit in violation of Section 2. The refusal to bargain8(a)() of the Act. Paragraph 7 of the complaint alleges that RespondentParagraphs 5(o), (p), and (q) of the complaint are violated Section 8(a)(5) of the Act by engaging in indi-somewhat interrelated and involve allegations of unlaw- vidual bargaining with its employees. The General Coun-ful conduct by Marge Cox in connection with the hear- sel has not adverted to which acts and conduct of Re-ing which was then scheduled in the instant case. spondent he is relying on for this allegation. In my judg-According to Lois Wagner, on May 7, 1980, she men- ment, none of the conduct heretofore described consti-tioned to Linda Young that she had given her pay stubs tuted individual bargainingto the labor relations lawyer. Shortly thereafter, Cox Paragraph 7 of the complaint also alleges that Re-called Wagner and asked her why she had given her pay spondent sought to undermine the Union by conduct de-stubs to the union man. She told Wagner that Young had scribed above and thereby violated Section 8(aX5) of thetold her Wagner had done so and that he came to her Act. This allegation is disposed of below in connectionhouse regularly. Wagner told Cox she had given the pay with the refusal-to-bargain allegation in Case 25-CA-stubs to a Board attorney and Cox said, "Where are all 11838these questions coming from?" According to Wagner,Cox ranted and raved to the point that Wagner hung up. C. Case 25-CA-11795On May 9, Cox called again and complained about thecharges (apparently those against her) and asked Wagner 1. Alleged interference, restraint, and coericonif she could explain them to her. Cox also told Wagner,"[W]e could get fired for calling back and forth to each The complaint Case 25CA-11795 alleges that, onother." (Wagner had been calling Bennett, about what is or about December 20, Marge Cox threatened its em-not clear.") ( nh e ci e ta as ployees with discharge or other reprisals if they cooper-On May 12, according to Rocille Bennett, Cox told ated with the Board and gave testimony under the Act.her and Sally Holland, that she did not want the girls to Ths allegation is based on the testimony of Lois Wagnerbe talking over the telephone about the Union. She did that on December 18 Cox had talked to the Board and,be talking over the telephone about when she came to work, she was very angry and shenot want the employees to call one another. She said she whenshecametoworkshewasvery angry andshedid not want the first-shift employees to be talking to the said, "If I find out who went to that damn Labor Boardsecondinowatte-shift employeestobtaknt. I'll fire them on the spot." Two days later, Cox was stillsecondshifte repeated her remarksHolland testified on behalf of Respondent, but she was upset over her experience and she repeated her remarksnever specifically asked either by Respondent or the about firing somebody if she found out who it was.General Counsel as to whether she had ever been pres- Respondent's defense to Wagner's testimony is that itent at a conversation such as Bennett described. Thus, should not be credited because, according to Wagner'sshe neither contradicted nor corroborated Bennett. As I own testimony, employee Mike Ferguson was presentdeem Bennett to be a credible witness, I credit her testi- when Cox first made her remarks and he did not cor-mony and find that Cox's remarks to employees that roborate Wagner. Ferguson testified and was not exam-they were not to call one another and that first-shift em- ined about this conversation. Thus, he neither corrobo-ployees were not to talk to second-shift employees were rated nor contradicted Wagner. In the circumstances, asdirected to conversations which related either to matters Cox was not a reliable witness and did not deny this spe-of concern among the employees in connection with the cific conversation, I credit Wagner. I find the remarks ofhearing herein or to union activities, in either case mat- Cox were unlawful threats and violative of Sectionters protected by Section 7 of the Act, that such remarks 8(a)(l) of the Act.constituted a prohibition against employees exercising 2. The alleged discrimination against NaomiSection 7 rights on nonworking time, and that Respond- Thompsonent thereby violated Section 8(a)(1) of the Act.I do not find that in telling Wagner that she knew Naomi Thompson was employed by Respondent inabout her giving her pay stubs to the union man Cox July 1977. She was discharged in November 1977, butcreated the impression that Wagner's protected activities was reinstated in August 1978, pursuant to arbitration.were being kept under surveillance, because Cox told Prior to September 25, 1979, Thompson worked 5 hoursWagner that Young had informed her and Wagner had per day on the second shift, 5 days per week. On Sep-herself told Young. I do find, however, that her interro- tember 25, she was advised that, effective September 28,gation of Wagner about where all the questions were her hours were being reduced to 4 hours per day be-coming from and her demand that Wagner explain the cause of a decrease in sales. Because she deemed 4 hourscharges to her were unlawful. Employees' knowledge of, per day insufficient to warrant continuing to work,and participation in, matters involving the processing of Thompson quit on October 1.unfair labor practice charges are protected by Section 7 The General Counsel contends that Thompson's hoursof the Act, and it appears too evident to require discus- of work were reduced because of her union activitiession that a supervisor's intrusive questioning about such and that her quitting was, in law, a constructive dis-matters will tend to coerce employees into refraining charge. As to her union activities, he adverted to the factfrom becoming involved. This is particularly true when that Thompson was one of only two employees (the462 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCummins and if they were represented by the Teamsters the questioning is by the supervisor who is alleged toUnion they would make more money. have engaged in unlawful conduct.I credit Wagner and find that Cox's remarks constitut-ed unlawful promises of benefit in violation of Section 2. The refusal to bargain8(a)(l) of the Act. Paragraph 7 of the complaint alleges that RespondentParagraphs 5(o), (p), and (q) of the complaint are violated Section 8(a)(5) of the Act by engaging in indi-somewhat interrelated and involve allegations of unlaw- vidual bargaining with its employees. The General Coun-ful conduct by Marge Cox in connection with the hear- se as not adverted to which acts and conduct of Re-ing which was then scheduled in the instant case. spondent he is relying on for this allegation. In my judg-According to Lois Wagner, on May 7, 1980. she men- ment, none of the conduct heretofore described consti-tioned to Linda Young that she had given her pay stubs tuted individual bargaining.to the labor relations lawyer. Shortly thereafter, Cox Paragraph 7 of the complaint also alleges that Re-called Wagner and asked her why she had given her pay spondent sought to undermine the Union by conduct de-stubs to the union man. She told Wagner that Young had scribed above and thereby violated Section 8(a)5) of thetold her Wagner had done so and that he came to her Act. This allegation is disposed of below in connectionhouse regularly. Wagner told Cox she had given the pay with the refusal-to-bargain allegation in Case 25-CA-stubs to a Board attorney and Cox said, "Where are all 11838.these questions coming from?" According to Wagner,Cox ranted and raved to the point that Wagner hung up. C. Case 25-CA-11795On May 9, Cox called again and complained about thecharges (apparently those against her) and asked Wagner 1. Alleged interference, restraint, and coericonif she could explain them to her. Cox also told Wagner, T"[W]e could get fired for calling back and forth to each orhecomplaint 20 Case25-CA-1795 alleges that. onother." (Wagner had been calling Bennett, about what is oraboutDecember2°' MargeCoxthreatened*tsem-other." (Wagner had been\calling Bennett, about what is ployees with discharge or other reprisals if they cooper-On May 12, according to Rocille Bennett, Cox told atedwiththeBoardandgave testimony under the Act.her and Sally Holland, that she did not want the girls tol Thisallegation is based on the testimony of Lois WagnerherandSaly Hllad, hatsh di no wat te grlsto that on December 18 Cox had talked to the Board and,be talking over the telephone about the Union. She did when secame to wox has very the and shenot want the employees to call one another. She said she whenshecametowork, shewasver ang andshedid not want the first-shift employees to be talking to theatdamnLabor Boarddidenotnwantdthe first-shift employees.to be talking to the '111 fire them on the spot." Two days later, Cox was stillsecond-shift employees. ustoe e xeineadserpae e eakHolland testified on behalf of Respondent, but she was apb over her experience and she repeated her remarksnever specifically asked either by Respondent or the about"""8 somebody if she found out who it was.General Counsel as to whether she had ever been pres- Respondent's defense to Wagner's testimony is that itent at a conversation such as Bennett described. Thus, shouldnotbe credited because, according to Wagner'sshe neither contradicted nor corroborated Bennett. As I own testimony, employee Mike Ferguson was presentdeem Bennett to be a credible witness, I credit her testi- whenCoxfirstmade her remarks and he did not cor-mony and find that Cox's remarks to employees that roborate Wagner. Ferguson testified and was not exam-they were not to call one another and that first-shift em- inedabout this conversation. Thus, he neither corrobo-ployees were not to talk to second-shift employees were ratednor contradicted Wagner. In the circumstances, asdirected to conversations which related either to matters Coxwas"ot a reliable witness and did not deny this spe-of concern among the employees in connection with the cific conversation, I credit Wagner. I find the remarks ofhearing herein or to union activities, in either case mat- Cox were unlawful threatsand violative of Sectionters protected by Section 7 of the Act, that such remarks 8(a)(1) of the Act.constituted a prohibition against employees exercising 2. The alleged discrimination against NaomiSection 7 rights on nonworking time, and that Respond- Thompsonent thereby violated Section 8(a)(l) of the Act.I do not find that in telling Wagner that she knew Naomi Thompson was employed by Respondent inabout her giving her pay stubs to the union man Cox July 1977. She was discharged in November 1977, butcreated the impression that Wagner's protected activities was reinstated in August 1978, pursuant to arbitration.were being kept under surveillance, because Cox told Prior to September 25, 1979, Thompson worked 5 hoursWagner that Young had informed her and Wagner had per day on the second shift, 5 days per week. On Sep-herself told Young. I do find, however, that her interro- tember 25, she was advised that, effective September 28,gation of Wagner about where all the questions were her hours were being reduced to 4 hours per day be-coming from and her demand that Wagner explain the cause of a decrease in sales. Because she deemed 4 hourscharges to her were unlawful. Employees' knowledge of, per day insufficient to warrant continuing to work,and participation in, matters involving the processing of Thompson quit on October 1.unfair labor practice charges are protected by Section 7 The General Counsel contends that Thompson's hoursof the Act, and it appears too evident to require discus- of work were reduced because of her union activitiession that a supervisor's intrusive questioning about such and that her quitting was, in law, a constructive dis-matters will tend to coerce employees into refraining charge. As to her union activities, he adverted to the factfrom becoming involved. This is particularly true when that Thompson was one of only two employees (the462 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCummins and if they were represented by the Teamsters the questioning is by the supervisor who is alleged toUnion they would make more money. have engaged in unlawful conduct.I credit Wagner and find that Cox's remarks constitut-ed unlawful promises of benefit in violation of Section 2. The refusal to bargain8(a)(l) of the Act. Paragraph 7 of the complaint alleges that RespondentParagraphs 5(o), (p), and (q) of the complaint are violated Section 8(a)(5) of the Act by engaging in indi-somewhat interrelated and involve allegations of unlaw- vidual bargaining with its employees. The General Coun-ful conduct by Marge Cox in connection with the hear- se as not adverted to which acts and conduct of Re-ing which was then scheduled in the instant case. spondent he is relying on for this allegation. In my judg-According to Lois Wagner, on May 7, 1980. she men- ment, none of the conduct heretofore described consti-tioned to Linda Young that she had given her pay stubs tuted individual bargaining.to the labor relations lawyer. Shortly thereafter, Cox Paragraph 7 of the complaint also alleges that Re-called Wagner and asked her why she had given her pay spondent sought to undermine the Union by conduct de-stubs to the union man. She told Wagner that Young had scribed above and thereby violated Section 8(a)5) of thetold her Wagner had done so and that he came to her Act. This allegation is disposed of below in connectionhouse regularly. Wagner told Cox she had given the pay with the refusal-to-bargain allegation in Case 25-CA-stubs to a Board attorney and Cox said, "Where are all 11838.these questions coming from?" According to Wagner,Cox ranted and raved to the point that Wagner hung up. C. Case 25-CA-11795On May 9, Cox called again and complained about thecharges (apparently those against her) and asked Wagner 1. Alleged interference, restraint, and coericonif she could explain them to her. Cox also told Wagner, T"[W]e could get fired for calling back and forth to each orhecomplaint 20 Case25-CA-1795 alleges that. onother." (Wagner had been calling Bennett, about what is orabout December 20, Marge Cox threatened its em-other." (Wagner had been\calling Bennett, about what is ployees with discharge or other reprisals if they cooper-On May 12, according to Rocille Bennett, Cox told atedwiththeBoardandgave testimony under the Act.her and Sally Holland, that she did not want the girls tol Thisallegation is based on the testimony of Lois WagnerherandSaly Hllad, hatsh di no wat te grlsto that on December 18 Cox had talked to the Board and,be talking over the telephone about the Union. She did when Decame to wox has very the and shenot want the employees to call one another. She said she whenshecametowork, shewasver ang andshedid not want the first-shift employees to be talking to theatdamnLbor Board,didenotnwantdthe first-shift employees.to be talking to the '111 fire them on the spot." Two days later, Cox was stillsecond-shift employees. ustoe e xeineadserpae e eakHolland testified on behalf of Respondent, but she was apb over her experience and she repeated her remarksnever specifically asked either by Respondent or theabout firing somebody if she found out who it was.General Counsel as to whether she had ever been pres- Respondent's defense to Wagner's testimony is that itent at a conversation such as Bennett described. Thus, shouldnotbe credited because, according to Wagner'sshe neither contradicted nor corroborated Bennett. As I own testimony, employee Mike Ferguson was presentdeem Bennett to be a credible witness, I credit her testi- whenCoxfirstmade her remarks and he did not cor-mony and find that Cox's remarks to employees that roborate Wagner. Ferguson testified and was not exam-they were not to call one another and that first-shift em- ined about this conversation. Thus, he neither corrobo-ployees were not to talk to second-shift employees were rated nor contradicted Wagner. In the circumstances, asdirected to conversations which related either to matters Coxwasnot a reliable witness and did not deny this spe-of concern among the employees in connection with the cific conversation, I credit Wagner. I find the remarks ofhearing herein or to union activities, in either case mat- Cox were unlawful threatsand violative of Sectionters protected by Section 7 of the Act, that such remarks 8(a)(1) of the Act.constituted a prohibition against employees exercising 2. The alleged discrimination against NaomiSection 7 rights on nonworking time, and that Respond- Thompsonent thereby violated Section 8(a)(l) of the Act.I do not find that in telling Wagner that she knew Naomi Thompson was employed by Respondent inabout her giving her pay stubs to the union man Cox July 1977. She was discharged in November 1977, butcreated the impression that Wagner's protected activities was reinstated in August 1978, pursuant to arbitration.were being kept under surveillance, because Cox told Prior to September 25, 1979, Thompson worked 5 hoursWagner that Young had informed her and Wagner had per day on the second shift, 5 days per week. On Sep-herself told Young. I do find, however, that her interro- tember 25, she was advised that, effective September 28,gation of Wagner about where all the questions were her hours were being reduced to 4 hours per day be-coming from and her demand that Wagner explain the cause of a decrease in sales. Because she deemed 4 hourscharges to her were unlawful. Employees' knowledge of, per day insufficient to warrant continuing to work,and participation in, matters involving the processing of Thompson quit on October 1.unfair labor practice charges are protected by Section 7 The General Counsel contends that Thompson's hoursof the Act, and it appears too evident to require discus- of work were reduced because of her union activitiession that a supervisor's intrusive questioning about such and that her quitting was, in law, a constructive dis-matters will tend to coerce employees into refraining charge. As to her union activities, he adverted to the factfrom becoming involved. This is particularly true when that Thompson was one of only two employees (the462 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCummins and if they were represented by the Teamsters the questioning is by the supervisor who is alleged toUnion they would make more money. have engaged in unlawful conduct.I credit Wagner and find that Cox's remarks constitut-ed unlawful promises of benefit in violation of Section 2. The refusal to bargain8(a)(l) of the Act. Paragraph 7 of the complaint alleges that RespondentParagraphs 5(o), (p), and (q) of the complaint are violated Section 8(a)(5) of the Act by engaging in indi-somewhat interrelated and involve allegations of unlaw- vidual bargaining with its employees. The General Coun-ful conduct by Marge Cox in connection with the hear- se as not adverted to which acts and conduct of Re-ing which was then scheduled in the instant case. spondent he is relying on for this allegation. In my judg-According to Lois Wagner, on May 7, 1980. she men- ment, none of the conduct heretofore described consti-tioned to Linda Young that she had given her pay stubs tuted individual bargaining.to the labor relations lawyer. Shortly thereafter, Cox Paragraph 7 of the complaint also alleges that Re-called Wagner and asked her why she had given her pay spondent sought to undermine the Union by conduct de-stubs to the union man. She told Wagner that Young had scribed above and thereby violated Section 8(a)5) of thetold her Wagner had done so and that he came to her Act. This allegation is disposed of below in connectionhouse regularly. Wagner told Cox she had given the pay with the refusal-to-bargain allegation in Case 25-CA-stubs to a Board attorney and Cox said, "Where are all 11838.these questions coming from?" According to Wagner,Cox ranted and raved to the point that Wagner hung up. C. Case 25-CA-11795On May 9, Cox called again and complained about thecharges (apparently those against her) and asked Wagner 1. Alleged interference, restraint, and coericonif she could explain them to her. Cox also told Wagner, T"[W]e could get fired for calling back and forth to each orhecomplaint 20 Case25-CA-1795 alleges that. onother." (Wagner had been calling Bennett, about what is orabout December 20, Marge Cox threatened its em-other." (Wagner had been\calling Bennett, about what is ployees with discharge or other reprisals if they cooper-On May 12, according to Rocille Bennett, Cox told ated with the Board and gave testimony under the Act.her and Sally Holland, that she did not want the girls tol Thisallegation is based on the testimony of Lois WagnerherandSaly Hllad, hatsh di no wat te grlsto that on December 18 Cox had talked to the Board and,be talking over the telephone about the Union. She did when Decame to wox has very the and shenot want the employees to call one another. She said she whenshecametowork, shewasver angr and shedid not want the first-shift employees to be talking to theatdamnLbor Boarddidenotnwantdthe first-shift employees.to be talking to the '111 fire them on the spot." Two days later, Cox was stillsecond-shift employees. ustoe e xeineadserpae e eakHolland testified on behalf of Respondent, but she was apb over her experience and she repeated her remarksnever specifically asked either by Respondent or theabout firing somebody if she found out who it was.General Counsel as to whether she had ever been pres- Respondent's defense to Wagner's testimony is that itent at a conversation such as Bennett described. Thus, shouldnotbe credited because, according to Wagner'sshe neither contradicted nor corroborated Bennett. As I own testimony, employee Mike Ferguson was presentdeem Bennett to be a credible witness, I credit her testi- whenCoxfirstmade her remarks and he did not cor-mony and find that Cox's remarks to employees that roborate Wagner. Ferguson testified and was not exam-they were not to call one another and that first-shift em- ined about this conversation. Thus, he neither corrobo-ployees were not to talk to second-shift employees were rated nor contradicted Wagner. In the circumstances, asdirected to conversations which related either to matters Coxwasnot a reliable witness and did not deny this spe-of concern among the employees in connection with the cific conversation, I credit Wagner. I find the remarks ofhearing herein or to union activities, in either case mat- Cox were unlawful threatsand violative of Sectionters protected by Section 7 of the Act, that such remarks 8(a)(l) of the Act.constituted a prohibition against employees exercising 2. The alleged discrimination against NaomiSection 7 rights on nonworking time, and that Respond- Thompsonent thereby violated Section 8(a)(l) of the Act.I do not find that in telling Wagner that she knew Naomi Thompson was employed by Respondent inabout her giving her pay stubs to the union man Cox July 1977. She was discharged in November 1977, butcreated the impression that Wagner's protected activities was reinstated in August 1978, pursuant to arbitration.were being kept under surveillance, because Cox told Prior to September 25, 1979, Thompson worked 5 hoursWagner that Young had informed her and Wagner had per day on the second shift, 5 days per week. On Sep-herself told Young. I do find, however, that her interro- tember 25, she was advised that, effective September 28,gation of Wagner about where all the questions were her hours were being reduced to 4 hours per day be-coming from and her demand that Wagner explain the cause of a decrease in sales. Because she deemed 4 hourscharges to her were unlawful. Employees' knowledge of, per day insufficient to warrant continuing to work,and participation in, matters involving the processing of Thompson quit on October 1.unfair labor practice charges are protected by Section 7 The General Counsel contends that Thompson's hoursof the Act, and it appears too evident to require discus- of work were reduced because of her union activitiession that a supervisor's intrusive questioning about such and that her quitting was, in law, a constructive dis-matters will tend to coerce employees into refraining charge. As to her union activities, he adverted to the factfrom becoming involved. This is particularly true when that Thompson was one of only two employees (the CUMMINS COMPONENT PLANT 463other was Ferguson) to wear a union button in Septem- particularly in an operation with many variable factorsber and to her activity in removing a notice from the that can affect productivity and profit. It is significantbulletin board relative to Saturday work, a matter about that there is no claim that Thompson's hours were givenwhich she felt aggrieved, and her sending a copy to the to anyone else on the second shift.Union. Thompson testified that Cox was upset about Apart from the foregoing, I am unable to accept theThompson's removal of the notice and that she told her premise on which the allegation of constructive dis-if she ever took anything off the bulletin board again she charge is based; namely, that Cox reduced Thompson'swould fire her. Employees Hiten and Wagner testified hours of work 1 hour per day in the belief Thompsonthat Cox also mentioned to them that Thompson had re- would quit. True, Thompson testified she had told Coxmoved a notice from the bulletin board. According to months earlier that she could not continue to work if sheHiten, Cox told her that anyone caught taking anything received less than 5 hours per day, and I credit her testi-off the bulletin board and sending it to the Union would mony over Cox's denial. Nevertheless, I find it difficultbe fired. Wagner also testified that Cox referred to the to believe that Cox recalled the statement several monthsnotice being sent to the Union. later and undertook to reduce Thompson's hours toAccording to Respondent, because of the many incon- bring about her quitting.sistencies in the record on this point, Hiten and Wagner In short, in my judgment, the evidence adduced by thecannot be credited. Whatever merit there might be to General Counsel is insufficient to warrant an inferenceRespondent's argument, it is overshadowed by the fact that Thompson's hours of work were reduced because ofthat Cox never denied any of the statements attributed to her union activities, and I shall dismiss the allegation thather by Thompson, Hiten, and Wagner relative to the re- she was constructively discharged in violation of Sectionmoval of the notice. Rather, she was asked if she were 8(a) and (3) of the Act.upset by Thompson's action and had any problems withthe notice leaving the cafeteria. Such questions and her D. Case 25-CA-11838answers were pointless. In the absence of denials, I creditThompson, Hiten, and Wagner. 1. Alleged interference, restraint, and coercionThe foregoing supports a finding of animus againstThompson, but more than that is needed to establish that The collective-bargaining agreement between theher hours of work were unlawfully reduced. There must Union and Respondent provided for a checkoff of dues.be some evidence that the reduction in hours was moti- In January, a number of employees delivered signedvated by the union activity. In this case, Respondent has statements to Respondent stating that they no longer de-asserted that the reduction was attributable to a negative sired the deduction of dues from their wages. Sometimetrend in sales and profits. In this connection, the record thereafter, Respondent discontinued deducting dues onindicates that on September 10 Klassen sent a memoran- behalf of such employees.dum to Cox suggesting a reduction of hours on the The complaint alleges that Marge Cox solicited em-second shift. There is no evidence to support an infer- ployees to revoke their dues-checkoff authorizations,ence that this memorandum was motivated by anything thereby violating Section 8(a)(l) of the Act. In supportother than economic considerations. Cox did not act on of the allegation, the General Counsel adduced testimonythe memorandum until September 25, and the General from Lois Wagner that, one night in early January, CoxCounsel argues that the negative trend referred to in came to her and said, "[Y]ou are supposed to fill out aKlassen's memorandum had ended by September 25 so god-damn paper if you want those damn Union duesthat a reduction was no longer necessary. I have re- taken out of your check again." Wagner asked Cox if sheviewed Respondent's weekly operating reports and I find had a form. She did not, so Wagner found a sheet ofthe data therein inconclusive on the issue of the necessity paper and wrote that she wanted her dues deducted.for a reduction in hours. The total number of hours Wagner testified that Cox did not urge her one way orworked each week appeared to vary from week to week, the other, although she did mention that Bennett was theas did productivity figures and percent of profit, and it is only one who was going to have her dues deducted.difficult to see any significant difference in the figures Rocille Bennett testified that, shortly after the election,before September 25 and after. In my judgment, on the Cox had come to her and said that the Company had todata before me, whether a reduction in hours on the know if she wanted her dues deducted or not. Bennettsecond shift was necessary was a business judgment and had signed a statement that she did, and in April 1980the evidence of animus against Thompson is insufficient Cox approached her again and said that the Companyto overcome it. In reaching this conclusion, I rely on the had lost Bennett's statement. Bennett signed anotherSeptember 10 memorandum and the fact that initially statement, but this time she stated that she did not wantCox undertook to reduce the hours of Wagner also. her dues deducted.While she may have changed her mind later, the fact Although seven other employees had signed state-that she proposed the reduction supports the assertion ments revoking their dues-checkoff authorizations,that it was in response to the September 10 memoran- Wagner and Bennett were the only witnesses called bydum. Moreover, it cannot be overlooked that the reduc- the General Counsel to testify about any solicitation bytion in hours under consideration was only 5 hours per Cox. However, Respondent's own witness, Maxineweek in a total of close to 300. I do not know how many Tharp, testified that she was approached by Marge Cox,employers could demonstrate through their books and and Linda Young described how Cox approached otherrecords that such a reduction was economically justified, employees. The issue, then, is not whether Cox did ap-CUMMINS COMPONENT PLANT 463other was Ferguson) to wear a union button in Septem- particularly in an operation with many variable factorsber and to her activity in removing a notice from the that can affect productivity and profit. It is significantbulletin board relative to Saturday work, a matter about that there is no claim that Thompson's hours were givenwhich she felt aggrieved, and her sending a copy to the to anyone else on the second shift.Union. Thompson testified that Cox was upset about Apart from the foregoing, I am unable to accept theThompson's removal of the notice and that she told her premise on which the allegation of constructive dis-if she ever took anything off the bulletin board again she charge is based; namely, that Cox reduced Thompson'swould fire her. Employees Hiten and Wagner testified hours of work 1 hour per day in the belief Thompsonthat Cox also mentioned to them that Thompson had re- would quit. True, Thompson testified she had told Coxmoved a notice from the bulletin board. According to months earlier that she could not continue to work if sheHiten, Cox told her that anyone caught taking anything received less than 5 hours per day, and I credit her testi-off the bulletin board and sending it to the Union would mony over Cox's denial. Nevertheless, I find it difficultbe fired. Wagner also testified that Cox referred to the to believe that Cox recalled the statement several monthsnotice being sent to the Union. later and undertook to reduce Thompson's hours toAccording to Respondent, because of the many incon- bring about her quitting.sistencies in the record on this point, Hiten and Wagner In short, in my judgment, the evidence adduced by thecannot be credited. Whatever merit there might be to General Counsel is insufficient to warrant an inferenceRespondent's argument, it is overshadowed by the fact that Thompson's hours of work were reduced because ofthat Cox never denied any of the statements attributed to her union activities, and I shall dismiss the allegation thather by Thompson, Hiten, and Wagner relative to the re- she was constructively discharged in violation of Sectionmoval of the notice. Rather, she was asked if she were 8aX1 and (3) of the Act.upset by Thompson's action and had any problems withthe notice leaving the cafeteria. Such questions and her D. Case 25-CA-11838answers were pointless. In the absence of denials, I creditThompson, Hiten, and Wagner. 1. Alleged interference, restraint, and coercionThe foregoing supports a finding of animus againstThompson, but more than that is needed to establish that The collective-bargaining agreement between theher hours of work were unlawfully reduced. There must Union and Respondent provided for a checkoff of dues.be some evidence that the reduction in hours was moti- InJanuary, a number of employees delivered signedvated by the union activity. In this case, Respondent has statements to Respondent stating that they no longer de-asserted that the reduction was attributable to a negative siredthededuction of dues from their wages. Sometimetrend in sales and profits. In this connection, the record thereafter, Respondent discontinued deducting dues onindicates that on September 10 Klassen sent a memoran- behalf of such employees.dum to Cox suggesting a reduction of hours on the The complaint alleges that Marge Cox solicited em-second shift. There is no evidence to support an infer- ployees to revoke their dues-checkoff authorizations,ence that this memorandum was motivated by anything thereby violating Section 8(a)(l) of the Act. In supportother than economic considerations. Cox did not act on of the allegation, the General Counsel adduced testimonythe memorandum until September 25, and the General from Lois Wagner that, one night in early January, CoxCounsel argues that the negative trend referred to in came to her and said, "[Y]ou are supposed to fill out aKlassen's memorandum had ended by September 25 so god-damn paper if you want those damn Union duesthat a reduction was no longer necessary. I have re- taken out of your check again." Wagner asked Cox if sheviewed Respondent's weekly operating reports and I find had a form. She did not, so Wagner found a sheet ofthe data therein inconclusive on the issue of the necessity paper and wrote that she wanted her dues deducted.for a reduction in hours. The total number of hours Wagner testified that Cox did not urge her one way orworked each week appeared to vary from week to week, the other, although she did mention that Bennett was theas did productivity figures and percent of profit, and it is only one who was going to have her dues deducted.difficult to see any significant difference in the figures Rocille Bennett testified that, shortly after the election,before September 25 and after. In my judgment, on the Cox had come to her and said that the Company had todata before me, whether a reduction in hours on the know if she wanted her dues deducted or not. Bennettsecond shift was necessary was a business judgment and had signed a statement that she did, and in April 1980the evidence of animus against Thompson is insufficient Cox approached her again and said that the Companyto overcome it. In reaching this conclusion, I rely on the had lost Bennett's statement. Bennett signed anotherSeptember 10 memorandum and the fact that initially statement, but this time she stated that she did not wantCox undertook to reduce the hours of Wagner also. her dues deducted.While she may have changed her mind later, the fact Although seven other employees had signed state-that she proposed the reduction supports the assertion ments revoking their dues-checkoff authorizations,that it was in response to the September 10 memoran- Wagner and Bennett were the only witnesses called bydum. Moreover, it cannot be overlooked that the reduc- the General Counsel to testify about any solicitation bytion in hours under consideration was only 5 hours per Cox. However, Respondent's own witness, Maxineweek in a total of close to 300. I do not know how many Tharp, testified that she was approached by Marge Cox,employers could demonstrate through their books and and Linda Young described how Cox approached otherrecords that such a reduction was economically justified, employees. The issue, then, is not whether Cox did ap-CUMMINS COMPONENT PLANT 463other was Ferguson) to wear a union button in Septem- particularly in an operation with many variable factorsber and to her activity in removing a notice from the that can affect productivity and profit. It is significantbulletin board relative to Saturday work, a matter about that there is no claim that Thompson's hours were givenwhich she felt aggrieved, and her sending a copy to the to anyone else on the second shift.Union. Thompson testified that Cox was upset about Apart from the foregoing, I am unable to accept theThompson's removal of the notice and that she told her premise on which the allegation of constructive dis-if she ever took anything off the bulletin board again she charge is based; namely, that Cox reduced Thompson'swould fire her. Employees Hiten and Wagner testified hours of work 1 hour per day in the belief Thompsonthat Cox also mentioned to them that Thompson had re- would quit. True, Thompson testified she had told Coxmoved a notice from the bulletin board. According to months earlier that she could not continue to work if sheHiten, Cox told her that anyone caught taking anything received less than 5 hours per day, and I credit her testi-off the bulletin board and sending it to the Union would mony over Cox's denial. Nevertheless, I find it difficultbe fired. Wagner also testified that Cox referred to the to believe that Cox recalled the statement several monthsnotice being sent to the Union. later and undertook to reduce Thompson's hours toAccording to Respondent, because of the many incon- bring about her quitting.sistencies in the record on this point, Hiten and Wagner In short, in my judgment, the evidence adduced by thecannot be credited. Whatever merit there might be to General Counsel is insufficient to warrant an inferenceRespondent's argument, it is overshadowed by the fact that Thompson's hours of work were reduced because ofthat Cox never denied any of the statements attributed to her union activities, and I shall dismiss the allegation thather by Thompson, Hiten, and Wagner relative to the re- she was constructively discharged in violation of Sectionmoval of the notice. Rather, she was asked if she were 8aX1 and (3) of the Act.upset by Thompson's action and had any problems withthe notice leaving the cafeteria. Such questions and her D. Case 25-CA-11838answers were pointless. In the absence of denials, I creditThompson, Hiten, and Wagner. 1. Alleged interference, restraint, and coercionThe foregoing supports a finding of animus againstThompson, but more than that is needed to establish that The collective-bargaining agreement between theher hours of work were unlawfully reduced. There must Union and Respondent provided for a checkoff of dues.be some evidence that the reduction in hours was moti- InJanuary, a number of employees delivered signedvated by the union activity. In this case, Respondent has statements to Respondent stating that they no longer de-asserted that the reduction was attributable to a negative siredthededuction of dues from their wages. Sometimetrend in sales and profits. In this connection, the record thereafter, Respondent discontinued deducting dues onindicates that on September 10 Klassen sent a memoran- behalf of such employees.dum to Cox suggesting a reduction of hours on the The complaint alleges that Marge Cox solicited em-second shift. There is no evidence to support an infer- ployees to revoke their dues-checkoff authorizations,ence that this memorandum was motivated by anything thereby violating Section 8(a)(l) of the Act. In supportother than economic considerations. Cox did not act on of the allegation, the General Counsel adduced testimonythe memorandum until September 25, and the General from Lois Wagner that, one night in early January, CoxCounsel argues that the negative trend referred to in came to her and said, "[Y]ou are supposed to fill out aKlassen's memorandum had ended by September 25 so god-damn paper if you want those damn Union duesthat a reduction was no longer necessary. I have re- taken out of your check again." Wagner asked Cox if sheviewed Respondent's weekly operating reports and I find had a form. She did not, so Wagner found a sheet ofthe data therein inconclusive on the issue of the necessity paper and wrote that she wanted her dues deducted.for a reduction in hours. The total number of hours Wagner testified that Cox did not urge her one way orworked each week appeared to vary from week to week, the other, although she did mention that Bennett was theas did productivity figures and percent of profit, and it is only one who was going to have her dues deducted.difficult to see any significant difference in the figures Rocille Bennett testified that, shortly after the election,before September 25 and after. In my judgment, on the Cox had come to her and said that the Company had todata before me, whether a reduction in hours on the know if she wanted her dues deducted or not. Bennettsecond shift was necessary was a business judgment and had signed a statement that she did, and in April 1980the evidence of animus against Thompson is insufficient Cox approached her again and said that the Companyto overcome it. In reaching this conclusion, I rely on the had lost Bennett's statement. Bennett signed anotherSeptember 10 memorandum and the fact that initially statement, but this time she stated that she did not wantCox undertook to reduce the hours of Wagner also. her dues deducted.While she may have changed her mind later, the fact Although seven other employees had signed state-that she proposed the reduction supports the assertion ments revoking their dues-checkoff authorizations,that it was in response to the September 10 memoran- Wagner and Bennett were the only witnesses called bydum. Moreover, it cannot be overlooked that the reduc- the General Counsel to testify about any solicitation bytion in hours under consideration was only 5 hours per Cox. However, Respondent's own witness, Maxineweek in a total of close to 300. I do not know how many Tharp, testified that she was approached by Marge Cox,employers could demonstrate through their books and and Linda Young described how Cox approached otherrecords that such a reduction was economically justified, employees. The issue, then, is not whether Cox did ap-CUMMINS COMPONENT PLANT 463other was Ferguson) to wear a union button in Septem- particularly in an operation with many variable factorsber and to her activity in removing a notice from the that can affect productivity and profit. It is significantbulletin board relative to Saturday work, a matter about that there is no claim that Thompson's hours were givenwhich she felt aggrieved, and her sending a copy to the to anyone else on the second shift.Union. Thompson testified that Cox was upset about Apart from the foregoing, I am unable to accept theThompson's removal of the notice and that she told her premise on which the allegation of constructive dis-if she ever took anything off the bulletin board again she charge is based; namely, that Cox reduced Thompson'swould fire her. Employees Hiten and Wagner testified hours of work 1 hour per day in the belief Thompsonthat Cox also mentioned to them that Thompson had re- would quit. True, Thompson testified she had told Coxmoved a notice from the bulletin board. According to months earlier that she could not continue to work if sheHiten, Cox told her that anyone caught taking anything received less than 5 hours per day, and I credit her testi-off the bulletin board and sending it to the Union would mony over Cox's denial. Nevertheless, I find it difficultbe fired. Wagner also testified that Cox referred to the to believe that Cox recalled the statement several monthsnotice being sent to the Union. later and undertook to reduce Thompson's hours toAccording to Respondent, because of the many incon- bring about her quitting.sistencies in the record on this point, Hiten and Wagner In short, in my judgment, the evidence adduced by thecannot be credited. Whatever merit there might be to General Counsel is insufficient to warrant an inferenceRespondent's argument, it is overshadowed by the fact that Thompson's hours of work were reduced because ofthat Cox never denied any of the statements attributed to her union activities, and I shall dismiss the allegation thather by Thompson, Hiten, and Wagner relative to the re- she was constructively discharged in violation of Sectionmoval of the notice. Rather, she was asked if she were 8aX1 and (3) of the Act.upset by Thompson's action and had any problems withthe notice leaving the cafeteria. Such questions and her D. Case 25-CA-11838answers were pointless. In the absence of denials, I creditThompson, Hiten, and Wagner. 1. Alleged interference, restraint, and coercionThe foregoing supports a finding of animus againstThompson, but more than that is needed to establish that The collective-bargaining agreement between theher hours of work were unlawfully reduced. There must Union and Respondent provided for a checkoff of dues.be some evidence that the reduction in hours was moti- InJanuary, a number of employees delivered signedvated by the union activity. In this case, Respondent has statements to Respondent stating that they no longer de-asserted that the reduction was attributable to a negative siredthededuction of dues from their wages. Sometimetrend in sales and profits. In this connection, the record thereafter, Respondent discontinued deducting dues onindicates that on September 10 Klassen sent a memoran- behalf of such employees.dum to Cox suggesting a reduction of hours on the The complaint alleges that Marge Cox solicited em-second shift. There is no evidence to support an infer- ployees to revoke their dues-checkoff authorizations,ence that this memorandum was motivated by anything thereby violating Section 8(a)(l) of the Act. In supportother than economic considerations. Cox did not act on of the allegation, the General Counsel adduced testimonythe memorandum until September 25, and the General from Lois Wagner that, one night in early January, CoxCounsel argues that the negative trend referred to in came to her and said, "[Y]ou are supposed to fill out aKlassen's memorandum had ended by September 25 so god-damn paper if you want those damn Union duesthat a reduction was no longer necessary. I have re- taken out of your check again." Wagner asked Cox if sheviewed Respondent's weekly operating reports and I find had a form. She did not, so Wagner found a sheet ofthe data therein inconclusive on the issue of the necessity paper and wrote that she wanted her dues deducted.for a reduction in hours. The total number of hours Wagner testified that Cox did not urge her one way orworked each week appeared to vary from week to week, the other, although she did mention that Bennett was theas did productivity figures and percent of profit, and it is only one who was going to have her dues deducted.difficult to see any significant difference in the figures Rocille Bennett testified that, shortly after the election,before September 25 and after. In my judgment, on the Cox had come to her and said that the Company had todata before me, whether a reduction in hours on the know if she wanted her dues deducted or not. Bennettsecond shift was necessary was a business judgment and had signed a statement that she did, and in April 1980the evidence of animus against Thompson is insufficient Cox approached her again and said that the Companyto overcome it. In reaching this conclusion, I rely on the had lost Bennett's statement. Bennett signed anotherSeptember 10 memorandum and the fact that initially statement, but this time she stated that she did not wantCox undertook to reduce the hours of Wagner also. her dues deducted.While she may have changed her mind later, the fact Although seven other employees had signed state-that she proposed the reduction supports the assertion ments revoking their dues-checkoff authorizations,that it was in response to the September 10 memoran- Wagner and Bennett were the only witnesses called bydum. Moreover, it cannot be overlooked that the reduc- the General Counsel to testify about any solicitation bytion in hours under consideration was only 5 hours per Cox. However, Respondent's own witness, Maxineweek in a total of close to 300. I do not know how many Tharp, testified that she was approached by Marge Cox,employers could demonstrate through their books and and Linda Young described how Cox approached otherrecords that such a reduction was economically justified, employees. The issue, then, is not whether Cox did ap- 464 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproach employees about dues deductions, but, rather, tract was not unlawful. I find the case to be controllingwhether her doing so was violative of Section 8(a)() of and shall dismiss the allegation.7the Act.Respondent contends Cox's conduct was not violative (2) Job biddingof the Act because it was in response to employees' in- The complaint alleges that Respondent ceased allow-quiries about whether they had to continue dues deduc- ing its employees to bid on available full-time positionstions, and in approaching employees Cox neither encour- or to select shift preferences. The General Counsel didaged nor discouraged them in their decision. I find no not advert to this allegation in his brief and I do notmerit in Respondent's position. know on what evidence he relies for its support. As I amThere is testimony both by Cox and Linda Young that unaware of any, I shall dismiss the allegation.the question of dues deductions was raised by employees(whether only by Young to Cox or Young, Hiten, and(3) PaydaysPeggy Cox is not clear). However, neither Wagner, Ben- The complaint alleges that on or about January 1,nett, nor Tharp were shown to have approached Cox. It 1980, Respondent unilaterally changed paydays from awas Cox who initiated the subject. The fact that some weekly basis to a biweekly basis. The record indicatesemployees had approached Cox gave her no license to that by letter dated November 13, 1979, well in advanceapproach employees who had not. By her doing so, Re- of the proposed change, Respondent notified the Unionspondent violated Section 8(a)(l) of the Act. Rock-Tenn it was planning such a change. The Union never re-Company, 238 NLRB 403 (1978). sponded to the letter either to object or to request aMoreover, Cox's conduct was not as innocent as Re- meeting. In the circumstances, it may be said to have ac-spondent claims. Her remarks to Wagner about the "god- quiesced therein.damn Union" and her statement that all but Bennett hadrevoked were clear encouragement to revoke. In Ben-4) Clocking out for breaksnett's case, Cox even undertook to solicit her a second The complaint alleges that since on or about August 6,time after she had declined to revoke earlier with no 1979, Respondent unilaterally required its employees toshowing that there was any necessity to do so. For the clock out for breaks. However, the evidence adduced atforegoing reasons, I find that Respondent violated Sec- the hearing was directed to a showing that such a re-tion 8(a)(l) by soliciting employees to revoke their dues- quirement was imposed on employees in January 1980.checkoff authorizations. Sometime in January 1980, Wagner was spoken to byParagraph 5(b) of the complaint alleges that in January Klassen and Cox relative to her conduct vis-a-vis, Cum-1980 Marge Cox threatened employees with withholding mins management personnel. According to Wagner, sheof wage increases mandated by Federal law. The allega- was told in this meeting that from then on when shetion is based on the testimony of Wagner that on some took a supper break, she was to clock in and out. Em-unspecified date in January 1980 Cox told Wagner that ployee Ferguson testified he was also to clock out forher attorney had told her that no one would receive the breaks. Both Wagner and Ferguson testified that prior to$3.10 per hour until after this (apparently meaning the in- ths they took breaks on the clock and were paid.stant matter) was settled on June 5. While Cox did not Respondent contends that no changes were made ineither Wagner's or Ferguson's hours of work or pay.expressly deny making this remark, it is difficult to either Wagner's or Ferguson's hours of work or pay.accept Wagner's testimony as an accurate description of Unlike other issues in this case, the issue should be re-accept Wagner's testimony as an accurate description ofsolvable by an examination of Respondent's records. Un-what Cox said because the remark as she describes itwhat Cox said because the remark as she describes itfortunately, the records (consisting of timecards andmakes little sense. In my judgment, a finding that the fortunately, the records (consistig of timecards andmakes little sense. In my judgment, a finding that the weekly operating reports) are not complete, nor are theyremark constituted an unlawful threat is not warranted. easily decipherable. Nevertheless, it does appear from.The reful to b in Ferguson's timecards that a change occurred in thematter of break periods and clocking out after the Christ-The complaint alleges that Respondent violated Sec- mas break. It appears from his timecard for the weektion 8(aX5) and (1) of the Act by a number of unilateral ending January 11, 1980, that he began clocking out thatacts and by refusing to meet and bargain. week, although it is not entirely clear from an examina-tion of his timecard because the timeclock did not worka. The unilateral conduct properly. The timecards for the week ending January 25were missing, so that one cannot determine whether Fer-(1) Discontinuance of dues checkoff guson did clock out. However, the timecard for theAlthoh te G l C l hs a d te d -week ending February 1, 1980, clearly indicates he wasAlthough the General Counsel has alleged the discon- of Ferguson's timecards before Janu-tinuance of dues checkoff as unilateral conduct violative c o Nary 1980 indicates similar clock entries. Any doubt that aof Section 8(a)(5) of the Act, he has not addressed him- change occurred at the time, however, was removed byself to the issue in his brief. In Peerless Roofing Co., Ltd., review of the weekly operating reports which indicate247 NLRB 500 (1980), the Board adopted conclusions of that, beginning with the week ending January 1, Fergu-the administrative law judge that the unilateral discon- ___tinuance of dues checkoff after the expiration of a con- 1 See also Finger Lakes Plumbing & Heating Co., Inc., 253 NLRB 406,fn. 4 (1980).464 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproach employees about dues deductions, but, rather, tract was not unlawful. I find the case to be controllingwhether her doing so was violative of Section 8(a)(l) of and shall dismiss the allegation.7the Act.Respondent contends Cox's conduct was not violative (2) Jobbiddingof the Act because it was in response to employees' in- The complaint alleges that Respondent ceased allow-quiries about whether they had to continue dues deduc- ing its employees to bid on available full-time positionstions, and in approaching employees Cox neither encour- or to select shift preferences. The General Counsel didaged nor discouraged them in their decision. I find no not advert to this allegation in his brief and I do notmerit in Respondent's position. know on what evidence he relies for its support. As I amThere is testimony both by Cox and Linda Young that unaware of any, I shall dismiss the allegation.the question of dues deductions was raised by employees(whether only by Young to Cox or Young, Hiten, and (3) PaydaysPeggy Cox is not clear). However, neither Wagner, Ben- The complaint alleges that on or about January 1,nett, nor Tharp were shown to have approached Cox. It 1980, Respondent unilaterally changed paydays from awas Cox who initiated the subject. The fact that some weekly basis to a biweekly basis. The record indicatesemployees had approached Cox gave her no license to that by letter dated November 13, 1979, well in advanceapproach employees who had not. By her doing so, Re- of the proposed change, Respondent notified the Unionspondent violated Section 8(a)(l) of the Act. Rock-Tenn it was planning such a change. The Union never re-Company, 238 NLRB 403 (1978). sponded to the letter either to object or to request aMoreover, Cox's conduct was not as innocent as Re- meeting. In the circumstances, it may be said to have ac-spondent claims. Her remarks to Wagner about the "god- quiesced therein.damn Union" and her statement that all but Bennett had (4 C orevoked were clear encouragement to revoke. In Ben-nett's case, Cox even undertook to solicit her a second The complaint alleges that since on or about August 6,time after she had declined to revoke earlier with no 1979, Respondent unilaterally required its employees toshowing that there was any necessity to do so. For the clock out for breaks. However, the evidence adduced atforegoing reasons, I find that Respondent violated Sec- the hearing was directed to a showing that such a re-tion 8(a)(l) by soliciting employees to revoke their dues- quirement was imposed on employees in January 1980.checkoff authorizations. Sometime in January 1980, Wagner was spoken to byParagraph 5(b) of the complaint alleges that in January Klassen and Cox relative to her conduct vis-a-vis, Cum-1980 Marge Cox threatened employees with withholding minsmanagement personnel. According to Wagner, sheof wage increases mandated by Federal law. The allega- wastoldinthismeeting that from then on when shetion is based on the testimony of Wagner that on some took asupper break, shewasto clockinandout. Em-unspecified date in January 1980 Cox told Wagner that ployee Ferguson testified he was also to clock out forher attorney had told her that no one would receive the breaks.Both Wagner and Ferguson testified that prior to$3.10 per hour until after this (apparently meaning the in- thiste tookbreaksontheclockandwerepaid.stant matter) was settled on June 5. While Cox did not Respondent contends that no changes were made in, , ,. .,. , .. .,.—. ,. .either Wagner s or Ferguson s hours of work or pay.expressly deny making this remark, it is difficult to e Wgr o F h o work or re-accep Wager'stestmonyas a accratedesciptin of Unlike other issues in this case, the issue should be re-accept Wagner s testimony as an accurate description of ^^^^eaiaino epnetsrcrs nwhatCoxsaidbecuse he emak asshedescibe it solvable by an examination of Respondent's records. Un-makeslittloe sadbens use.In my judmem as finding th hes t fortunately, the records (consisting of timecards andmakes little sense. In my judgment, a finding that the weekly operating reports) are not complete, nor are theyremark constituted an unlawful threat is not warranted. ay decipherable. Nevertheless, it does appear from2. The refusal to bargain Ferguson's timecards that a change occurred in thematter of break periods and clocking out after the Christ-The complaint alleges that Respondent violated Sec- mas break. It appears from his timecard for the weektion 8(aX5) and (1) of the Act by a number of unilateral ending January 11, 1980, that he began clocking out thatacts and by refusing to meet and bargain. week, although it is not entirely clear from an examina-tion of his timecard because the timeclock did not worka. The unilateral conduct properly. The timecards for the week ending January 25were missing, so that one cannot determine whether Fer-(1) Discontinuance of dues checkoff guson did clock out. However, the timecard for theAlthough the General Counsel has alleged the discon —week ending February 1, 1980, clearly indicates he wasAlthough the General Counsel has alleged the discon- oFegsnstearsbfeJnutinuance of dues checkoff as unilateral conduct violative coi ou, N of F t c b Jary 1980 indicates similar clock entries. Any doubt that aof Section 8(a)(5) of the Act, he has not addressed him- change occurred at the time, however, was removed byself to the issue in his brief. In Peerless Roofing Co., Ltd., a review of the weekly operating reports which indicate247 NLRB 500 (1980), the Board adopted conclusions of that, beginning with the week ending January 1, Fergu-the administrative law judge that the unilateral discon-tinuance Of dues checkoff after the expiration of a con- See also Finger Lakes Plumbing A Heating Co., Inc.. 253 NLRB 406,fn. 4 (1980).464 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproach employees about dues deductions, but, rather, tract was not unlawful. I find the case to be controllingwhether her doing so was violative of Section 8(a)(l) of and shall dismiss the allegation.7the Act.Respondent contends Cox's conduct was not violative (2) Jobbiddingof the Act because it was in response to employees' in- The complaint alleges that Respondent ceased allow-quiries about whether they had to continue dues deduc- ing its employees to bid on available full-time positionstions, and in approaching employees Cox neither encour- or to select shift preferences. The General Counsel didaged nor discouraged them in their decision. I find no not advert to this allegation in his brief and I do notmerit in Respondent's position. know on what evidence he relies for its support. As I amThere is testimony both by Cox and Linda Young that unaware of any, I shall dismiss the allegation.the question of dues deductions was raised by employees(whether only by Young to Cox or Young, Hiten, and (3) PaydaysPeggy Cox is not clear). However, neither Wagner, Ben- The complaint alleges that on or about January 1,nett, nor Tharp were shown to have approached Cox. It 1980, Respondent unilaterally changed paydays from awas Cox who initiated the subject. The fact that some weekly basis to a biweekly basis. The record indicatesemployees had approached Cox gave her no license to that by letter dated November 13, 1979, well in advanceapproach employees who had not. By her doing so, Re- of the proposed change, Respondent notified the Unionspondent violated Section 8(a)(l) of the Act. Rock-Tenn it was planning such a change. The Union never re-Company, 238 NLRB 403 (1978). sponded to the letter either to object or to request aMoreover, Cox's conduct was not as innocent as Re- meeting. In the circumstances, it may be said to have ac-spondent claims. Her remarks to Wagner about the "god- quiesced therein.damn Union" and her statement that all but Bennett had (4 C orevoked were clear encouragement to revoke. In Ben-nett's case, Cox even undertook to solicit her a second The complaint alleges that since on or about August 6,time after she had declined to revoke earlier with no 1979, Respondent unilaterally required its employees toshowing that there was any necessity to do so. For the clock out for breaks. However, the evidence adduced atforegoing reasons, I find that Respondent violated Sec- the hearing was directed to a showing that such a re-tion 8(a)(l) by soliciting employees to revoke their dues- quirement was imposed on employees in January 1980.checkoff authorizations. Sometime in January 1980, Wagner was spoken to byParagraph 5(b) of the complaint alleges that in January Klassen and Cox relative to her conduct vis-a-vis, Cum-1980 Marge Cox threatened employees with withholding mins management personnel. According to Wagner, sheof wage increases mandated by Federal law. The allega- wastoldinthismeeting that from then on when shetion is based on the testimony of Wagner that on some took asupper break, shewasto clock in and out. Em-unspecified date in January 1980 Cox told Wagner that ployee Ferguson testified he was also to clock out forher attorney had told her that no one would receive the breaks.Both Wagner and Ferguson testified that prior to$3.10 per hour until after this (apparently meaning the in- thiste tookbreaksontheclockandwerepaid.stant matter) was settled on June 5. While Cox did not Respondent contends that no changes were made in, , ,. .,. , .. .,.—. ,. .either Wagner s or Ferguson s hours of work or pay.expressly deny making this remark, it is difficult to e Wgr o F h o work or re-accep Wager'stestmonyas a accratedesciptin of Unlike other issues in this case, the issue should be re-accept Wagner s testimony as an accurate description of ^^^^eaiaino epnetsrcrs nwhatCoxsaidbecuse he emak asshedescibe it solvable by an examination of Respondent's records. Un-makeslittloe sadbens use.In my judmem as finding th hes t fortunately, the records (consisting of timecards andmakes little sense. In my judgment, a finding that the weekly operating reports) are not complete, nor are theyremark constituted an unlawful threat is not warranted. ay decipherable. Nevertheless, it does appear from2. The refusal to bargain Ferguson's timecards that a change occurred in thematter of break periods and clocking out after the Christ-The complaint alleges that Respondent violated Sec- mas break. It appears from his timecard for the weektion 8(aX5) and (1) of the Act by a number of unilateral ending January 11, 1980, that he began clocking out thatacts and by refusing to meet and bargain. week, although it is not entirely clear from an examina-tion of his timecard because the timeclock did not worka. The unilateral conduct properly. The timecards for the week ending January 25were missing, so that one cannot determine whether Fer-(1) Discontinuance of dues checkoff guson did clock out. However, the timecard for theAlthough the General Counsel has alleged the discon —week ending February 1, 1980, clearly indicates he wasAlthough the General Counsel has alleged the discon- oFegsnstearsbfeJnutinuance of dues checkoff as unilateral conduct violative coi ou, N of F t c b Jary 1980 indicates similar clock entries. Any doubt that aof Section 8(a)(5) of the Act, he has not addressed him- change occurred at the time, however, was removed byself to the issue in his brief. In Peerless Roofing Co., Ltd., a review of the weekly operating reports which indicate247 NLRB 500 (1980), the Board adopted conclusions of that, beginning with the week ending January 1, Fergu-the administrative law judge that the unilateral discon-tinuance Of dues checkoff after the expiration of a con- See also Finger Lakes Plumbing A Heating Co., Inc.. 253 NLRB 406,fn. 4 (1980).464 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproach employees about dues deductions, but, rather, tract was not unlawful. I find the case to be controllingwhether her doing so was violative of Section 8(a)(l) of and shall dismiss the allegation.7the Act.Respondent contends Cox's conduct was not violative (2) Jobbiddingof the Act because it was in response to employees' in- The complaint alleges that Respondent ceased allow-quiries about whether they had to continue dues deduc- ing its employees to bid on available full-time positionstions, and in approaching employees Cox neither encour- or to select shift preferences. The General Counsel didaged nor discouraged them in their decision. I find no not advert to this allegation in his brief and I do notmerit in Respondent's position. know on what evidence he relies for its support. As I amThere is testimony both by Cox and Linda Young that unaware of any, I shall dismiss the allegation.the question of dues deductions was raised by employees(whether only by Young to Cox or Young, Hiten, and (3) PaydaysPeggy Cox is not clear). However, neither Wagner, Ben- The complaint alleges that on or about January 1,nett, nor Tharp were shown to have approached Cox. It 1980, Respondent unilaterally changed paydays from awas Cox who initiated the subject. The fact that some weekly basis to a biweekly basis. The record indicatesemployees had approached Cox gave her no license to that by letter dated November 13, 1979, well in advanceapproach employees who had not. By her doing so, Re- of the proposed change, Respondent notified the Unionspondent violated Section 8(a)(l) of the Act. Rock-Tenn it was planning such a change. The Union never re-Company, 238 NLRB 403 (1978). sponded to the letter either to object or to request aMoreover, Cox's conduct was not as innocent as Re- meeting. In the circumstances, it may be said to have ac-spondent claims. Her remarks to Wagner about the "god- quiesced therein.damn Union" and her statement that all but Bennett had (4 C orevoked were clear encouragement to revoke. In Ben-nett's case, Cox even undertook to solicit her a second The complaint alleges that since on or about August 6,time after she had declined to revoke earlier with no 1979, Respondent unilaterally required its employees toshowing that there was any necessity to do so. For the clock out for breaks. However, the evidence adduced atforegoing reasons, I find that Respondent violated Sec- the hearing was directed to a showing that such a re-tion 8(a)(l) by soliciting employees to revoke their dues- quirement was imposed on employees in January 1980.checkoff authorizations. Sometime in January 1980, Wagner was spoken to byParagraph 5(b) of the complaint alleges that in January Klassen and Cox relative to her conduct vis-a-vis, Cum-1980 Marge Cox threatened employees with withholding mins management personnel. According to Wagner, sheof wage increases mandated by Federal law. The allega- wastoldinthismeeting that from then on when shetion is based on the testimony of Wagner that on some took asupper break, shewasto clockinandout. Em-unspecified date in January 1980 Cox told Wagner that ployee Ferguson testified he was also to clock out forher attorney had told her that no one would receive the breaks.Both Wagner and Ferguson testified that prior to$3.10 per hour until after this (apparently meaning the in- thiste tookbreaksontheclockandwerepaid.stant matter) was settled on June 5. While Cox did not Respondent contends that no changes were made in, , ,. .,. , .. .,.—. ,. .either Wagner s or Ferguson s hours of work or pay.expressly deny making this remark, it is difficult to e Wgr o F h o work or re-accep Wager'stestmonyas a accratedesciptin of Unlike other issues in this case, the issue should be re-accept Wagner s testimony as an accurate description of ^^^^eaiaino epnetsrcrs nwhatCoxsaidbecuse he emak asshedescibe it solvable by an examination of Respondent's records. Un-makeslittloe sadbens use.In my judmem as finding th hes t fortunately, the records (consisting of timecards andmakes little sense. In my judgment, a finding that the weekly operating reports) are not complete, nor are theyremark constituted an unlawful threat is not warranted. ay decipherable. Nevertheless, it does appear from2. The refusal to bargain Ferguson's timecards that a change occurred in thematter of break periods and clocking out after the Christ-The complaint alleges that Respondent violated Sec- mas break. It appears from his timecard for the weektion 8(aX5) and (1) of the Act by a number of unilateral ending January 11, 1980, that he began clocking out thatacts and by refusing to meet and bargain. week, although it is not entirely clear from an examina-tion of his timecard because the timeclock did not worka. The unilateral conduct properly. The timecards for the week ending January 25were missing, so that one cannot determine whether Fer-(1) Discontinuance of dues checkoff guson did clock out. However, the timecard for theAlthough the General Counsel has alleged the discon —week ending February 1, 1980, clearly indicates he wasAlthough the General Counsel has alleged the discon- oFegsnstearsbfeJnutinuance of dues checkoff as unilateral conduct violative coi ou, N of F t c b Jary 1980 indicates similar clock entries. Any doubt that aof Section 8(a)(5) of the Act, he has not addressed him- change occurred at the time, however, was removed byself to the issue in his brief. In Peerless Roofing Co., Ltd., a review of the weekly operating reports which indicate247 NLRB 500 (1980), the Board adopted conclusions of that, beginning with the week ending January 1, Fergu-the administrative law judge that the unilateral discon-tinuance Of dues checkoff after the expiration of a con- See also Finger Lakes Plumbing A Heating Co., Inc.. 253 NLRB 406,fn. 4 (1980). CUMMINS COMPONENT PLANT 465son's hours of pay were reduced from 5 hours per day to month. It appears that about the same time Ferguson's4-1/2 hours per day. How long this situation persisted is hours were reduced from 4-1/2 hours to 4 hours per day.not entirely clear, because it appears that Ferguson's Respondent contends that these reductions in hourshours of work may heve been reduced sometime in were not violative of the Act but were within its rightsMarch and he continued to receive pay for 4-1/2 hours. under the management rights clause of the agreement.The matter is one of remedy which can be resolved in Moreover, Respondent points out that reduction in hourscompliance. had occurred in the past.Wagner's timecards and her pay records also confirm In my judgment, the reduction of hours shown to haveher testimony. There were no "break" entries on her ti- occurred herein clearly fell within the scope of the man-mecards before January 1980. In the week ending Janu- agement-rights clause which provided, in pertinent part:ary 11, there is one handwritten "break" entry. Similarly, "The existing and continuing rights of management shall"break" entries appear for the weeks ending February 1, include, but not be limited to, the right to schedule oper-8, and 22. Even more significant, and as was the case ations and employees, hire, discipline, demote, or dis-with Ferguson, although Wagner was clocking in and charge for just cause; layoff employees for lack of work,out at the same times as before, beginning with the week manage, direct, and supervise its operations ... ." Thus,ending January 11, 1980, her hours of pay were reduced the clause reserves to management such matters asfrom 7 hours a day to 6-1/2 hours a day, a situation scheduling operations and employees and the layoff ofwhich persisted until the week ending May 2, 1980. employees for lack of work, matters closely related toIn short, Respondent's records corroborate the testi- such a matter as a decision to reduce hours. In this con-mony of Wagner and Ferguson and clearly refute the as- nection, it is noted that article VII, section 1, which re-sertion that no change occurred either in procedure or lates to hours of work provided that "Insofar as work ispay. Cox's testimony that the clocking out was begun at deemed necessary, the normal work week shall consist ofthe behest of Wagner is not credited. five (5) days of eight (8) hours each ... ." The phraseAs noted earlier, this conduct is alleged to have consti- "Insofar as work is deemed necessary" appears clearly totuted unilateral conduct violative of Section 8(a)(5) and vest in management the right to make the reductions in(1) of the Act. It is clear the conduct represented a hours herein described.change in conditions of employment and that it was un- On the basis of the foregoing, I find no merit to thedertaken unilaterally. Although the contract had expired, allegation that the reductions in hours were violative ofit is settled law that upon expiration of a contract an em- Section 8(a)(5) and (1) of the Act.ployer is obligated to notify and bargain with the em-ployees' collective-bargaining representative before it (6) Nonpayment of holiday paymakes changes in conditions of employment. As Re-makes changes in conditions of employment. As Re- Article XII, section I of the contract which expired onspondent did not do so, its conduct was violative of Sec- December 7, 1979, provided for paid holidays on Christ-tion 8(aX5) and (1) of the Act. December 7, 1979, provided for paid holidays on Christ-ton 8(a5) and (1) of te At. mas Eve Day, Christmas Day, New Year's Eve Day,In his brief, the General Counsel argues that Respond- and New Year's Day. On December 18, 1979, Respondent's policy relative to clocking in and out affected not ent posted a notice that because of the upcoming layoffonly Wagner and Ferguson, but also first shift employ- at Cummins Company it was forced to have a corre-ees. As to first shift employees, he argues that they were sponding layoff and that in accordance with companyasked to forgo their lunch breaks or be docked in pay. I policy any employee on layoff for 3 or more consecutivereject the argument for lack of proof. No employee testi- days in conjunction with a holiday would not receivefied that he or she was required to forgo lunchbreaks or holiday paysuffer a loss of pay, and the notation "no lunch" on cer- The General Counsel contends that in not paying em-tain timecards of first-shift employees is insufficient to ployees holiday pay as provided in the contract, Re-support General Counsel's position, ployees holiday pay as provided in the contract, Re-support General Counsel's position. spondent engaged in unilateral conduct violative of Sec-(5) Reduction in hours tion 8(a)(5) and (1) of the Act. Although Respondent ad-verted to a company policy in its December 18 notice,The complaint alleges that since on or about Septem- no such policy was shown to exist and Respondent ad-ber 25, 1979, Respondent unilaterally reduced the hours verts to no contractual provision in defense of its con-of work of its employees. The record indicates that ef- duct. Rather, it contends that its conduct was justified byfective September 25, 1979, Naomi Thompson's hours of overriding economic considerations. The argument bor-work were reduced from 5 hours to 4 hours per day ders on the frivolous. Respondent's situation before thewithout notice to the Union. In May 1980, Wagner's holiday period in 1979 was precisely the same as in earli-hours were reduced from 6-1/2 per day to 5-1/2 hours er years. The situation was different only in that after theper day. Prior to the week ending May 16, 1980, Bennett regular holiday period Cummins contemplated a briefhad generally been paid for 7-1/2 hours per day (except layoff. Thus, no need for a layoff of Respondent's em-for the weeks ending April 25 and May 2 and 9). By the ployees until after the holiday period. By its notice, Re-week ending May 16, 1980, her hours had been reduced spondent undertook to accelerate any layoff with no de-to 6 hours per day. Wagner testified that in May she was monstrable purpose or saving other than the deprivationtold that her hours of work were being reduced to 5-1/2 of holiday pay to employees who had been regularly em-hours per day. The weekly operating reports confirm ployed. Such conduct clearly constituted a unilateralthis, but the reduction appears to have lasted only I change in working conditions, and, as noted above, al-CUMMINS COMPONENT PLANT 465son's hours of pay were reduced from 5 hours per day to month. It appears that about the same time Ferguson's4-1/2 hours per day. How long this situation persisted is hours were reduced from 4-1/2 hours to 4 hours per day.not entirely clear, because it appears that Ferguson's Respondent contends that these reductions in hourshours of work may heve been reduced sometime in were not violative of the Act but were within its rightsMarch and he continued to receive pay for 4-1/2 hours. under the management rights clause of the agreement.The matter is one of remedy which can be resolved in Moreover, Respondent points out that reduction in hourscompliance. had occurred in the past.Wagner's timecards and her pay records also confirm In my judgment, the reduction of hours shown to haveher testimony. There were no "break" entries on her ti- occurred herein clearly fell within the scope of the man-mecards before January 1980. In the week ending Janu- agement-rights clause which provided, in pertinent part:ary 11, there is one handwritten "break" entry. Similarly, "The existing and continuing rights of management shall"break" entries appear for the weeks ending February 1, include, but not be limited to, the right to schedule oper-8, and 22. Even more significant, and as was the case ations and employees, hire, discipline, demote, or dis-with Ferguson, although Wagner was clocking in and charge for just cause; layoff employees for lack of work,out at the same times as before, beginning with the week manage, direct, and supervise its operations ...." Thus,ending January 11, 1980, her hours of pay were reduced the clause reserves to management such matters asfrom 7 hours a day to 6-1/2 hours a day, a situation scheduling operations and employees and the layoff ofwhich persisted until the week ending May 2, 1980. employees for lack of work, matters closely related toIn short, Respondent's records corroborate the testi- such a matter as a decision to reduce hours. In this con-mony of Wagner and Ferguson and clearly refute the as- nection, it is noted that article VII, section 1, which re-sertion that no change occurred either in procedure or lates to hours of work provided that "Insofar as work ispay. Cox's testimony that the clocking out was begun at deemed necessary, the normal work week shall consist ofthe behest of Wagner is not credited. five (5) days of eight (8) hours each ...." The phraseAs noted earlier, this conduct is alleged to have consti- "Insofar as work is deemed necessary" appears clearly totuted unilateral conduct violative of Section 8(a)(5) and vest in management the right to make the reductions in(1) of the Act. It is clear the conduct represented a hours herein described.change in conditions of employment and that it was un- On the basis of the foregoing, I find no merit to thedertaken unilaterally. Although the contract had expired, allegation that the reductions in hours were violative ofit is settled law that upon expiration of a contract an em- Section 8(a)(5) and (1) of the Act.ployer is obligated to notify and bargain with the em-ployees' collective-bargaining representative before it (6) Nonpayment of holiday paymakes changes in conditions of employment. As Re- A X st I o the c w expre ospondent did not do so, its conduct was violative of Sec-^ ArtlcleXII, sectionI ofthecontractwhlchexpire ontion 8(aX5) and (1) of the Act.oDecember 7, 1979, provided for paid holidays on Christ-t ion 8(a) and r 1) of. the Act. ^masEve Day, Christmas Day, New Year's Eve Day,In his brief, the General Counsel argues that Respond- a ew Year's Day. On December 18, 1979, Respond-ent's policy relative to clocking in and out affected not e p a n ta b o t uonly Wagner and Ferguson, but also first shift employ- at Cummins Company it was forced to have a corre-ees. As to first shift employees, he argues that they were , a t i accordance with companyasked to forgo their lunch breaks or be docked in pay. I policy any employee on layoff for 3 or more consecutivereject the argument for lack of proof. No employee testi- days in conjunction with a holiday would not receivefied that he or she was required to forgo lunchbreaks or holiday paysuffer a loss of pay, and the notation "no lunch" on cer- T G Cus c t i ntain timecards of first-shift employees is insufficient to TheGeneralCounselcontenproide in not paying em-support General Counsel's position p10^ee holtday pa as, prove lnthecontract; Re-spondent engaged in unilateral conduct violative of Sec-(5) Reduction in hours tion8(a)5) and (1) of the Act. Although Respondent ad-verted to a company policy in its December 18 notice,The complaint alleges that since on or about Septem- no such policy was shown to exist and Respondent ad-ber 25, 1979, Respondent unilaterally reduced the hours verts to no contractual provision in defense of its con-of work of its employees. The record indicates that ef- duct. Rather, it contends that its conduct was justified byfective September 25, 1979, Naomi Thompson's hours of overriding economic considerations. The argument bor-work were reduced from 5 hours to 4 hours per day ders on the frivolous. Respondent's situation before thewithout notice to the Union. In May 1980, Wagner's holiday period in 1979 was precisely the same as in earli-hours were reduced from 6-1/2 per day to 5-1/2 hours er years. The situation was different only in that after theper day. Prior to the week ending May 16, 1980, Bennett regular holiday period Cummins contemplated a briefhad generally been paid for 7-1/2 hours per day (except layoff. Thus, no need for a layoff of Respondent's em-for the weeks ending April 25 and May 2 and 9). By the ployees until after the holiday period. By its notice, Re-week ending May 16, 1980, her hours had been reduced spondent undertook to accelerate any layoff with no de-to 6 hours per day. Wagner testified that in May she was monstrable purpose or saving other than the deprivationtold that her hours of work were being reduced to 5-1/2 of holiday pay to employees who had been regularly em-hours per day. The weekly operating reports confirm ployed. Such conduct clearly constituted a unilateralthis, but the reduction appears to have lasted only 1 change in working conditions, and, as noted above, al-CUMMINS COMPONENT PLANT 465son's hours of pay were reduced from 5 hours per day to month. It appears that about the same time Ferguson's4-1/2 hours per day. How long this situation persisted is hours were reduced from 4-1/2 hours to 4 hours per day.not entirely clear, because it appears that Ferguson's Respondent contends that these reductions in hourshours of work may heve been reduced sometime in were not violative of the Act but were within its rightsMarch and he continued to receive pay for 4-1/2 hours. under the management rights clause of the agreement.The matter is one of remedy which can be resolved in Moreover, Respondent points out that reduction in hourscompliance. had occurred in the past.Wagner's timecards and her pay records also confirm In my judgment, the reduction of hours shown to haveher testimony. There were no "break" entries on her ti- occurred herein clearly fell within the scope of the man-mecards before January 1980. In the week ending Janu- agement-rights clause which provided, in pertinent part:ary 11, there is one handwritten "break" entry. Similarly, "The existing and continuing rights of management shall"break" entries appear for the weeks ending February 1, include, but not be limited to, the right to schedule oper-8, and 22. Even more significant, and as was the case ations and employees, hire, discipline, demote, or dis-with Ferguson, although Wagner was clocking in and charge for just cause; layoff employees for lack of work,out at the same times as before, beginning with the week manage, direct, and supervise its operations ...." Thus,ending January 11, 1980, her hours of pay were reduced the clause reserves to management such matters asfrom 7 hours a day to 6-1/2 hours a day, a situation scheduling operations and employees and the layoff ofwhich persisted until the week ending May 2, 1980. employees for lack of work, matters closely related toIn short, Respondent's records corroborate the testi- such a matter as a decision to reduce hours. In this con-mony of Wagner and Ferguson and clearly refute the as- nection, it is noted that article VII, section 1, which re-sertion that no change occurred either in procedure or lates to hours of work provided that "Insofar as work ispay. Cox's testimony that the clocking out was begun at deemed necessary, the normal work week shall consist ofthe behest of Wagner is not credited. five (5) days of eight (8) hours each ...." The phraseAs noted earlier, this conduct is alleged to have consti- "Insofar as work is deemed necessary" appears clearly totuted unilateral conduct violative of Section 8(a)(5) and vest in management the right to make the reductions in(1) of the Act. It is clear the conduct represented a hours herein described.change in conditions of employment and that it was un- On the basis of the foregoing, I find no merit to thedertaken unilaterally. Although the contract had expired, allegation that the reductions in hours were violative ofit is settled law that upon expiration of a contract an em- Section 8(a)(5) and (1) of the Act.ployer is obligated to notify and bargain with the em-ployees' collective-bargaining representative before it (6) Nonpayment of holiday paymakes changes in conditions of employment. As Re- A X st I o the c w expre ospondent did not do so, its conduct was violative of Sec-^ ArtlcleXII, sectionI ofthecontractwhlchexpire ontion 8(aX5) and (1) of the Act.oDecember 7, 1979, provided for paid holidays on Christ-t ion 8(a) and r 1) of. the Act. ^masEve Day, Christmas Day, New Year's Eve Day,In his brief, the General Counsel argues that Respond- a ew Year's Day. On December 18, 1979, Respond-ent's policy relative to clocking in and out affected not e p a n ta b o t uonly Wagner and Ferguson, but also first shift employ- at Cummins Company it was forced to have a corre-ees. As to first shift employees, he argues that they were , a t i accordance with companyasked to forgo their lunch breaks or be docked in pay. I policy any employee on layoff for 3 or more consecutivereject the argument for lack of proof. No employee testi- days in conjunction with a holiday would not receivefied that he or she was required to forgo lunchbreaks or holiday paysuffer a loss of pay, and the notation "no lunch" on cer- T G Cus c t i ntain timecards of first-shift employees is insufficient to TheGeneralCounselcontendspoie in not paying em-support General Counsel's position p10^ee holtday pa as, prove lnthecontract; Re-spondent engaged in unilateral conduct violative of Sec-(5) Reduction in hours tion8(a)5) and (1) of the Act. Although Respondent ad-verted to a company policy in its December 18 notice,The complaint alleges that since on or about Septem- no such policy was shown to exist and Respondent ad-ber 25, 1979, Respondent unilaterally reduced the hours verts to no contractual provision in defense of its con-of work of its employees. The record indicates that ef- duct. Rather, it contends that its conduct was justified byfective September 25, 1979, Naomi Thompson's hours of overriding economic considerations. The argument bor-work were reduced from 5 hours to 4 hours per day ders on the frivolous. Respondent's situation before thewithout notice to the Union. In May 1980, Wagner's holiday period in 1979 was precisely the same as in earli-hours were reduced from 6-1/2 per day to 5-1/2 hours er years. The situation was different only in that after theper day. Prior to the week ending May 16, 1980, Bennett regular holiday period Cummins contemplated a briefhad generally been paid for 7-1/2 hours per day (except layoff. Thus, no need for a layoff of Respondent's em-for the weeks ending April 25 and May 2 and 9). By the ployees until after the holiday period. By its notice, Re-week ending May 16, 1980, her hours had been reduced spondent undertook to accelerate any layoff with no de-to 6 hours per day. Wagner testified that in May she was monstrable purpose or saving other than the deprivationtold that her hours of work were being reduced to 5-1/2 of holiday pay to employees who had been regularly em-hours per day. The weekly operating reports confirm ployed. Such conduct clearly constituted a unilateralthis, but the reduction appears to have lasted only 1 change in working conditions, and, as noted above, al-CUMMINS COMPONENT PLANT 465son's hours of pay were reduced from 5 hours per day to month. It appears that about the same time Ferguson's4-1/2 hours per day. How long this situation persisted is hours were reduced from 4-1/2 hours to 4 hours per day.not entirely clear, because it appears that Ferguson's Respondent contends that these reductions in hourshours of work may heve been reduced sometime in were not violative of the Act but were within its rightsMarch and he continued to receive pay for 4-1/2 hours. under the management rights clause of the agreement.The matter is one of remedy which can be resolved in Moreover, Respondent points out that reduction in hourscompliance. had occurred in the past.Wagner's timecards and her pay records also confirm In my judgment, the reduction of hours shown to haveher testimony. There were no "break" entries on her ti- occurred herein clearly fell within the scope of the man-mecards before January 1980. In the week ending Janu- agement-rights clause which provided, in pertinent part:ary 11, there is one handwritten "break" entry. Similarly, "The existing and continuing rights of management shall"break" entries appear for the weeks ending February 1, include, but not be limited to, the right to schedule oper-8, and 22. Even more significant, and as was the case ations and employees, hire, discipline, demote, or dis-with Ferguson, although Wagner was clocking in and charge for just cause; layoff employees for lack of work,out at the same times as before, beginning with the week manage, direct, and supervise its operations ...." Thus,ending January 11, 1980, her hours of pay were reduced the clause reserves to management such matters asfrom 7 hours a day to 6-1/2 hours a day, a situation scheduling operations and employees and the layoff ofwhich persisted until the week ending May 2, 1980. employees for lack of work, matters closely related toIn short, Respondent's records corroborate the testi- such a matter as a decision to reduce hours. In this con-mony of Wagner and Ferguson and clearly refute the as- nection, it is noted that article VII, section 1, which re-sertion that no change occurred either in procedure or lates to hours of work provided that "Insofar as work ispay. Cox's testimony that the clocking out was begun at deemed necessary, the normal work week shall consist ofthe behest of Wagner is not credited. five (5) days of eight (8) hours each ...." The phraseAs noted earlier, this conduct is alleged to have consti- "Insofar as work is deemed necessary" appears clearly totuted unilateral conduct violative of Section 8(a)(5) and vest in management the right to make the reductions in(1) of the Act. It is clear the conduct represented a hours herein described.change in conditions of employment and that it was un- On the basis of the foregoing, I find no merit to thedertaken unilaterally. Although the contract had expired, allegation that the reductions in hours were violative ofit is settled law that upon expiration of a contract an em- Section 8(a)(5) and (1) of the Act.ployer is obligated to notify and bargain with the em-ployees' collective-bargaining representative before it (6) Nonpayment of holiday paymakes changes in conditions of employment. As Re- A X st I o the c w expre ospondent did not do so, its conduct was violative of Sec-^ ArtlcleXII, sectionI ofthecontractwhlchexpire ontion 8(aX5) and (1) of the Act.oDecember 7, 1979, provided for paid holidays on Christ-t ion 8(a) and r 1) of. the Act. ^masEve Day, Christmas Day, New Year's Eve Day,In his brief, the General Counsel argues that Respond- a ew Year's Day. On December 18, 1979, Respond-ent's policy relative to clocking in and out affected not e p a n ta b o t uonly Wagner and Ferguson, but also first shift employ- at Cummins Company it was forced to have a corre-ees. As to first shift employees, he argues that they were , a t i accordance with companyasked to forgo their lunch breaks or be docked in pay. I policy any employee on layoff for 3 or more consecutivereject the argument for lack of proof. No employee testi- days in conjunction with a holiday would not receivefied that he or she was required to forgo lunchbreaks or holiday paysuffer a loss of pay, and the notation "no lunch" on cer- T G Cus c t i ntain timecards of first-shift employees is insufficient to TheGeneralCounselcontendspoie in not paying em-support General Counsel's position p10^ee holtday pa as, prove lnthecontract; Re-spondent engaged in unilateral conduct violative of Sec-(5) Reduction in hours tion8(a)5) and (1) of the Act. Although Respondent ad-verted to a company policy in its December 18 notice,The complaint alleges that since on or about Septem- no such policy was shown to exist and Respondent ad-ber 25, 1979, Respondent unilaterally reduced the hours verts to no contractual provision in defense of its con-of work of its employees. The record indicates that ef- duct. Rather, it contends that its conduct was justified byfective September 25, 1979, Naomi Thompson's hours of overriding economic considerations. The argument bor-work were reduced from 5 hours to 4 hours per day ders on the frivolous. Respondent's situation before thewithout notice to the Union. In May 1980, Wagner's holiday period in 1979 was precisely the same as in earli-hours were reduced from 6-1/2 per day to 5-1/2 hours er years. The situation was different only in that after theper day. Prior to the week ending May 16, 1980, Bennett regular holiday period Cummins contemplated a briefhad generally been paid for 7-1/2 hours per day (except layoff. Thus, no need for a layoff of Respondent's em-for the weeks ending April 25 and May 2 and 9). By the ployees until after the holiday period. By its notice, Re-week ending May 16, 1980, her hours had been reduced spondent undertook to accelerate any layoff with no de-to 6 hours per day. Wagner testified that in May she was monstrable purpose or saving other than the deprivationtold that her hours of work were being reduced to 5-1/2 of holiday pay to employees who had been regularly em-hours per day. The weekly operating reports confirm ployed. Such conduct clearly constituted a unilateralthis, but the reduction appears to have lasted only 1 change in working conditions, and, as noted above, al- 466 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the contract had expired, Respondent was obli- 1. None of the current employees were employees atgated to notify and bargain with the Union before it the time of the first contract in 1973.changed existing conditions of employment. According- This is insufficient basis to question the Union's major-ly, as it did not do so, its conduct was violative Section ity status as the Board has long held that turnover8(a)(5) and (1) of the Act. among employees cannot, by itself, be used as a basis forbelief that a union has lost majority status since it is pre-b. The refusal to meet and bargain sumed new employees will support the Union in theBy letter dated October 2, 1979, the Union requested same ratio as those whom they have replaced.8Therethat Respondent meet with it for the purpose of negotiat- was no rebuttal of that presumption here. To the con-ing a new agreement, suggesting a meeting date of Octo- trary, all the employees employed at the time Respond-ber 22. Respondent did not reply to the letter. ent refused to bargain had joined the Union and author-By letter dated January 15, 1980, the Union again de- ized dues checkoff True, union membership was re-manded that Respondent meet and bargain with it over a quired by the contract, but dues checkoff is voluntarynew agreement and also with regard to unilateral and no employees had requested revocation of dueschanges made by Respondent. By letter dated January checkoff until after Respondent's refusal to bargain.29, 1980, Respondent acknowledged receipt of the Octo- 2. Receipt of a copy of the RD petition from theber 2, 1979, and January 15, 1980, requests and asserted a NLRB advising that 7 out of 10 employees wanted angood-faith doubt that the Union represented its employ- election.ees. There was no express refusal to meet, but the letter Initially, Klassen testified that he knew that 7 out of 10stated the Union's demand was being forwarded to coun- employees had signed the showing of interest statementsel. No further reply was ever made. I construe Re- because he had received a copy from the Regionalspondent's response to constitute a refusal to meet and Office. However, after further examination, he admittedbargain. The question is whether or not it had an obliga- he was not certain that was so. He may very well havetion to do so. known how many employees had signed the showing ofThe law is well settled that after the expiration of the interest because of Cox's participation in the RD electioncertification year, a certified union enjoys a rebuttal pre- and the showing of interest statement, as describedsumption that its majority status continued. In order to above, but he would not normally receive such informa-overcome the presumption, an employer who questions ton from the Regional Office because that would notthe Union's majority status must affirmatively show accord with Regional Office practice. In any event, Re-either (1) that at the time of the refusal the Union in fact spondent could not rely on the RD petition and theno longer enjoyed majority status, or (2) that the em- showing of interest statement because of supervisoryployer's refusal was predicated on a good-faith and rea- taint in the preparation of the petition and the showingsonably grounded doubt of the Union's continued major- of interest.ity status. As to the second of these, i.e., good-faith 3. The absence of union activity, e.g., lack of uniondoubt, two prerequisites for sustaining the defense are meetings, or contacts with Klassen relative to grievances.that the asserted doubt must be based on objective con- On the matter of union meetings, it does not appearsiderations and it must not have been advanced for the that any were being held in the period immediately pre-purpose of gaining time in which to undermine the ceding Respondent's refusal to bargain, but I fail to seeUnion. Terrell Machine Company, 173 NLRB 1480 how this demonstrates lack of employee support. The(1969), enfd. 427 F.2d 1088 (4th Cir. 1970). Union was a viable organization as shown by the factA threshold question is when Respondent's refusal to that it had notified Respondent of a dues increase to bebargain occurred. The complaint alleges that it occurred deducted from employee wages. On the matter of griev-on January 24, 1980. However, as noted above, the ances, several employees had been reinstated pursuant toUnion mailed a letter to Respondent requesting to meet a grievance and arbitration proceeding in 1978, duringand bargain on October 2, 1979, and Klassen admitted the term of the contract. Moreover, until Septemberreceipt of the letter within a day or two. It is undisputed 1979, the employees had a shop steward, Sally Holland,that Respondent never responded to the request. No ex- who, according to Cox, quit her job because she wasplanation was offered for such refusal, but it is evident pestered with too many complaints.when one considers Respondent's conduct after October In short, the record does not support a finding of2, 1979, that its failure to respond was, in effect, a refusal union inactivity such as to warrant Respondent question-to meet and bargain with the Union at that time, rather ing the Union's majority status.than at the later date of January 24. As a matter of fact, 4. At a meeting of employees in August, he had toldthe refusal of January 24 only confirms the intent of Re- employees that he had been notified by the Union of aspondent's failure to respond in October. Accordingly, in dues increase from $5 to $7.50 per month and the em-determining whether there existed objective consider- ployees had become upset and told him they did notations to doubt the Union's majority status, inquiry must know what they were paying dues for because the Unionbe addressed to the conditions which existed in the was doing nothing for them.period on and after October 2, 1979. I fail to see how this supports a good-faith doubt ofThe objective consideration relied on by Respondent majority status. Significantly, however upset the employ-for doubting the Union's majority status were, accordingto Klassen, the following: Laystrom Manufacturing Co., 151 NLRB 1482 (1965).466 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the contract had expired, Respondent was obli- 1. None of the current employees were employees atgated to notify and bargain with the Union before it the time of the first contract in 1973.changed existing conditions of employment. According- This is insufficient basis to question the Union's major-ly, as it did not do so, its conduct was violative Section ity status as the Board has long held that turnover8(a)(5) and (1) of the Act. among employees cannot, by itself, be used as a basis forbelief that a union has lost majority status since it is pre-b. The refusal to meet and bargain sumed new employees will support the Union in theBy letter dated October 2, 1979, the Union requested sameratioas those whom they have replaced. Therethat Respondent meet with it for the purpose of negotiat- wasno rebuttal of that presumption here. To the con-ing a new agreement, suggesting a meeting date of Octo- trary, all the employees employed at the time Respond-ber 22. Respondent did not reply to the letter. entrefusedto bargain had joined the Union and author-By letter dated January 15, 1980, the Union again de- izedduescheckoff True, union membership was re-manded that Respondent meet and bargain with it over a quiredby thecontract, but dues checkoff is voluntarynew agreement and also with regard to unilateral and no employees had requested revocation of dueschanges made by Respondent. By letter dated January checkoffuntil afterRespondent's refusal to bargain.29, 1980, Respondent acknowledged receipt of the Octo- 2. Receipt ofa copy of the RD petition from theber 2, 1979, and January 15, 1980, requests and asserted a NLRBadvising that 7 out of 10 employees wanted angood-faith doubt that the Union represented its employ- election.ees. There was no express refusal to meet, but the letter Initially, Klassen testified that he knew that 7 out of 10stated the Union's demand was being forwarded to coun- employees had signed the showing of interest statementsel. No further reply was ever made. I construe Re- because he had received a copy from the Regionalspondent's response to constitute a refusal to meet and Office. However, after further examination, he admittedbargain. The question is whether or not it had an obliga- hewas not certain that was so. He may very well havetion to do so. known how many employees had signed the showing ofThe law is well settled that after the expiration of the interest because of Cox's participation in the RD electioncertification year, a certified union enjoys a rebuttal pre- and the showing of interest statement, as describedsumption that its majority status continued. In order to above, but he would not normally receive such informa-overcome the presumption, an employer who questions tion from the Regional Office because that would notthe Union's majority status must affirmatively show accord with Regional Office practice. In any event, Re-either (1) that at the time of the refusal the Union in fact spondent could not rely on the RD petition and theno longer enjoyed majority status, or (2) that the em- showing of interest statement because of supervisoryployer's refusal was predicated on a good-faith and rea- taint in the preparation of the petition and the showingsonably grounded doubt of the Union's continued major- of interest.ity status. As to the second of these, i.e., good-faith 3. The absence of union activity, e.g., lack of uniondoubt, two prerequisites for sustaining the defense are meetings, or contacts with Klassen relative to grievances.that the asserted doubt must be based on objective con- On the matter of union meetings, it does not appearsiderations and it must not have been advanced for the that any were being held in the period immediately pre-purpose of gaining time in which to undermine the ceding Respondent's refusal to bargain, but I fail to seeUnion. Terrell Machine Company, 173 NLRB 1480 how this demonstrates lack of employee support. The(1969), enfd. 427 F.2d 1088 (4th Cir. 1970). Union was a viable organization as shown by the factA threshold question is when Respondent's refusal to that it had notified Respondent of a dues increase to bebargain occurred. The complaint alleges that it occurred deducted from employee wages. On the matter of griev-on January 24, 1980. However, as noted above, the ances, several employees had been reinstated pursuant toUnion mailed a letter to Respondent requesting to meet a grievance and arbitration proceeding in 1978, duringand bargain on October 2, 1979, and Klassen admitted the term of the contract. Moreover, until Septemberreceipt of the letter within a day or two. It is undisputed 1979, the employees had a shop steward, Sally Holland,that Respondent never responded to the request. No ex- who, according to Cox, quit her job because she wasplanation was offered for such refusal, but it is evident pestered with too many complaints.when one considers Respondent's conduct after October In short, the record does not support a finding of2, 1979, that its failure to respond was, in effect, a refusal union inactivity such as to warrant Respondent question-to meet and bargain with the Union at that time, rather ing the Union's majority status.than at the later date of January 24. As a matter of fact, 4. At a meeting of employees in August, he had toldthe refusal of January 24 only confirms the intent of Re- employees that he had been notified by the Union of aspondent's failure to respond in October. Accordingly, in dues increase from $5 to $7.50 per month and the em-determining whether there existed objective consider- ployees had become upset and told him they did notations to doubt the Union's majority status, inquiry must know what they were paying dues for because the Unionbe addressed to the conditions which existed in the was doing nothing for them.period on and after October 2, 1979. I fail to see how this supports a good-faith doubt ofThe objective consideration relied on by Respondent majority status. Significantly, however upset the employ-for doubting the Union's majority status were, accordingto Klassen, the following: Laystrom Manufacturing Co., 151 NLRB 1482 (1965).466 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the contract had expired, Respondent was obli- 1. None of the current employees were employees atgated to notify and bargain with the Union before it the time of the first contract in 1973.changed existing conditions of employment. According- This is insufficient basis to question the Union's major-ly, as it did not do so, its conduct was violative Section ity status as the Board has long held that turnover8(a)(5) and (1) of the Act. among employees cannot, by itself, be used as a basis forbelief that a union has lost majority status since it is pre-b. The refusal to meet and bargain sumed new employees will support the Union in theBy letter dated October 2, 1979, the Union requested sameratio as those whom they have replaced.' Therethat Respondent meet with it for the purpose of negotiat- wasno rebuttal of that presumption here. To the con-ing a new agreement, suggesting a meeting date of Octo- trary, all the employees employed at the time Respond-ber 22. Respondent did not reply to the letter. ent refusedto bargain had joined the Union and author-By letter dated January 15, 1980, the Union again de- izedduescheckoff True, union membership was re-manded that Respondent meet and bargain with it over a quiredby thecontract, but dues checkoff is voluntarynew agreement and also with regard to unilateral and no employees had requested revocation of dueschanges made by Respondent. By letter dated January checkoffuntil afterRespondent's refusal to bargain.29, 1980, Respondent acknowledged receipt of the Octo- 2. Receipt of a copy of the RD petition from theber 2, 1979, and January 15, 1980, requests and asserted a NLRBadvising that 7 out of 10 employees wanted angood-faith doubt that the Union represented its employ- election.ees. There was no express refusal to meet, but the letter Initially, Klassen testified that he knew that 7 out of 10stated the Union's demand was being forwarded to coun- employees had signed the showing of interest statementsel. No further reply was ever made. I construe Re- because he had received a copy from the Regionalspondent's response to constitute a refusal to meet and Office. However, after further examination, he admittedbargain. The question is whether or not it had an obliga- he was not certain that was so. He may very well havetion to do so. known how many employees had signed the showing ofThe law is well settled that after the expiration of the interest because of Cox's participation in the RD electioncertification year, a certified union enjoys a rebuttal pre- and the showing of interest statement, as describedsumption that its majority status continued. In order to above, but he would not normally receive such informa-overcome the presumption, an employer who questions tion from the Regional Office because that would notthe Union's majority status must affirmatively show accord with Regional Office practice. In any event, Re-either (1) that at the time of the refusal the Union in fact spondent could not rely on the RD petition and theno longer enjoyed majority status, or (2) that the em- showing of interest statement because of supervisoryployer's refusal was predicated on a good-faith and rea- taint in the preparation of the petition and the showingsonably grounded doubt of the Union's continued major- of interest.ity status. As to the second of these, i.e., good-faith 3. The absence of union activity, e.g., lack of uniondoubt, two prerequisites for sustaining the defense are meetings, or contacts with Klassen relative to grievances.that the asserted doubt must be based on objective con- On the matter of union meetings, it does not appearsiderations and it must not have been advanced for the that any were being held in the period immediately pre-purpose of gaining time in which to undermine the ceding Respondent's refusal to bargain, but I fail to seeUnion. Terrell Machine Company, 173 NLRB 1480 how this demonstrates lack of employee support. The(1969), enfd. 427 F.2d 1088 (4th Cir. 1970). Union was a viable organization as shown by the factA threshold question is when Respondent's refusal to that it had notified Respondent of a dues increase to bebargain occurred. The complaint alleges that it occurred deducted from employee wages. On the matter of griev-on January 24, 1980. However, as noted above, the ances, several employees had been reinstated pursuant toUnion mailed a letter to Respondent requesting to meet a grievance and arbitration proceeding in 1978, duringand bargain on October 2, 1979, and Klassen admitted the term of the contract. Moreover, until Septemberreceipt of the letter within a day or two. It is undisputed 1979, the employees had a shop steward, Sally Holland,that Respondent never responded to the request. No ex- who, according to Cox, quit her job because she wasplanation was offered for such refusal, but it is evident pestered with too many complaints.when one considers Respondent's conduct after October In short, the record does not support a finding of2, 1979, that its failure to respond was, in effect, a refusal union inactivity such as to warrant Respondent question-to meet and bargain with the Union at that time, rather ing the Union's majority status.than at the later date of January 24. As a matter of fact, 4. At a meeting of employees in August, he had toldthe refusal of January 24 only confirms the intent of Re- employees that he had been notified by the Union of aspondent's failure to respond in October. Accordingly, in dues increase from $5 to $7.50 per month and the em-determining whether there existed objective consider- ployees had become upset and told him they did notations to doubt the Union's majority status, inquiry must know what they were paying dues for because the Unionbe addressed to the conditions which existed in the was doing nothing for them.period on and after October 2, 1979. I fail to see how this supports a good-faith doubt ofThe objective consideration relied on by Respondent majority status. Significantly, however upset the employ-for doubting the Union's majority status were, accordingto Klassen, the following: Laystrom Manufacturing Co., 151 NLRB 1482 (1965).466 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough the contract had expired, Respondent was obli- 1. None of the current employees were employees atgated to notify and bargain with the Union before it the time of the first contract in 1973.changed existing conditions of employment. According- This is insufficient basis to question the Union's major-ly, as it did not do so, its conduct was violative Section ity status as the Board has long held that turnover8(a)(5) and (1) of the Act. among employees cannot, by itself, be used as a basis forbelief that a union has lost majority status since it is pre-b. The refusal to meet and bargain sumed new employees will support the Union in theBy letter dated October 2, 1979, the Union requested sameratio as those whom they have replaced.' Therethat Respondent meet with it for the purpose of negotiat- wasno rebuttal of that presumption here. To the con-ing a new agreement, suggesting a meeting date of Octo- trary, all the employees employed at the time Respond-ber 22. Respondent did not reply to the letter. ent refusedto bargain had joined the Union and author-By letter dated January 15, 1980, the Union again de- izedduescheckoff True, union membership was re-manded that Respondent meet and bargain with it over a quiredby thecontract, but dues checkoff is voluntarynew agreement and also with regard to unilateral and no employees had requested revocation of dueschanges made by Respondent. By letter dated January checkoffuntil afterRespondent's refusal to bargain.29, 1980, Respondent acknowledged receipt of the Octo- 2. Receipt of a copy of the RD petition from theber 2, 1979, and January 15, 1980, requests and asserted a NLRBadvising that 7 out of 10 employees wanted angood-faith doubt that the Union represented its employ- election.ees. There was no express refusal to meet, but the letter Initially, Klassen testified that he knew that 7 out of 10stated the Union's demand was being forwarded to coun- employees had signed the showing of interest statementsel. No further reply was ever made. I construe Re- because he had received a copy from the Regionalspondent's response to constitute a refusal to meet and Office. However, after further examination, he admittedbargain. The question is whether or not it had an obliga- he was not certain that was so. He may very well havetion to do so. known how many employees had signed the showing ofThe law is well settled that after the expiration of the interest because of Cox's participation in the RD electioncertification year, a certified union enjoys a rebuttal pre- and the showing of interest statement, as describedsumption that its majority status continued. In order to above, but he would not normally receive such informa-overcome the presumption, an employer who questions tion from the Regional Office because that would notthe Union's majority status must affirmatively show accord with Regional Office practice. In any event, Re-either (1) that at the time of the refusal the Union in fact spondent could not rely on the RD petition and theno longer enjoyed majority status, or (2) that the em- showing of interest statement because of supervisoryployer's refusal was predicated on a good-faith and rea- taint in the preparation of the petition and the showingsonably grounded doubt of the Union's continued major- of interest.ity status. As to the second of these, i.e., good-faith 3. The absence of union activity, e.g., lack of uniondoubt, two prerequisites for sustaining the defense are meetings, or contacts with Klassen relative to grievances.that the asserted doubt must be based on objective con- On the matter of union meetings, it does not appearsiderations and it must not have been advanced for the that any were being held in the period immediately pre-purpose of gaining time in which to undermine the ceding Respondent's refusal to bargain, but I fail to seeUnion. Terrell Machine Company, 173 NLRB 1480 how this demonstrates lack of employee support. The(1969), enfd. 427 F.2d 1088 (4th Cir. 1970). Union was a viable organization as shown by the factA threshold question is when Respondent's refusal to that it had notified Respondent of a dues increase to bebargain occurred. The complaint alleges that it occurred deducted from employee wages. On the matter of griev-on January 24, 1980. However, as noted above, the ances, several employees had been reinstated pursuant toUnion mailed a letter to Respondent requesting to meet a grievance and arbitration proceeding in 1978, duringand bargain on October 2, 1979, and Klassen admitted the term of the contract. Moreover, until Septemberreceipt of the letter within a day or two. It is undisputed 1979, the employees had a shop steward, Sally Holland,that Respondent never responded to the request. No ex- who, according to Cox, quit her job because she wasplanation was offered for such refusal, but it is evident pestered with too many complaints.when one considers Respondent's conduct after October In short, the record does not support a finding of2, 1979, that its failure to respond was, in effect, a refusal union inactivity such as to warrant Respondent question-to meet and bargain with the Union at that time, rather ing the Union's majority status.than at the later date of January 24. As a matter of fact, 4. At a meeting of employees in August, he had toldthe refusal of January 24 only confirms the intent of Re- employees that he had been notified by the Union of aspondent's failure to respond in October. Accordingly, in dues increase from $5 to $7.50 per month and the em-determining whether there existed objective consider- ployees had become upset and told him they did notations to doubt the Union's majority status, inquiry must know what they were paying dues for because the Unionbe addressed to the conditions which existed in the was doing nothing for them.period on and after October 2, 1979. I fail to see how this supports a good-faith doubt ofThe objective consideration relied on by Respondent majority status. Significantly, however upset the employ-for doubting the Union's majority status were, accordingto Klassen, the following: Laystrom Manufacturing Co., 151 NLRB 1482 (1965). CUMMINS COMPONENT PLANT 467ees were about the dues increase, no employee indicated THE REMEDYat the meeting that he or she no longer wanted to be Having found that Respondent has engaged in unfairHaving found that Respondent has engaged in unfairrepresented by the Union. (The employees may not have labor practices in violation of Section 8(a) and (5) oflabor practices in violation of Section 8(a)(l) and (5) ofknown at the time that they could rid themselves of the the Act I shall recommend that it be ordered to ceaseUnion.) Employee Hiten did inquire about the matter in and desist therefrom and take appropriate and affirmativelate September, but the true wishes of the employees action designed to effectuate the policies of the Act. Incannot be ascertained by what happened thereafter be- particular, I shall recommend that Lois Wagner andcause of Respondent's interference in the decertification Mike Ferguson be made whole for any wages lost byprocess. reason of Respondent's unilateral change relative to5. On October 5, a union representative failed to meet clocking out for breaks, and that all employees who oth-with Klassen as agreed. erwise fulfilled the requirements of holiday pay be madeI fail to see how this relates to employee sentiment. whole by payment to them for 4 days of holiday pay forIn short, the record does not support Respondent's as- the Christmas 1979 holiday period, with interest thereonsertion that there existed objective considerations to jus- in accordance with Florida Steel Corporation, 231 NLRBtify its questioning the Union's majority status. In reach- 651 (1977). As to Respondent's discontinuance of duesing this conclusion, I have adverted to Respondent's un- checkoff for those employees who were unlawfully solic-lawful conduct relative to the RD petition, but its unlaw- ited to revoke their authorizations, I shall not recom-ful conduct did not consist only in the unlawful assist- mend that Respondent remit dues to the Union in lightance in the preparation of the RD petition. In addition, of Peerless Roofing Co., Ltd., 247 NLRB 500 (1980).there was Cox's unlawful interrogation of Wagner inearly August; Cox's promise of more money if the em- CONCLUSIONS OF LAWployees did not have a union; and Cox's remark to Fer- 1. Respondent is an employer engaged in commerceguson that working conditions would be a lot better off within the meaning of Section 2(6) and (7) of the Act.with the Union out. Such remarks would tend to dissi- 2. Hotel and Restaurant Employees and Bartenderspate the Union's majority status and one of the condi- Union, Local No. 58, AFL-CIO, is a labor organizationtions for the assertion of a good-faith doubt is that it is within the meaning of Section 2(5) of the Act.asserted in a context free of unfair labor practices. 3. All full-time and regular part-time employees of Re-Cox's interrogation of Wagner and her promises to spondent employed at its food service operation at theWagner and Ferguson may not seem sufficiently serious Cummins facility in Walesboro, Indiana, exclusive of allto deny employees an opportunity to vote on whether clerical employees, all confidential employees, all profes-they still desire union representation, but Respondent's sional employees, all guards and supervisors as defined inunlawful conduct did not end there. To the contrary, for the Act, constitute a unit appropriate for the purpose ofa period of months, and in a variety of ways, Respondent collective bargaining within the meaning of Section 9(b)had been guilty of unfair labor practices which demon- of the Act.strate that its refusal to meet and bargain with the Union 4. At all times material herein, the Union has been theafter its October 2 request was designed to gain time to exclusive representative of the employees in the aforesaidundermine further whatever support remained for union appropriate unit for the purposes of collective bargainingrepresentation. Thus, there are Cox's threats of a cut in within the meaning of Section 9(a) of the Act.hours if the Union won the RD election, the threat to 5. By its acts of interference, restraint, and coerciondischarge whoever went to the Board, the denial of holi- designed to undermine the Union and erode its supportday pay, the solicitation of revocations of dues checkoff, among employees, by its unilateral change in clockingand the requirement that Wagner and Ferguson to clock out for breaks and failure to pay holiday pay, and by re-out for breaks. Such unlawful conduct precludes Re- fusing to meet and bargain with the Union relative tospondent from asserting any good-faith doubt of the rates of pay, wages, hours of work, and conditions ofUnion's continued majority status. employment, Respondent has engaged in, and is engag-On the basis of the foregoing, I find that by its acts of ing in, unfair labor practices within the meaning of Sec-interference, restraint, and coercion designed to under- tions 8(aX5) and 2(6) and (7) of the Act.mine the Union and erode its support among employees 6. By questioning employees about their union senti-and by refusing since on or about October 2, 1979, to ments or activities and their cooperation with the Na-meet and bargain with the Union, Respondent has violat- tional Labor Relations Board in the processing of casesed Section 8(a)(5) and (1) of the Act. in a manner and under circumstances tending to coerceemployees in the exercise of Section 7 rights, by creatingIII. THE EFFECT OF THE UNFAIR LABOR PRACTICES the impression that the union activities of the employeesUPON COMMERCE were under surveillance, by promises of higher wages,improved working conditions, or other benefits, byThe activities of Respondent as set forth above, occur- threats of a reduction in hours if the employees selectedring in connection with operations described above, have the Union in an election, by assisting employees in thea close, intimate, and substantial relationship to trade, filing of a decertification petition, by soliciting employeestraffic, and commerce among the several States and tend to revoke dues-checkoff authorizations, by prohibitingto lead to labor disputes burdening and obstructing con- employees from talking about the Union on nonworkingmerce and the free flow of commerce. time, and by threats to discharge employees for cooper-CUMMINS COMPONENT PLANT 467ees were about the dues increase, no employee indicated THE REMEDYat the meeting that he or she no longer wanted to be H f ta Rpd h e in unfar., , ,, ,r * FTI- i .i-Having found that Respondent has engaged in unfairrepresented by the Union. (The employees may not have l p in v o S 8 1 a , of, -, ,, * ., ., ,.'.,',, ' -.labor practices in violation of Section 8(a)(l) and (5) ofknown at the time that they could rid themselves of the te Act, I shall recommend that it be ordered to ceaseUnion.) Employee Hiten did inquire about the matter in and desist therefrom and take appropriate and affirmativelate September, but the true wishes of the employees action designed to effectuate the policies of the Act. Incannot be ascertained by what happened thereafter be- particular, I shall recommend that Lois Wagner andcause of Respondent's interference in the decertification Mike Ferguson be made whole for any wages lost byprocess. reason of Respondent's unilateral change relative to5. On October 5, a union representative failed to meet clocking out for breaks, and that all employees who oth-with Klassen as agreed. erwise fulfilled the requirements of holiday pay be madeI fail to see how this relates to employee sentiment,. whole by payment to them for 4 days of holiday pay forIn short, the record does not support Respondent's as- the Christmas 1979 holiday period, with interest thereonsertion that there existed objective considerations to jus- in accordance with Florida Steel Corporation, 231 NLRBtify its questioning the Union's majority status. In reach- 651 (1977). As to Respondent's discontinuance of duesing this conclusion, I have adverted to Respondent's un- checkoff for those employees who were unlawfully solic-lawful conduct relative to the RD petition, but its unlaw- ited to revoke their authorizations, I shall not recom-ful conduct did not consist only in the unlawful assist- mend that Respondent remit dues to the Union in lightance in the preparation of the RD petition. In addition, of Peerless Roofing Co., Ltd., 247 NLRB 500 (1980).there was Cox's unlawful interrogation of Wagner inearly August; Cox's promise of more money if the em-CONCLUSIONS OF LAWployees did not have a union; and Cox's remark to Fer- i. Respondent is an employer engaged in commerceguson that working conditions would be a lot better off within the meaning of Section 2(6) and (7) of the Act.with the Union out. Such remarks would tend to dissi- 2. Hotel and Restaurant Employees and Bartenderspate the Union's majority status and one of the condi- Union, Local No. 58, AFL-CIO, is a labor organizationtions for the assertion of a good-faith doubt is that it is within the meaning of Section 2(5) of the Act.asserted in a context free of unfair labor practices. 3. All full-time and regular part-time employees of Re-Cox's interrogation of Wagner and her promises to spondent employed at its food service operation at theWagner and Ferguson may not seem sufficiently serious Cummins facility in Walesboro, Indiana, exclusive of allto deny employees an opportunity to vote on whether clerical employees, all confidential employees, all profes-they still desire union representation, but Respondent's sional employees, all guards and supervisors as defined inunlawful conduct did not end there. To the contrary, for the Act, constitute a unit appropriate for the purpose ofa period of months, and in a variety of ways, Respondent collective bargaining within the meaning of Section 9(b)had been guilty of unfair labor practices which demon- of the Act.strate that its refusal to meet and bargain with the Union 4. At all times material herein, the Union has been theafter its October 2 request was designed to gain time to exclusive representative of the employees in the aforesaidundermine further whatever support remained for union appropriate unit for the purposes of collective bargainingrepresentation. Thus, there are Cox's threats of a cut in within the meaning of Section 9(a) of the Act.hours if the Union won the RD election, the threat to 5. By its acts of interference, restraint, and coerciondischarge whoever went to the Board, the denial of holi- designed to undermine the Union and erode its supportday pay, the solicitation of revocations of dues checkoff, among employees, by its unilateral change in clockingand the requirement that Wagner and Ferguson to clock out for breaks and failure to pay holiday pay, and by re-out for breaks. Such unlawful conduct precludes Re- fusing to meet and bargain with the Union relative tospondent from asserting any good-faith doubt of the ratesof pay, wages, hours of work, and conditions ofUnion's continued majority status. employment, Respondent has engaged in, and is engag-On the basis of the foregoing, I find that by its acts of in" in, unfair labor practices within the meaning of Sec-interference, restraint, and coercion designed to under- tions8(aX5) and 2(6) and (7) of the Act.mine the Union and erode its support among employees 6. By questioning employees about their union senti-and by refusing since on or about October 2, 1979, to ments oractivitiesand their cooperation with the Na-meet and bargain with the Union, Respondent has violat- tionalLaborRelations Board in the processing of casesed Section 8(a)(5) and (1) of the Act. in amanner and under circumstances tending to coerceemployees in the exercise of Section 7 rights, by creatingIll. THE EFFECT OF THE UNFAIR LABOR PRACTICES theimpression that the union activities of the employeesUPON COMMERCE were under surveillance, by promises of higher wages,improved working conditions, or other benefits, byThe activities of Respondent as set forth above, occur- threats of a reduction in hours if the employees selectedring in connection with operations described above, have the Union in an election, by assisting employees in thea close, intimate, and substantial relationship to trade, filing of a decertification petition, by soliciting employeestraffic, and commerce among the several States and tend to revoke dues-checkoff authorizations, by prohibitingto lead to labor disputes burdening and obstructing com- employees from talking about the Union on nonworkingmerce and the free flow of commerce. time, and by threats to discharge employees for cooper-CUMMINS COMPONENT PLANT 467ees were about the dues increase, no employee indicated THE REMEDYat the meeting that he or she no longer wanted to be H f ta Rpd h e in unfar., , ,, ,r * FTI- i .i-Having found that Respondent has engaged in unfairrepresented by the Union. (The employees may not have l p in v o S 8 1 a , of, -, ,, * ., ., ,.'.,',, ' -.labor practices in violation of Section 8(a)(l) and (5) ofknown at the time that they could rid themselves of the te Act, I shall recommend that it be ordered to ceaseUnion.) Employee Hiten did inquire about the matter in and desist therefrom and take appropriate and affirmativelate September, but the true wishes of the employees action designed to effectuate the policies of the Act. Incannot be ascertained by what happened thereafter be- particular, I shall recommend that Lois Wagner andcause of Respondent's interference in the decertification Mike Ferguson be made whole for any wages lost byprocess. reason of Respondent's unilateral change relative to5. On October 5, a union representative failed to meet clocking out for breaks, and that all employees who oth-with Klassen as agreed. erwise fulfilled the requirements of holiday pay be madeI fail to see how this relates to employee sentiment,. whole by payment to them for 4 days of holiday pay forIn short, the record does not support Respondent's as- the Christmas 1979 holiday period, with interest thereonsertion that there existed objective considerations to jus- in accordance with Florida Steel Corporation, 231 NLRBtify its questioning the Union's majority status. In reach- 651 (1977). As to Respondent's discontinuance of duesing this conclusion, I have adverted to Respondent's un- checkoff for those employees who were unlawfully solic-lawful conduct relative to the RD petition, but its unlaw- ited to revoke their authorizations, I shall not recom-ful conduct did not consist only in the unlawful assist- mend that Respondent remit dues to the Union in lightance in the preparation of the RD petition. In addition, of Peerless Roofing Co., Ltd., 247 NLRB 500 (1980).there was Cox's unlawful interrogation of Wagner inearly August; Cox's promise of more money if the em-CONCLUSIONS OF LAWployees did not have a union; and Cox's remark to Fer- i. Respondent is an employer engaged in commerceguson that working conditions would be a lot better off within the meaning of Section 2(6) and (7) of the Act.with the Union out. Such remarks would tend to dissi- 2. Hotel and Restaurant Employees and Bartenderspate the Union's majority status and one of the condi- Union, Local No. 58, AFL-CIO, is a labor organizationtions for the assertion of a good-faith doubt is that it is within the meaning of Section 2(5) of the Act.asserted in a context free of unfair labor practices. 3. All full-time and regular part-time employees of Re-Cox's interrogation of Wagner and her promises to spondent employed at its food service operation at theWagner and Ferguson may not seem sufficiently serious Cummins facility in Walesboro, Indiana, exclusive of allto deny employees an opportunity to vote on whether clerical employees, all confidential employees, all profes-they still desire union representation, but Respondent's sional employees, all guards and supervisors as defined inunlawful conduct did not end there. To the contrary, for the Act, constitute a unit appropriate for the purpose ofa period of months, and in a variety of ways, Respondent collective bargaining within the meaning of Section 9(b)had been guilty of unfair labor practices which demon- of the Act.strate that its refusal to meet and bargain with the Union 4. At all times material herein, the Union has been theafter its October 2 request was designed to gain time to exclusive representative of the employees in the aforesaidundermine further whatever support remained for union appropriate unit for the purposes of collective bargainingrepresentation. Thus, there are Cox's threats of a cut in within the meaning of Section 9(a) of the Act.hours if the Union won the RD election, the threat to 5. By its acts of interference, restraint, and coerciondischarge whoever went to the Board, the denial of holi- designed to undermine the Union and erode its supportday pay, the solicitation of revocations of dues checkoff, among employees, by its unilateral change in clockingand the requirement that Wagner and Ferguson to clock out for breaks and failure to pay holiday pay, and by re-out for breaks. Such unlawful conduct precludes Re- fusing to meet and bargain with the Union relative tospondent from asserting any good-faith doubt of the ratesof pay, wages, hours of work, and conditions ofUnion's continued majority status. employment, Respondent has engaged in, and is engag-On the basis of the foregoing, I find that by its acts of in" in, unfair labor practices within the meaning of Sec-interference, restraint, and coercion designed to under- tions8(aX5) and 2(6) and (7) of the Act.mine the Union and erode its support among employees 6. By questioning employees about their union senti-and by refusing since on or about October 2, 1979, to ments oractivitiesand their cooperation with the Na-meet and bargain with the Union, Respondent has violat- tionalLaborRelations Board in the processing of casesed Section 8(a)(5) and (1) of the Act. in amannerandunder circumstances tending to coerceemployees in the exercise of Section 7 rights, by creatingIll. THE EFFECT OF THE UNFAIR LABOR PRACTICES theimpression that the union activities of the employeesUPON COMMERCE were under surveillance, by promises of higher wages,improved working conditions, or other benefits, byThe activities of Respondent as set forth above, occur- threats of a reduction in hours if the employees selectedring in connection with operations described above, have the Union in an election, by assisting employees in thea close, intimate, and substantial relationship to trade, filing of a decertification petition, by soliciting employeestraffic, and commerce among the several States and tend to revoke dues-checkoff authorizations, by prohibitingto lead to labor disputes burdening and obstructing com- employees from talking about the Union on nonworkingmerce and the free flow of commerce. time, and by threats to discharge employees for cooper-CUMMINS COMPONENT PLANT 467ees were about the dues increase, no employee indicated THE REMEDYat the meeting that he or she no longer wanted to be H f ta Rpd h e in unfar., , ,, ,r * FTI- i .i-Having found that Respondent has engaged in unfairrepresented by the Union. (The employees may not have l p in v o S 8 1 a , of, -, ,, * ., ., ,.'.,',, ' -.labor practices in violation of Section 8(a)(l) and (5) ofknown at the time that they could rid themselves of the te Act, I shall recommend that it be ordered to ceaseUnion.) Employee Hiten did inquire about the matter in and desist therefrom and take appropriate and affirmativelate September, but the true wishes of the employees action designed to effectuate the policies of the Act. Incannot be ascertained by what happened thereafter be- particular, I shall recommend that Lois Wagner andcause of Respondent's interference in the decertification Mike Ferguson be made whole for any wages lost byprocess. reason of Respondent's unilateral change relative to5. On October 5, a union representative failed to meet clocking out for breaks, and that all employees who oth-with Klassen as agreed. erwise fulfilled the requirements of holiday pay be madeI fail to see how this relates to employee sentiment,. whole by payment to them for 4 days of holiday pay forIn short, the record does not support Respondent's as- the Christmas 1979 holiday period, with interest thereonsertion that there existed objective considerations to jus- in accordance with Florida Steel Corporation, 231 NLRBtify its questioning the Union's majority status. In reach- 651 (1977). As to Respondent's discontinuance of duesing this conclusion, I have adverted to Respondent's un- checkoff for those employees who were unlawfully solic-lawful conduct relative to the RD petition, but its unlaw- ited to revoke their authorizations, I shall not recom-ful conduct did not consist only in the unlawful assist- mend that Respondent remit dues to the Union in lightance in the preparation of the RD petition. In addition, of Peerless Roofing Co., Ltd., 247 NLRB 500 (1980).there was Cox's unlawful interrogation of Wagner inearly August; Cox's promise of more money if the em-CONCLUSIONS OF LAWployees did not have a union; and Cox's remark to Fer- i. Respondent is an employer engaged in commerceguson that working conditions would be a lot better off within the meaning of Section 2(6) and (7) of the Act.with the Union out. Such remarks would tend to dissi- 2. Hotel and Restaurant Employees and Bartenderspate the Union's majority status and one of the condi- Union, Local No. 58, AFL-CIO, is a labor organizationtions for the assertion of a good-faith doubt is that it is within the meaning of Section 2(5) of the Act.asserted in a context free of unfair labor practices. 3. All full-time and regular part-time employees of Re-Cox's interrogation of Wagner and her promises to spondent employed at its food service operation at theWagner and Ferguson may not seem sufficiently serious Cummins facility in Walesboro, Indiana, exclusive of allto deny employees an opportunity to vote on whether clerical employees, all confidential employees, all profes-they still desire union representation, but Respondent's sional employees, all guards and supervisors as defined inunlawful conduct did not end there. To the contrary, for the Act, constitute a unit appropriate for the purpose ofa period of months, and in a variety of ways, Respondent collective bargaining within the meaning of Section 9(b)had been guilty of unfair labor practices which demon- of the Act.strate that its refusal to meet and bargain with the Union 4. At all times material herein, the Union has been theafter its October 2 request was designed to gain time to exclusive representative of the employees in the aforesaidundermine further whatever support remained for union appropriate unit for the purposes of collective bargainingrepresentation. Thus, there are Cox's threats of a cut in within the meaning of Section 9(a) of the Act.hours if the Union won the RD election, the threat to 5. By its acts of interference, restraint, and coerciondischarge whoever went to the Board, the denial of holi- designed to undermine the Union and erode its supportday pay, the solicitation of revocations of dues checkoff, among employees, by its unilateral change in clockingand the requirement that Wagner and Ferguson to clock out for breaks and failure to pay holiday pay, and by re-out for breaks. Such unlawful conduct precludes Re- fusing to meet and bargain with the Union relative tospondent from asserting any good-faith doubt of the ratesof pay, wages, hours of work, and conditions ofUnion's continued majority status. employment, Respondent has engaged in, and is engag-On the basis of the foregoing, I find that by its acts of in" in, unfair labor practices within the meaning of Sec-interference, restraint, and coercion designed to under- tions8(aX5) and 2(6) and (7) of the Act.mine the Union and erode its support among employees 6. By questioning employees about their union senti-and by refusing since on or about October 2, 1979, to ments oractivitiesand their cooperation with the Na-meet and bargain with the Union, Respondent has violat- tionalLaborRelations Board in the processing of casesed Section 8(a)(5) and (1) of the Act. in amannerandunder circumstances tending to coerceemployees in the exercise of Section 7 rights, by creatingIll. THE EFFECT OF THE UNFAIR LABOR PRACTICES theimpression that the union activities of the employeesUPON COMMERCE were under surveillance, by promises of higher wages,improved working conditions, or other benefits, byThe activities of Respondent as set forth above, occur- threats of a reduction in hours if the employees selectedring in connection with operations described above, have the Union in an election, by assisting employees in thea close, intimate, and substantial relationship to trade, filing of a decertification petition, by soliciting employeestraffic, and commerce among the several States and tend to revoke dues-checkoff authorizations, by prohibitingto lead to labor disputes burdening and obstructing com- employees from talking about the Union on nonworkingmerce and the free flow of commerce. time, and by threats to discharge employees for cooper- 468 DECISIONS OF NATIONAL LABOR RELATIONS BOARDating with the National Labor Relations Board, Re- clocking out for breaks, by failing to pay holiday pay,spondent has engaged in, and is engaging in, unfair labor and by refusing to meet and bargain with regard to ratespractices within the meaning of Sections 8(a)(l) and 2(6) of pay, wages, hours of work, and conditions of employ-and (7) of the Act. ment.7. The General Counsel has failed to establish by a (j) In any like or related manner interfering with, re-preponderance of the evidence that Respondent reduced straining, or coercing its employees in the exercise ofthe hours of work of Naomi Thompson because of her their rights to self-organization, to form, join, or assistunion activities and that she was by reason thereof con- the above-named labor organization, or any other laborstructively discharged. organization, to bargain collectively through representa-Upon the foregoing findings of fact, conclusions of tives of their own choosing, and to engage in concertedlaw, and the entire record, and pursuant to Section 10(c) activities for the purpose of collective bargaining orof the Act, I hereby issue the following recommended: other mutual aid or protection as guaranteed by Section<ORDER> 9 7 of the Act or to refrain from any and all such activi-U~O~~~RDERS~ ~ ~ties.The Respondent, Cardinal Systems, a Division of Hos- 2. Take the following affirmative action designed to ef-pitality Motor Inns, Inc., d/b/a Cummins Component fectuate the policies of the Act:Plant, Walesboro, Indiana, its officers, agents, successors, (a) Make whole Lois Wagner and Mike Ferguson byand assigns, shall: payment for break periods, with interest thereon.1. Cease and desist from: (b) Make whole all employees otherwise entitled to(a) Interrogating employees about their union senti- holiday pay for the Christmas 1979 period by payment toments or activities, and their cooperation with the Na- them of the 4 days of holiday pay unlawfully withheld,tional Labor Relations Board in the processing of cases with interest thereon.in a manner or under circumstances constituting interfer- (c) Upon request, meet and bargain with the Hotel andence with, and restraint and coercion of employees in the Restaurant Employees and Bartenders Union, Local No.exercise of rights guaranteed by Section 7 of the Act. 58, AFL-CIO, in the appropriate unit described above,(b) Creating the impression of surveillance of employ- with regard to rates of pay, wages, hours of work, andees' union activities by telling employees it will find out conditions of employment of its employees, and, if an un-what happens at union meetings. derstanding is reached, embody such understanding in a(c) Promising employees higher wages, improved signed agreementworking conditions, or other benefits, in order to induce d s a is aii a aes ndia is(d) Post at its facility at Walesboro, Indiana, copies ofthem to withdraw their support from the Union. the attached notice marked Appendix."" Copies of said(d) Threatening employees with a reduction in hours notice, on forms provided by the Regional Director forof work if they selected the Union in an election to beconduocted by the National Labor Relations Board. Region 25, after being signed by a duly authorized repre-conducted by the National Labor Relations Board. sentative of Respondent, shall be posted by it immediate-(e) Assisting employees in the filing of a petition to de-elyupon receipt thereof, anll be posted by it mmedate-certifv the Union. oly upon receipt thereof, and be maintained by it for 60(tf) oliciting emoyees to eoe e heo consecutive days thereafter, in conspicuous places, in-(h Soliciting employees to revoke dues-checkoff au- cluding all places where notices to employees are cus-t(g) Prohibiting employees from talking abouts tomarily posted. Reasonable steps shall be taken by Re-Union on nonworking time.s fm t g a t spondent to insure that said notices are not altered, de-(h) Threatening to discharge employees for cooperat- faced or covered by any other material.ing with the National Labor Relations Board. (c) Notify the Regional Director, in writing, within 20(i) Refusing to bargain with the Union as the exclusive days from the date of this Order, what steps Respondentrepresentative of its employees in the unit herein found has taken to comply herewith.appropriate by changing working conditions without IT IS FURTHER RECOMMENDED that the allegations ofnotice to, or consultation with, the Union, with regard to the complaint found not to have been sustained by theevidence be dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find- '° In the event that this Order is enforced by a Judgment of a Unitedings, conclusions, and recommended Order herein shall, as provided in States Court of Appeals, the words in the notice reading "Posted bySec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."468 DECISIONS OF NATIONAL LABOR RELATIONS BOARDating with the National Labor Relations Board, Re- clocking out for breaks, by failing to pay holiday pay,spondent has engaged in, and is engaging in, unfair labor and by refusing to meet and bargain with regard to ratespractices within the meaning of Sections 8(a)(l) and 2(6) of pay, wages, hours of work, and conditions of employ-and (7) of the Act. ment.7. The General Counsel has failed to establish by a (j) In any like or related manner interfering with, re-preponderance of the evidence that Respondent reduced straining, or coercing its employees in the exercise ofthe hours of work of Naomi Thompson because of her their rights to self-organization, to form, join, or assistunion activities and that she was by reason thereof con- the above-named labor organization, or any other laborstructively discharged,.organization, to bargain collectively through representa-Upon the foregoing findings of fact, conclusions of tives of their own choosing, and to engage in concertedlaw, and the entire record, and pursuant to Section 10(c) activities for the purpose of collective bargaining orof the Act, I hereby issue the following recommended: other mutual aid or protection as guaranteed by SectionORDER9 7of theActortorefrain from any and all such activi-ties.The Respondent, Cardinal Systems, a Division of Hos- 2. Take the following affirmative action designed to ef-pitality Motor Inns, Inc., d/b/a Cummins Component fectuate the policies of the Act:Plant, Walesboro, Indiana, its officers, agents, successors, (a) Make whole Lois Wagner and Mike Ferguson byand assigns, shall: payment for break periods, with interest thereon.1. Cease and desist from: (b) Make whole all employees otherwise entitled to(a) Interrogating employees about their union senti- holiday pay for the Christmas 1979 period by payment toments or activities, and their cooperation with the Na- them of the 4 days of holiday pay unlawfully withheld,tional Labor Relations Board in the processing of cases with interest thereon.in a manner or under circumstances constituting interfer- (c) Upon request, meet and bargain with the Hotel andence with, and restraint and coercion of employees in the Restaurant Employees and Bartenders Union, Local No.exercise of rights guaranteed by Section 7 of the Act. 58, AFL-CIO, in the appropriate unit described above,(b) Creating the impression of surveillance of employ- with regard to rates of pay, wages, hours of work, andees' union activities by telling employees it will find out conditions of employment of its employees, and, if an un-what happens at union meetings. derstanding is reached, embody such understanding in a(c) Promising employees higher wages, improved signed agreement.working conditions, or other benefits, in order to induce (d P a it f at Wale or, Ii, c othem to withdraw their support from the Union. .t(d)Postatits facility at Walesboron Indiana, copies of(d) Threatening employees with a reduction in hours ntheiaachednotrcemarkedbAppendix."oa Copies of saidof work if they selected the Union in an election to be Regionftrben sgedbya duly at red rconducted by the National Labor Relations Board.sRegsond5etastel belng^ ^ aduly authorized repre-(e) Assisting employees in the filing of a petition to de- seltatlveofRespondent, shall be posted by it immediate-certify the Union. cly upon receipt thereof, and be maintained by it for 60(f) Soliciting employees to revoke dues-checkoff au- cludng tlve days thereafter, in conspicuous places, in-thorizations eluding all places where notices to employees are cus-(g) Prohibiting employees from talking about the tomarily posted.Reasonable steps shall be taken by Re-Union on nonworking time.espondent to insure that said notices are not altered, de-(h) Threatening to discharge employees for cooperat- faced, orcovered^ any othermatenaling with the National Labor Relations Board. (c) Notify theRegional Director, in writing, within 20(i) Refusing to bargain with the Union as the exclusive daysfromthedateofthisOrder, what steps Respondentrepresentative of its employees in the unit herein found hastakento comply herewith.appropriate by changing working conditions without ITISFURTHER RECOMMENDED that the allegations ofnotice to, or consultation with, the Union, with regard to thecomplaint found not to have been sustained by theevidence be dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find- In the event that this Order is enforced by a Judgment of a Unitedings, conclusions, and recommended Order herein shall, as provided in States Court of Appeals, the words in the notice reading "Posted bySec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."468 DECISIONS OF NATIONAL LABOR RELATIONS BOARDating with the National Labor Relations Board, Re- clocking out for breaks, by failing to pay holiday pay,spondent has engaged in, and is engaging in, unfair labor and by refusing to meet and bargain with regard to ratespractices within the meaning of Sections 8(a)(l) and 2(6) of pay, wages, hours of work, and conditions of employ-and (7) of the Act. ment.7. The General Counsel has failed to establish by a (j) In any like or related manner interfering with, re-preponderance of the evidence that Respondent reduced straining, or coercing its employees in the exercise ofthe hours of work of Naomi Thompson because of her their rights to self-organization, to form, join, or assistunion activities and that she was by reason thereof con- the above-named labor organization, or any other laborstructively discharged,.organization, to bargain collectively through representa-Upon the foregoing findings of fact, conclusions of tives of their own choosing, and to engage in concertedlaw, and the entire record, and pursuant to Section 10(c) activities for the purpose of collective bargaining orof the Act, I hereby issue the following recommended: other mutual aid or protection as guaranteed by SectionORDER9 7of the Act or to refrain from any and all such activi-ties.The Respondent, Cardinal Systems, a Division of Hos- 2. Take the following affirmative action designed to ef-pitality Motor Inns, Inc., d/b/a Cummins Component fectuate the policies of the Act:Plant, Walesboro, Indiana, its officers, agents, successors, (a) Make whole Lois Wagner and Mike Ferguson byand assigns, shall: payment for break periods, with interest thereon.1. Cease and desist from: (b) Make whole all employees otherwise entitled to(a) Interrogating employees about their union senti- holiday pay for the Christmas 1979 period by payment toments or activities, and their cooperation with the Na- them of the 4 days of holiday pay unlawfully withheld,tional Labor Relations Board in the processing of cases with interest thereon.in a manner or under circumstances constituting interfer- (c) Upon request, meet and bargain with the Hotel andence with, and restraint and coercion of employees in the Restaurant Employees and Bartenders Union, Local No.exercise of rights guaranteed by Section 7 of the Act. 58, AFL-CIO, in the appropriate unit described above,(b) Creating the impression of surveillance of employ- with regard to rates of pay, wages, hours of work, andees' union activities by telling employees it will find out conditions of employment of its employees, and, if an un-what happens at union meetings. derstanding is reached, embody such understanding in a(c) Promising employees higher wages, improved signed agreement.working conditions, or other benefits, in order to induce (d P a it f at Wale or, Ii, c othem to withdraw their support from the Union. .t(d)Postatits facility at Walesboron Indiana, copies of(d) Threatening employees with a reduction in hours th£*attachednoticemarked"Appendix."' Copies of said(d) hretenng eploeeswitha rducion n hurs notice, on forms provided by the Regional Director forof work if they selected the Union in an election to be Regionftrben sgedbya duly at red rconducted by the National Labor Relations Board.sRegsond5etastel bengpsnedbyaduly authoizedrepre-(e) Assisting employees in the filing of a petition to de- seltatlveofRespondent, shall be posted by it immediate-certifv the Union. oly upon receipt thereof, and be maintained by it for 60(f) Soliciting employees to revoke dues-checkoff au- consecutive days thereafter, in conspicuous places, in-thorizations goeluding all places where notices to employees are cus-(g) Prohibiting employees from talking about the tomarily posted.Reasonable steps shall be taken by Re-Union on nonworking time.espondent to insure that said notices are not altered, de-(h) Threatening to discharge employees for cooperat- {aced' mcovered^ any othernatenaling with the National Labor Relations Board. (c) Notify theRegional Director, in writing, within 20(i) Refusing to bargain with the Union as the exclusive days fromthedateofthisOrder, what steps Respondentrepresentative of its employees in the unit herein found hastakento comply herewith.appropriate by changing working conditions without ITISFURTHER RECOMMENDED that the allegations ofnotice to, or consultation with, the Union, with regard to thecomplaint found not to have been sustained by theevidence be dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find- In the event that this Order is enforced by a Judgment of a Unitedings, conclusions, and recommended Order herein shall, as provided in States Court of Appeals, the words in the notice reading "Posted bySec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."468 DECISIONS OF NATIONAL LABOR RELATIONS BOARDating with the National Labor Relations Board, Re- clocking out for breaks, by failing to pay holiday pay,spondent has engaged in, and is engaging in, unfair labor and by refusing to meet and bargain with regard to ratespractices within the meaning of Sections 8(a)(l) and 2(6) of pay, wages, hours of work, and conditions of employ-and (7) of the Act. ment.7. The General Counsel has failed to establish by a (j) In any like or related manner interfering with, re-preponderance of the evidence that Respondent reduced straining, or coercing its employees in the exercise ofthe hours of work of Naomi Thompson because of her their rights to self-organization, to form, join, or assistunion activities and that she was by reason thereof con- the above-named labor organization, or any other laborstructively discharged,.organization, to bargain collectively through representa-Upon the foregoing findings of fact, conclusions of tives of their own choosing, and to engage in concertedlaw, and the entire record, and pursuant to Section 10(c) activities for the purpose of collective bargaining orof the Act, I hereby issue the following recommended: other mutual aid or protection as guaranteed by SectionORDER9 7of the Act or to refrain from any and all such activi-ties.The Respondent, Cardinal Systems, a Division of Hos- 2. Take the following affirmative action designed to ef-pitality Motor Inns, Inc., d/b/a Cummins Component fectuate the policies of the Act:Plant, Walesboro, Indiana, its officers, agents, successors, (a) Make whole Lois Wagner and Mike Ferguson byand assigns, shall: payment for break periods, with interest thereon.1. Cease and desist from: (b) Make whole all employees otherwise entitled to(a) Interrogating employees about their union senti- holiday pay for the Christmas 1979 period by payment toments or activities, and their cooperation with the Na- them of the 4 days of holiday pay unlawfully withheld,tional Labor Relations Board in the processing of cases with interest thereon.in a manner or under circumstances constituting interfer- (c) Upon request, meet and bargain with the Hotel andence with, and restraint and coercion of employees in the Restaurant Employees and Bartenders Union, Local No.exercise of rights guaranteed by Section 7 of the Act. 58, AFL-CIO, in the appropriate unit described above,(b) Creating the impression of surveillance of employ- with regard to rates of pay, wages, hours of work, andees' union activities by telling employees it will find out conditions of employment of its employees, and, if an un-what happens at union meetings. derstanding is reached, embody such understanding in a(c) Promising employees higher wages, improved signed agreement.working conditions, or other benefits, in order to induce (d P a it f at Wale or, Ii, c othem to withdraw their support from the Union. .t(d)Postatits facility at Walesboron Indiana, copies of(d) Threatening employees with a reduction in hours th£*attachednoticemarked.Appendix."' Copies of said(d) hretenng eploeeswitha rducion n hurs notice, on forms provided by the Regional Director forof work if they selected the Union in an election to be Regionftrben sgedbya dulorie repre-conducted by the National Labor Relations Board.sRegsond5etastel belngaduly autho izedrepre-(e) Assisting employees in the filing of a petition to de- seltatlveofRespondent, shall be posted by it immediate-certifv the Union. oly upon receipt thereof, and be maintained by it for 60(f) Soliciting employees to revoke dues-checkoff au- consecutive days thereafter, in conspicuous places, in-thorizations goeluding all places where notices to employees are cus-(g) Prohibiting employees from talking about the tomarily posted.Reasonable steps shall be taken by Re-Union on nonworking time.espondent to insure that said notices are not altered, de-(h) Threatening to discharge employees for cooperat- {aced' mcoveredby any other"^enal.ing with the National Labor Relations Board. (c) Notify theRegional Director, in writing, within 20(i) Refusing to bargain with the Union as the exclusive days fromthedateofthisOrder, what steps Respondentrepresentative of its employees in the unit herein found hastakento comply herewith.appropriate by changing working conditions without ITISFURTHER RECOMMENDED that the allegations ofnotice to, or consultation with, the Union, with regard to thecomplaint found not to have been sustained by theevidence be dismissed.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find- In the event that this Order is enforced by a Judgment of a Unitedings, conclusions, and recommended Order herein shall, as provided in States Court of Appeals, the words in the notice reading "Posted bySec. 102.48 of the Rules and Regulations, be adopted by the Board and Order of the National Labor Relations Board" shall read "Posted Pursu-become its findings, conclusions, and Order, and all objections thereto ant to a Judgment of the United States Court of Appeals Enforcing anshall be deemed waived for all purposes. Order of the National Labor Relations Board."